SECURITIES PURCHASE AGREEMENT

among

URN Resources Inc.

and

Uranium Energy Corp.

made as of

October 13, 2009





--------------------------------------------------------------------------------



Table of Contents

   

PAGE

I.

DEFINITIONS

1

II.

PURCHASE OF COMPANY SECURITIES AND CLOSING

10

 

2.1 Purchase and Sale

10

 

2.2 Purchase Consideration Shares

10

 

2.3 The Closing

10

 

2.4 Purchase Price Allocation

12

III.

REPRESENTATIONS AND WARRANTIES OF SELLER

12

 

3.1 Corporate Status

12

 

3.2 Capitalization, Title to the Securities

13

 

3.3 Authority and Binding Effect

14

 

3.4 No Conflicts

14

 

3.5 Real Property and Leases

15

 

3.6 Assets

15

 

3.7 Contracts

16

 

3.8 Financial Statements

17

 

3.9 Litigation

17

 

3.10 Compliance with Law

17

 

3.11 Brokers, Finders and Agents

17

 

3.12 Intellectual Property

17

 

3.13 Insurance

18

 

3.14 Employees and Labor Matters

18

 

3.15 Benefit Plans

18

 

3.16 Environmental Matters

19

 

3.17 Taxes

20

 

3.18 Bank Accounts

20

 

3.19 Absence of Certain Changes

20

 

3.20 Investor Representations

21

 

3.21 Survival

21

 

3.22 No Other Representations or Warranties; Schedules

21

IV.

REPRESENTATIONS AND WARRANTIES OF BUYER

22

 

4.1 Corporate Status

22

 

4.2 Capitalization

22

 

4.3 Purchase Consideration Shares

23

 

4.4 No Shell Company

23

 

4.5 No Investment Company

23

 

4.6 Exchange Act Registration; No Stop Order

23

 

4.7 SEC Documents; Canadian Disclosure Documents

23

 

4.8 Financial Statements

24

 

4.9 Amex

24

 

4.10 Authority and Binding Effect

24

 

4.11 No Conflicts

25

 

4.12 Litigation

25

 

4.13 Compliance with Law

25

 

4.14 Brokers, Finders and Agents

25

 

4.15 Intellectual Property

25

 

4.16 Insurance

26

 

4.17 Employees and Labor Matters

26

 

4.18 Environmental Matters

26

 

4.19 Taxes

26

 

4.20 Absence of Certain Changes

27

 

4.21 Investor Representations

27

 

4.22 Survival

27

 

4.23 No Other Representations or Warranties; Schedules

27

V.

AGREEMENTS

28

 

5.1 Conditions

28

 

5.2 Management of the Companies; Conduct of the Business

28

 

5.3 Mutual Notification Obligations

29

 

5.4 Consulting Agreement Releases

29

 

5.5 Insurance

30

 

5.6 Bonding

30

 

5.7 Release from Driscoll Agreements

30

 

5.8 High Plains Uranium Assignment

31

 

5.9 Use of Parent Company Names

31

 

5.10 Post Closing Access

31

 

5.11 Consents and Authorizations; Regulatory Filings

31

 

5.12 Intercompany Indebtedness

31

 

5.13 Buyer Transaction

31

 

5.14 Transfer of Equipment

32

 

5.15 Employees

32

 

5.16 Office Lease

33

 

5.17 Lessor Consents

33

 

5.18 Everest Release

33

VI.

CONDITIONS TO CLOSING

33

 

6.1 Conditions to Buyer's Obligations

33

 

6.2 Conditions to Seller's Obligations

34

 

6.3 Mutual Conditions

35

VII.

TERMINATION

35

 

7.1 Termination

35

 

7.2 Effect of Termination

37

VIII.

INDEMNIFICATION

37

 

8.1 Indemnification by Seller

37

 

8.2 Indemnification by Buyer

38

 

8.3 Third Party Actions Against Buyer

40

 

8.4 Third Party Actions Against Seller

41

 

8.5 Pending Barton Action

43

 

8.6 Sole and Exclusive Remedy

44

 

8.7 Tax Adjustment

44

 

8.8 Gross-up

44

IX.

ALLOCATION OF TAXES; TAX RETURN

44

 

9.1 Allocation of Tax Liabilities

44

 

9.2 Tax Return

44

 

9.3 Income and Loss Allocation

45

 

9.4 Cooperation

45

 

9.5 Audits

46

 

9.6 Tax Refunds

46

 

9.7 Tax Sharing Agreements

46

 

9.8 Tax Indemnification of Seller

46

 

9.9 Tax Indemnification of Buyer

47

X.

GENERAL

47

 

10.1 Press Releases and Announcements

47

 

10.2 Expenses

48

 

10.3 Amendment and Waiver

48

 

10.4 Notices

48

 

10.5 Assignment

49

 

10.6 No Third Party Beneficiaries

50

 

10.7 No Partnership and No Corporate Opportunity

50

 

10.8 Severability

50

 

10.9 Complete Agreement

50

 

10.10 Schedules

50

 

10.11 Signatures; Counterparts

50

 

10.12 Governing Law

50

 

10.13 Dispute Resolution

50

 

10.14 Construction

52

 

10.15 Currency

52

 

10.16 Time of Essence

53

 

10.17 Consequential or Special Damages

53



Exhibit A-- Registration Rights Agreement

Exhibit B-- Form of FIRPTA Certificate

Exhibit C-- Form of Assignment

Exhibit D - Form of Lessor Consents



--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this "Agreement") between Uranium Energy
Corp., a Nevada corporation ("Buyer"), and URN Resources Inc., a Nevada
corporation ("Seller"), is made as of October 13, 2009 ("Execution Date").

Recitals

WHEREAS

, Seller owns 1,000 units of membership interests in URN Texas GP, LLC ("URN
LLC") representing 100% of all of such outstanding units ("URN LLC Securities").



WHEREAS

, Seller owns 99 units of limited partnership interest in URN South Texas
Project, Ltd. ("URN Ltd.", and together with URN LLC, the "Companies", or
individually, a "Company") representing 100% of all of such outstanding units of
limited partnership interest ("URN Ltd. Securities", and together with the URN
LLC Securities, the "Company Securities"). URN LLC owns one (1) unit of general
partnership interest in URN Ltd., representing 100% of all of such units of
general partnership interest.



WHEREAS

, Seller desires to sell, and Buyer desires to buy, the Company Securities on
the terms and subject to the conditions set forth in this Agreement.



NOW, THEREFORE

, in consideration of the mutual representations, warranties and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:



I.     DEFINITIONS

"Accredited Investor"

means an accredited investor as defined in Rule 501(a) of Regulation D under the
Securities Act.



"Administrative Agent" has the meaning set forth below in the definition of the
term "Uranium One Credit Agreements".

"Affiliate"

has the meaning set forth in Rule 12b-2 under the Securities Exchange Act of
1934, as amended.



"Agreement"

has the meaning set forth in the first paragraph of this Agreement.



"Amex"

means the NYSE Amex.



"Assignment"

has the meaning set forth in Section 0.



"Bank Accounts" means accounts and deposit boxes maintained at any bank or other
financial institution as of the Execution Date.

"Basket Amount"

has the meaning set forth in Section 1.1(b).





--------------------------------------------------------------------------------



"Benefit Plans"

means, as to any Person, any Employee Plan that is maintained or contributed to
by such Person (or any of its Affiliates) for the benefit of any current or
former Employee.



"Business Day"

means any day other than a Saturday, a Sunday, a United States or Canadian
federal holiday or a banking holiday in the State of Texas or the Province of
British Columbia.



"Buyer"

has the meaning set forth in the first paragraph of this Agreement.



"Buyer Claim"

has the meaning set forth in Section 1.1(c).



"Buyer Cure Period"

has the meaning set forth in Section 1.1(b)(i).



"Buyer Financials"

has the meaning set forth in Section 0.



"Buyer Indemnified Parties"

has the meaning set forth in Section 1.1(a).



"Buyer Intellectual Property"

has the meaning set forth in Section 1.1(a).



"Buyer Losses"

has the meaning set forth in Section 1.1(a)(iii).



"Buyer Required Consents"

has the meaning set forth in Section 1.1(a).



"Buyer Third Party Action"

has the meaning set forth in Section 1.1(a).



"Canadian Disclosure Documents"

has the meaning set forth in Section 0.



"Cap"

has the meaning set forth in Section 1.1(b).



"CAR Rules" has the meaning set forth in Section 1.1(b).

"Closing

" has the meaning set forth in Section 1.1(a).



"Closing Date"

has the meaning set forth in Section 1.1(a).



"Code"

means the Internal Revenue Code of 1986, as amended.



"Collective Bargaining Agreement"

has the meaning set forth in Section 3.14.



"Commission" means the Securities and Exchange Commission.

"Companies"

has the meaning set forth in the third paragraph of this Agreement.



"Company Assets"

has the meaning set forth in Section 3.6(a).



"Company Securities" has the meaning set forth in the third paragraph of this
Agreement.

2



--------------------------------------------------------------------------------



"Confidentiality Agreement"

means the confidentiality agreement dated June 3, 2009 between Buyer and Uranium
One Inc.



"Consent"

means any authorization, consent, approval, filing, waiver, exemption or other
action by or notice to any Person.



"Consulting Agreement Releases"

has the meaning set forth in Section 0.



"Contract"

means a contract, agreement, lease, commitment or binding understanding, whether
oral or written, that is in effect as of the date of this Agreement or any time
after the date of this Agreement.



"Disclosure Schedule"

means the schedule delivered by Seller to Buyer on or prior to the date of this
Agreement.



"Dispute" has the meaning set forth in Section 1.1(a).

"Driscoll Agreements"

mean (a) the In-Situ Uranium Mining Lease, dated November 30, 2008 by and
between Robert Driscoll and Julia Driscoll and Robert Driscoll, Jr. Foundation,
South Texas Mining Venture, L.L.P., Energy Metals Corporation (US), Uranium One
Inc. and Everest Exploration, Inc., a memorandum of which was recorded in Duval
County, Texas as Instrument Number 2008-102588; and (b) the Uranium Mining Lease
Option, dated November 30, 2008 by and between Robert Driscoll and Julia
Driscoll and Robert Driscoll, Jr. Foundation, South Texas Mining Venture,
L.L.P., Energy Metals Corporation (US), Uranium One Inc. and Everest
Exploration, Inc., a memorandum of which was recorded in Duval County, Texas as
Instrument Number 2008-102587.



"Eligible Terminated Person" has the meaning set forth in Section 0(b).

"Employee"

means, as to any Person, any individual who is employed by such Person.



"Employee Plan"

means any pension, profit sharing, retirement, stock purchase, stock option,
stock ownership, stock appreciation rights, phantom stock or other equity, leave
of absence, layoff, vacation, dependent care, cafeteria, life, health, accident,
disability, worker's compensation or other insurance, severance, separation or
other employee benefit plan or program including, but not limited to, any
"employee benefit plan" within the meaning of Section 3(3) of ERISA.



"Encumbrance"

means any charge, claim, easement, covenant, condition, equitable interest,
lien, option, pledge, security interest, right of first refusal or restriction
of any kind, including any restriction on use, voting, transfer, receipt of
income or exercise of any other attribute of ownership.



"Environment" means the ambient air, water, groundwater, surface and subsurface
soil.

"Environmental Laws"

means, as to any Person, all Laws applicable to the conduct and the operation of
the business of such Person in force on or prior to the Closing, and relating to



3



--------------------------------------------------------------------------------



uranium mining and processing, radioactive materials, Hazardous Materials and
the protection and remediation of the Environment.

"Environmental Permits"

means, as to any Person, any licenses, permits, authorizations and approvals
issued by any Governmental Authorities (including the NRC) and required to be
obtained by such Person under Environmental Laws for the conduct and the
operation of the business of such Person as currently conducted.



"Equipment"

has the meaning set forth in Section 0.



"ERISA"

means the Employee Retirement Income Security Act of 1974, as amended, and the
rules and regulations thereunder.



"Everest Conditions"

has the meaning set forth in Section 5.18.



"Exchange Act"

means the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder.



"Execution Date"

has the meaning set forth in the first paragraph of this Agreement.



"GAAP"

means, with respect to the Companies and STMV, Canadian generally accepted
accounting principles, as in effect from time to time, and with respect to
Buyer, United States generally accepted accounting principles, as in effect from
time to time.



"Governmental Authority"

means any federal, state, regional, local government or other political
subdivision thereof, any entity, authority or body exercising executive,
legislative, judicial or regulatory authority, or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority.



"Governmental Entity"

means any federal, state, local, foreign, international or multinational entity
or authority exercising executive, legislative, judicial, regulatory,
administrative or taxing functions of or pertaining to government.



"Governmental Order"

means any judgment, injunction, writ, order, ruling, award or decree by any
Governmental Entity or arbitrator.



"Hazardous Materials"

means any chemicals, materials or substances which are defined, listed,
identified or regulated as a "radioactive material", "radioactive waste",
"hazardous waste" or "hazardous substance" under any applicable Environmental
Laws.



"Indebtedness"

means, as to any Person, all obligations of such Person for payment of borrowed
money, including obligations for payment of principal, interest and penalties,
other than pursuant to the Letters of Credit.



"Indemnity Limitations"

has the meaning set forth in Section 1.1(b).



"IRS"

means the United States Internal Revenue Service.



4



--------------------------------------------------------------------------------



"Knowledge"

means the actual knowledge of the Knowledge Personnel.



"Knowledge Personnel"

with respect to Buyer means Amir Adnani, Harry Anthony and Pat Obara and with
respect to Seller means Terry Lloyd, Larry McGonagle, Gordon Peake and Dennis
Stover.



"Law"

means any law, ordinance, regulation, statute or treaty of any Governmental
Entity.



"Legal Proceeding"

means any judicial, administrative or arbitration actions, suits, proceedings
(public, private, civil or criminal) by or before a Government Authority.



"Lenders" has the meaning set forth below in the definition of the term "Uranium
One Credit Agreements".

"Letters of Credit"

has the meaning set forth in Section 1.1(e).



"Liability"

means any liability or obligation whether accrued, absolute, contingent,
unliquidated or otherwise, whether due or to become due, whether known or
unknown, and regardless of when asserted, including, without limiting the
foregoing, all reclamation, restoration and cleanup activities associated with
or arising out of conducting exploration and mining activities.



"Liens" means any lien, security interests, mortgages, charges, pledges,
conditional sales contracts, and other title retention arrangements,
restrictions (including, in the case of real property, rights of way, use
restrictions, and other reservations or limitations of any nature) or
encumbrances whatsoever.

"Litigation"

means any claim, action, arbitration, mediation, audit, hearing, investigation,
proceeding, litigation or suit (whether civil, criminal, administrative,
investigative or informal) commenced, brought, conducted or heard by or before,
or otherwise involving, any Governmental Entity or arbitrator or mediator.



"Loss"

means any Litigation, Governmental Order, complaint, claim, demand, damage,
deficiency, penalty, fine, cost, amount paid in settlement, liability,
obligation, Tax, Encumbrance, loss, expense or fee, including court costs and
attorneys' fees and expenses.



"Material Adverse Effect"

means, as to the Companies and STMV, on the one hand, or the Buyer, on the other
hand, any change, effect, event or condition, individually or in the aggregate,
that has had a material adverse effect on the business, assets, properties,
condition (financial or otherwise) or results of operations of the Companies and
STMV, collectively, or the Buyer, in each case taken as a whole; provided that
in determining whether a Material Adverse Effect has occurred, any effect to the
extent attributable to the following will not be considered: (a) changes in
Laws, rules or regulations of general applicability or interpretations thereof
by Governmental Entities, (b) changes in prevailing interest rates, (c) changes
in uranium prices or in general economic conditions, (d) any change, effect,
fact, event or condition that adversely affects uranium mining in the United
States or the State of Texas generally, or the mining industry generally, (e)
any actions taken or omitted to be taken pursuant to the terms of this



5



--------------------------------------------------------------------------------



Agreement, (f) any effects resulting from the announcement of this Agreement,
and (g) any effects resulting from facts, events or conditions that are
disclosed in this Agreement or in the Disclosure Schedules or of which a party
had Knowledge on the Execution Date.

"NRC"

means the Nuclear Regulatory Commission of the United States of America.



"Ordinary Course of Business"

means, as to any Person, the ordinary course of business of such Person
consistent with past custom and practice.



"Organizational Documents"

means the following (or equivalents thereof) (a) the articles or certificate of
incorporation and the bylaws of a corporation, (b) the partnership agreement and
any statement of partnership of a general partnership, (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership, (d) the limited liability company agreement or regulations and
articles or certificate of formation or organization of a limited liability
company, (e) any charter or similar document adopted or filed in connection with
the creation, formation or organization of a Person and (f) any amendment to any
of the foregoing.



"Pending Barton Action" means the matter known as Cause No. DC-09-127; Peter
Barton v. Michael O'Leary, et al., currently venued in the 229th Judicial
District Court of Duval County, Texas.

"Permits"

means, as to any Person, all licenses, permits and approvals issued to such
Person by any Governmental Authority and used in the operation of the business
of such Person, other than Environmental Permits.



"Permitted Liens" means (a) Liens for Taxes, impositions, assessments, fees,
rents or other governmental charges levied or assessed or imposed not yet
delinquent or being contested in good faith by appropriate proceedings;
(b) statutory Liens (including materialmen's, warehousemen's, mechanic's,
repairmen's, landlord's and other similar Liens) arising in the Ordinary Course
of Business securing payments not yet delinquent or being contested in good
faith by appropriate proceedings; (c) matters of public record; (d) any
conditions that reasonably would be expected to be shown by a current survey;
(e) surface use agreements, easements, zoning restrictions, rights of way,
encroachments, pipelines, transmission and transportation lines and similar
encumbrances on real property; (f) any terms and conditions included in any
Seller Material Contracts, Permits listed on Schedule 1.1(b), and Environmental
Permits listed on Schedule 1.1(b) with respect to Seller, and any terms and
conditions included in any Buyer Material Contracts with respect to Buyer;
(g) the rights of lessors and lessees under leases, and the rights of third
parties under any agreement, executed in the Ordinary Course of Business;
(h) the rights of licensors and licensees under licenses executed in the
Ordinary Course of Business; (i) restrictive covenants, easements and defects,
imperfections or irregularities of title or Liens, if any, as would not
reasonably be expected to materially interfere with the conduct of the business
of the Companies or the Buyer, as applicable; (j) purchase money Liens and Liens
securing rental payments under leases that constitute capital leases under GAAP;
(k) restrictions on transfer with respect to which consents or waivers will be
obtained prior to the Closing; (l) Liens entered into in the Ordinary Course of
Business which do not secure the payment of indebtedness for borrowed money and
which do not materially and adversely affect the ability of either of the
Companies or the Buyer, as applicable, to conduct its respective business;
(m) Liens

6



--------------------------------------------------------------------------------



referenced in any title policies or real property files listed in the Schedules;
and (n) Liens contained in the Organizational Documents of either Company or
Buyer.

"Person"

means any individual, corporation (including any non profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, Governmental Entity or
other entity.



"Purchase Consideration Shares"

has the meaning set forth in Section 0.



"Purchase Value"

means the dollar value equal to the product of (a) 2,500,000 multiplied by (b)
the closing price of one share of Buyer's common stock as reported by Amex on
the Closing Date (or, if no closing price is reported by Amex with respect to
the Closing Date, the most recent closing price reported by Amex prior to the
Closing Date).



"Registration Rights Agreement"

means the registration rights agreement to be entered into between Buyer and
Seller on the Closing Date substantially in the form attached as Exhibit A
hereto.



"Release Deadline"

has the meaning set forth in Section 0.



"Representatives" means, with respect to any Person, the directors, officers,
employees, accountants, agents, attorneys, consultants, advisors and other
representatives of such Person.

"Required Insurance"

has the meaning set forth in Section 0.



"Required Releases"

has the meaning set forth in Section 0.



"Required Sureties"

has the meaning set forth in Section 0.



"Return"

means any return, declaration, report, estimate, information return and
statement pertaining to any Taxes.



"SEC Documents"

means all reports, schedules, forms, statements and other documents required to
be filed with the Commission by Buyer since the date that is two years prior to
the Execution Date, including, without limitation, all exhibits included or
incorporated by reference therein, financial statements and schedules thereto,
and documents (other than exhibits) included or incorporated by reference
therein.



"Securities Act"

means the Securities Act of 1933, as amended, and the rules and regulations
thereunder.



"Seller"

has the meaning set forth in the first paragraph of this Agreement.



"Seller Claim"

has the meaning set forth in Section 1.1(c).



"Seller Cure Period"

has the meaning set forth in Section 1.1(c)(i).



"Seller Financial Statements"

has the meaning set forth in Section 3.8.



7



--------------------------------------------------------------------------------



"Seller Fiscal Year End"

has the meaning set forth in Section 3.8.



"Seller Indemnified Parties"

has the meaning set forth in Section 1.1(a).



"Seller Intellectual Property"

has the meaning set forth in Section 1.1(a).



"Seller Losses"

has the meaning set forth in Section 1.1(a)(iii).



"Seller Material Contracts"

has the meaning set forth in Section 1.1(a)(vii).



"Seller Required Consent"

has the meaning set forth in Section 1.1(b).



"Seller Third Party Action"

has the meaning set forth in Section 1.1(a).



"Severance Payment" has the meaning set forth in Section 0(b).

"Shell Company" means a company that has (a) no or nominal operations and (b)
either (i) no or nominal assets, (ii) assets consisting solely of cash and cash
equivalents or (iii) assets consisting of cash and cash equivalents together
with other nominal assets.

"STMV"

means the South Texas Mining Venture, L.L.P., a Texas limited liability
partnership.



"STMV Interests"

has the meaning set forth in Section 1.1(c).



"STMV Leased Real Property" has the meaning set forth in Section 1.1(a).

"STMV Owned Real Property"

has the meaning set forth in Section 1.1(a).



"STMV Real Property" has the meaning set forth in Section 1.1(a).

"Sub-Basket Amount " has the meaning set forth in Section 1.1(b).

"Subsidiary"

means any Person in which a controlling ownership interest is owned, directly or
indirectly, by another Person.



"Tax Affiliate"

means the Companies, STMV and any other Person that is or was a member of an
affiliated, combined or unitary group of which the Companies or STMV are or were
members.



"Tax Authority"

means any Governmental Authority having jurisdiction over the assessment,
determination, collection or imposition of any Tax.



"Taxes"

means all income, profit, sales, use, value added, transfer, withholding,
excise, severance, stamp, occupation or property taxes, customs duties, charges
or other taxes, as well as social security contributions, together with any
interest and any penalties.



8



--------------------------------------------------------------------------------



"Tax Returns"

means any report, return, election, document, schedule, attachment, estimated
tax filing, declaration or other filing provided to any Tax Authority including
any amendments thereto.



"Third Person"

means a Person other than Seller, UEC Sub, Buyer, the Companies and any of their
Affiliates.



"Treasury Regulations"

means the rules and regulations under the Code.



"UEC Sub" means Buyer's wholly-owned Subsidiary, UEC Resources Ltd., a British
Columbia corporation.

"Uranium One Credit Agreements" means the credit agreement, dated as of June 27,
2008, by and among the Bank of Montreal and the Bank of Nova Scotia, as lenders
(the "Lenders"), and Uranium One, as borrower, and the Bank of Montreal, as
administrative agent (in such capacity, the "Administrative Agent"), and the
other agreements entered into in connection therewith, including, but not
limited to, (a) the Securities Pledge Agreement, dated June 27, 2008, made by
Seller to and in favor of the Administrative Agent, pledging to the
Administrative Agent its membership interest in URN LLC and its limited
partnership interest in URN Ltd.; (b) the Guarantee, dated June 27, 2008, made
by URN LLC in favor of the Administrative Agent; (c) the Securities Pledge
Agreement, dated June 27, 2008, made by URN LLC to and in favor of the
Administrative Agent, pledging to the Administrative Agent its general
partnership interest in URN Ltd.; (d) the Subordination and Assignment
Agreement, dated June 27, 2008, made by URN LLC in favor of the Administrative
Agent; (e) the Guarantee, dated June 27, 2008, made by URN Ltd. in favor of the
Administrative Agent; and (f) the Subordination and Assignment Agreement, dated
June 27, 2008, made by URN Ltd. in favor of the Administrative Agent.

"URN LLC"

has the meaning set forth in the third paragraph of this Agreement.



"URN LLC Securities"

has the meaning set forth in the third paragraph of this Agreement.



"URN Ltd."

has the meaning set forth in the fourth paragraph of this Agreement.



"URN Ltd. Securities"

has the meaning set forth in the fourth paragraph of this Agreement.



II.     PURCHASE OF COMPANY SECURITIES AND CLOSING

2.1     Purchase and Sale

. At the Closing and on the terms and subject to the conditions set forth in
this Agreement, Seller agrees to sell to Buyer, and Buyer agrees to buy from
Seller, the Company Securities.

2.2     Purchase Consideration Shares

9



--------------------------------------------------------------------------------

.



In consideration of the Company Securities, Buyer agrees to issue to Seller at
Closing 2,500,000 shares of common stock of Buyer, par value $0.001, subject to
equitable adjustment in the event that, prior to the Closing Date, there is any
share split, subdivision, combination, share dividend, extraordinary dividend or
reorganization involving shares of common stock of Buyer ("Purchase
Consideration Shares").

2.3     The Closing

The closing of the transactions contemplated by this Agreement (the "Closing")
will take place at the offices of Dorsey and Whitney LLP in Seattle, Washington,
at 11:00a.m. on the second (2nd) Business Day after the date on which the
conditions set forth in Article 0 are satisfied or at such other place, time
and/or date as may be mutually agreed by Buyer and Seller (the applicable date
being the "Closing Date"). The failure of the Closing will not ipso facto result
in termination of this Agreement and will not relieve any party of any
obligation under this Agreement. The Closing will be effective as of the close
of business on the Closing Date.

Subject to the conditions set forth in this Agreement, on the Closing Date:

Seller will deliver to Buyer:

the Registration Rights Agreement duly executed by Seller;

each of the URN LLC Securities and the URN Ltd. Securities, and certificates
representing the same, free and clear of all Encumbrances other than transfer
restrictions imposed by applicable Laws, duly endorsed or accompanied by duly
executed stock powers;

a certificate of an appropriate officer of Seller dated the Closing Date stating
that the conditions in Section 0, and the applicable conditions that must be
satisfied by Seller in Section 0, have been satisfied;

a FIRPTA certificate in the form of Exhibit B, duly executed by the Seller for
purposes of satisfying Buyer's obligations under Treasury Regulations
Section 1.1445-2;

the minute books, unit records, seal and other materials related to the limited
liability company administration of URN LLC and the limited partnership
administration of URN Ltd.;

resignations in writing (effective as of the Closing Date) from the manager of,
and each officer of, URN LLC;

three (3) original counterparts of the Assignment duly executed by High Plains
Uranium, Inc. or its successor;

10



--------------------------------------------------------------------------------



certified copies of resolutions of the board of directors of Seller authorizing
the execution and delivery of, and completion of the transaction contemplated
by, this Agreement; and

copies of all Seller Required Consents of the Administrative Agent and Lenders
under the terms of the Uranium One Credit Agreements.

All actions to be taken by Seller in connection with consummation of the
transactions contemplated by this Agreement and all certificates, opinions,
instruments and other documents required to effect the transactions contemplated
by this Agreement will be in form and substance reasonably satisfactory to
Buyer.

Buyer will deliver to Seller:

a duly executed copy of the Registration Rights Agreement;

the Purchase Consideration Shares, registered in the name of Seller, and a
certificate(s) representing the same;

a certificate of an appropriate officer of Buyer dated the Closing Date stating
that the conditions in Section 0, and the applicable conditions that must be
satisfied by Buyer in Section 0, have been satisfied;

evidence reasonably satisfactory to Seller that the Required Insurance is in
place and effective;

evidence reasonably satisfactory to Seller that the Required Releases have been
obtained unless the Driscoll Agreements have been terminated as provided in
Section 0;

copies of the Required Sureties to be submitted to the relevant Governmental
Authority in compliance with Section 0;

a copy of the Assignment duly executed by Buyer;

evidence that Amex has granted its final approval for the listing of the
Purchase Consideration Shares immediately upon issuance;

a copy of the Consulting Agreement Releases duly executed by each of Tom Crain
and Jim Clark; and

certified copies of resolutions of the board of directors of the Buyer
authorizing the execution and delivery of, and completion of the transaction
contemplated by, this Agreement.

11



--------------------------------------------------------------------------------



All actions to be taken by Buyer in connection with consummation of the
transactions contemplated by this Agreement and all certificates, opinions,
instruments and other documents required to be delivered by Buyer to effect the
transactions contemplated by this Agreement will be in form and substance
reasonably satisfactory to Seller.

All items delivered by the parties at the Closing will be deemed to have been
delivered simultaneously, and no items will be deemed delivered or waived until
all have been delivered.

2.4     Purchase Price Allocation

. Of the Purchase Consideration Shares, 99% will be allocated to the URN Ltd.
Securities and 1% will be allocated to the URN LLC Securities.

III.     REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer that, as of the date of this Agreement
and as of the Closing Date:

3.1     Corporate Status

Seller. Seller is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Nevada. Seller has full corporate power
and authority to enter into this Agreement and to perform the transactions
contemplated hereby.

The Companies and STMV.

URN LLC

. URN LLC is a limited liability company duly organized, validly existing and in
good standing under the Laws of the State of Texas and has all requisite
corporate power to carry out its business as currently conducted.



URN Ltd

. URN Ltd. is a limited partnership duly formed, validly existing and in good
standing under the Laws of the State of Texas and has all requisite partnership
power to carry out its business as currently conducted.



STMV

. To Seller's Knowledge, STMV is a limited liability partnership duly formed,
validly existing and in good standing under the Laws of the State of Texas and
has all requisite partnership power to carry out its business as currently
conducted.



Interests in Other Persons. URN LLC does not own, directly or indirectly, any
securities in any corporation, partnership, or other Person, and is not a member
of or a participant in any partnership, joint venture or similar enterprise,
except that URN LLC owns one (1) unit of general partnership interest in URN
Ltd. URN Ltd. does not own,

12

--------------------------------------------------------------------------------



directly or indirectly, any securities in any corporation, partnership, or other
Person, and is not a member of or a participant in any partnership, joint
venture or similar enterprise, except that URN Ltd. has a 99% ownership interest
in STMV ("STMV Interests"). To Seller's Knowledge, STMV does not own, directly
or indirectly, any securities in any corporation, partnership, or other Person,
and is not a member of or a participant in any partnership, joint venture or
similar enterprise.

Organizational Documents

. Seller has made available to Buyer true, correct and complete copies of the
Organizational Documents of URN LLC and URN Ltd., and, to Seller's Knowledge, of
STMV.



3.2     Capitalization, Title to the Securities

The authorized securities of URN LLC consist solely of 1,000 units of membership
interests, all of which are issued and outstanding. The URN LLC Securities
represent all of the issued and outstanding securities of URN LLC and there are
no other authorized, issued or outstanding securities of URN LLC. There are no
commitments providing for the issuance of any additional securities of URN LLC.

The URN LLC Securities are owned by Seller free and clear of any Liens, other
than (i) as of the date of this Agreement, but not as of the Closing Date, the
Liens imposed under the Uranium One Credit Agreements, and (ii) transfer
restrictions imposed by applicable Laws. All of such URN LLC Securities have
been validly issued, are fully paid and non-assessable, and have not been issued
in violation of any pre-emptive or similar rights or applicable Law.

The authorized securities of URN Ltd. consist solely of one hundred (100) units
of partnership interest, consisting of one (1) unit of general partnership
interest and ninety-nine (99) units of limited partnership interest, all of
which are issued and outstanding. The URN Ltd. Securities represent all of the
issued and outstanding units of limited partnership interest of URN Ltd., and
URN LLC holds all of the outstanding units of general partnership interest of
URN Ltd., and there are no other authorized, issued or outstanding securities of
URN Ltd. There are no commitments providing for the issuance of any additional
securities of URN Ltd.

The URN Ltd. Securities are owned by Seller free and clear of any Liens, other
than (i) as of the date of this Agreement, but not as of the Closing Date, the
Liens imposed under the Uranium One Credit Agreements, and (ii) transfer
restrictions imposed by applicable Laws. All of such URN Ltd. Securities have
been validly issued, are fully paid and non-assessable, and have not been issued
in violation of any pre-emptive or similar rights or applicable Law.

To Seller's Knowledge, URN Ltd. owns a 99% interest in STMV and Everest
Exploration, Inc. owns a 1% interest in STMV, and there are no other authorized,
issued or outstanding interests or securities of STMV or other commitments
providing for the issuance of any additional interests or securities of STMV.

13



--------------------------------------------------------------------------------



To Seller's Knowledge, except as set forth on Schedule 0, (i) the STMV Interests
are owned by URN Ltd. free and clear of any Liens, other than transfer
restrictions imposed by applicable Laws; and (ii) such STMV Interests have been
validly issued, are fully paid and non-assessable, and have not been issued in
violation of any pre-emptive or similar rights or applicable Law.

3.3     Authority and Binding Effect

. This Agreement and the transactions contemplated hereby have been duly
approved by the relevant corporate bodies of Seller and constitute the valid and
binding obligation of Seller, enforceable against Seller in accordance with its
respective terms.

3.4     No Conflicts

. To Seller's Knowledge, except as set forth on Schedule 0, neither the
execution and delivery of this Agreement by Seller, nor the performance of
Seller's obligations hereunder, will: (a) violate any applicable Law or require
any filing with, consent, approval or authorization of, or notice to, any
Governmental Authority; (b) (i) result in the creation of any Lien upon any of
the URN LLC Securities, the URN Ltd. Securities or the STMV Interests or any
assets or properties of URN LLC, URN Ltd. or STMV or (ii) constitute an event
which, after notice or lapse of time or both, would result in any such creation
of a Lien upon any of the URN LLC Securities, the URN Ltd. Securities or the
STMV Interests or any assets or properties of URN LLC, URN Ltd. or STMV; or (c)
conflict with, result in a breach of, constitute (with or without due notice or
lapse of time) a default under, result in the acceleration of obligations under,
create in any Third Person the right to terminate, accelerate, modify or cancel,
or require a waiver, consent or notice under any Contract to which URN LLC, URN
Ltd. or STMV is a party, by which URN LLC, URN Ltd. or STMV is bound or to which
the assets of URN LLC, URN Ltd. or STMV are subject.

3.5     Real Property and Leases

To Seller's Knowledge, except as set forth on Schedule 0:

Neither Company owns or leases any real property. Schedule 1.1(a) hereto
contains a complete list of (a) all real property, including rights of way,
owned by STMV ("STMV Owned Real Property") and (b) all real property leased by
STMV ("STMV Leased Real Property", and collectively with the STMV Owned Real
Property, the "STMV Real Property") as of the Execution Date. STMV does not use
or occupy in any manner whatsoever any real property other than the STMV Real
Property.

STMV owns the STMV Owned Real Property, free and clear of Liens other than
Permitted Liens. No Person other than STMV is in possession of, or is otherwise
entitled to occupation or use of the STMV Owned Real Property. No written notice
has been received from any Governmental Authority and there is no claim from any
Governmental Authority pending against STMV with respect to any planned
expropriation or condemnation of any material STMV Owned Real Property.

14



--------------------------------------------------------------------------------



STMV has a valid leasehold interest in the STMV Leased Real Property. STMV has
not received any written notice of termination or cancellation of any lease
agreement under which STMV uses the STMV Leased Real Property.

3.6     Assets.

To Seller's Knowledge, STMV owns each of the assets listed on Schedule 3.6(a)
(the "Company Assets").

To Seller's Knowledge, STMV owns the Company Assets free and clear of Liens
other than Permitted Liens and, except as disclosed in Schedule 3.6(b), no
Person other than STMV is in possession of, or is otherwise entitled to the use
of, the Company Assets.

3.7     Contracts

To Seller's Knowledge, Schedule 1.1(a) contains a list of the following material
Contracts to which one or more of the Companies or STMV is a party as of the
Execution Date:

each written Contract which involves the purchase or the sale of goods or the
rendering of services outside the Ordinary Course of Business and involves
aggregate payments in excess of $100,000 in any single year;

each loan or credit agreement, security agreement, mortgage, pledge or other
agreement or instrument evidencing Indebtedness of each of the Companies and
STMV in excess of $100,000;

any material Contract or agreement which includes a covenant from any of the
Companies or STMV not to compete in any geographic area with respect to business
operations;

any joint venture agreement, partnership agreement or similar agreement relating
to a common enterprise with any Person (other than one of the Companies or
STMV);

any agreement for capital expenditures of more than $100,000 during the twelve
(12) months following the Execution Date;

any agreement between any of the Companies or STMV and its respective Affiliates
which is in full force and effect on the date hereof; and

any non Ordinary Course of Business agreement valued at more than $100,000 that
cannot be terminated within ninety (90) days of termination notice or without
material termination fees or penalties (the items described in

15



--------------------------------------------------------------------------------



clauses (i) through (vii) hereof being collectively referred to herein as the
"Seller Material Contracts").

To Seller's Knowledge, except as set forth on Schedule 1.1(b), each Seller
Material Contract to which any of the Companies or STMV is a party (i) is in
full force and effect; and (ii) represents the legal, valid and binding
obligation of the respective Company or STMV that is party thereto and, to
Seller's Knowledge, represents the legal, valid and binding obligation of the
other parties thereto, in each case enforceable in accordance with its terms.
Except as set forth on Schedule 1.1(b), neither of the Companies nor, to the
Knowledge of Seller, STMV, is in material breach of any Seller Material Contract
to which it is a party, and none of Seller, the Companies or, to the Knowledge
of Seller, STMV, has received any written or, to Seller's Knowledge, oral notice
of termination or breach of any Seller Material Contract.

3.8     Financial Statements

. Except as disclosed on Schedule 3.8: (a) the unaudited balance sheets of the
Companies and STMV as of December 31, 2008 (the "Seller Fiscal Year End") and as
of June 30, 2009, and the unaudited statements of income of the Companies and
STMV for the twelve (12) month period ending on the Seller Fiscal Year End and
for the six month period ending on June 30, 2009 (collectively, the "Seller
Financial Statements") are based upon the books and records of the respective
Companies and STMV, respectively; (b) have been prepared in accordance with GAAP
consistently applied during the periods indicated; and (c) present fairly the
financial position of the respective Companies and STMV on the respective dates
indicated, except that the Seller Financial Statements do not contain any notes
and the interim period Seller Financial Statements are subject to year-end
adjustments, none of which are material.

3.9     Litigation

. Except as disclosed on Schedule 0, to the Knowledge of Seller, there is no
Legal Proceeding pending against either Company or STMV, except as would not, in
the aggregate, have a Material Adverse Effect.

3.10    Compliance with Law

To Seller's Knowledge, except with respect to (a) matters set forth on
Schedule 1.1(a); (b) compliance with Laws concerning Employee matters (as to
which certain representations and warranties are made pursuant to Section 3.14);
(c) compliance with Environmental Laws (as to which certain representations and
warranties are made pursuant to Section 3.16); (d) compliance with Laws
concerning Benefit Plans (as to which are made pursuant to Section 0); and (e)
compliance with Laws concerning Taxes (as to which certain representations and
warranties are made pursuant to Section 0), the Companies and STMV are in
compliance in all material respects with all applicable Laws.

16



--------------------------------------------------------------------------------



To Seller's Knowledge, (i) Schedule 1.1(b) sets forth a true, correct and
complete list of all material Permits of each Company and STMV (other than
Environmental Permits, which are set forth on Schedule 1.1(b)) as of the
Execution Date, (ii) each Company and STMV possess or hold contractual rights to
the benefit of all such Permits necessary to conduct the business operations
thereof as currently conducted except where the failure to possess such Permit
would not reasonably be expected to have a Material Adverse Effect, and (iii)
all such Permits are in full force and effect and there are no Legal Proceedings
pending or, to Seller's Knowledge, threatened, seeking the revocation,
cancellation, suspension or adverse modification thereof, except as would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

3.11    Brokers, Finders and Agents

. No broker, finder or investment banker is entitled to any brokerage, finder's
or other fee or commission in connection with this Agreement or the transactions
contemplated hereby based upon arrangements made by Seller, the Companies or
STMV.

3.12    Intellectual Property

The Companies and, to the Knowledge of Seller, STMV, own, possess, or have the
right to use pursuant to a license all patents, trademarks, trade names, and
copyrights currently used in and material to the operations of their respective
businesses (the "Seller Intellectual Property").

To Seller's Knowledge, none of the Seller Intellectual Property is the subject
of any current or threatened Legal Proceeding.

3.13    Insurance

. Each Company and the operations of the business of the Companies (as currently
conducted) are insured under various policies of general liability and other
forms of insurance, which policies when taken together are of the type and in
the amounts customary and adequate for each Company and the operations of the
business of the Companies (as currently conducted) in all material respects. To
Seller's Knowledge, STMV and the operations of its business (as currently
conducted) are insured under various policies of general liability and other
forms of insurance, which policies when taken together are of the type and in
the amounts customary and adequate for STMV and the operations of the business
of STMV (as currently conducted) in all material respects.

3.14    Employees and Labor Matters

. Schedule 3.14 lists all Employees of each of the Companies and, to Seller's
Knowledge, of STMV, as of the Execution Date, together with a description of
their respective job titles and annual compensation (including salaries,
bonuses, consulting or directors' or managers' fees and incentive or deferred
compensation). Except as described on Schedule 0, there are no Employees who
have employment Contracts that are not terminable at will by the

17



--------------------------------------------------------------------------------



respective Company or, to the Knowledge of Seller, by STMV, without payment,
other than payments for past services or accrued and unpaid bonuses,
commissions, vacation pay or the like, or payments required under any general
policy or practice of the respective Company or STMV. Neither Company nor, to
Knowledge of Seller, STMV, is a party to any collective bargaining agreement or
other labor agreement with any union or labor organization ("Collective
Bargaining Agreement") and no union or labor organization has been recognized by
either Company or STMV as an exclusive bargaining representative for Employees.
There is no current union representation question involving Employees of either
Company or, to the Knowledge of Seller, of STMV, nor does Seller have Knowledge
of any activity or proceeding of any labor organization or employee group to
organize any such Employees.

3.15     Benefit Plans

. Except as set forth on Schedule 3.15:

Schedule 1.1(a) lists each Company's and, to the Knowledge of Seller, STMV's,
Benefit Plans that are currently in effect as of the Execution Date.

To Seller's Knowledge, each Benefit Plan that is intended to be qualified under
section 401(a) of the Code is so qualified and has been determined by the IRS to
be so qualified, and nothing has occurred since the date of such determination
that could reasonably be expected to give the IRS grounds to revoke such
determination.

To Seller's Knowledge, each Benefit Plan of each Company and STMV has been
maintained in material compliance with its terms and applicable Laws.

No Benefit Plan of either Company or, to the Knowledge of Seller, of STMV, is,
or within the past six (6) years has been, subject to Title IV of ERISA or
subject to section 412 of the Code or section 302 of ERISA.

Neither Company nor, to the Knowledge of Seller, STMV or any other "disqualified
person" or "party in interest" (as defined in section 4975(e)(2) of the Code and
section 3(14) of ERISA, respectively), has engaged in any transaction in
connection with any Benefit Plan of either Company or STMV that could reasonably
be expected to result in the imposition of a material penalty pursuant to
section 502 of ERISA or a material excise tax pursuant to section 4975 of the
Code.

No Benefit Plan of either Company, or, to the Knowledge of Seller, of STMV,
provides for material post-employment or retiree welfare benefits, except to the
extent required by Part 6 of Title I of ERISA or section 4980B of the Code.

No material liability, claim, action or litigation has been made, commenced or,
to the Knowledge of Seller, threatened with respect to any Benefit Plan of
either Company (other than routine claims for benefits payable in the Ordinary
Course of Business and appeals of denied claims). To the Knowledge of Seller, no
material liability, claim, action or litigation has been made, commenced or
threatened with respect to any Benefit Plan of STMV (other than routine claims
for benefits payable in the Ordinary Course of Business and appeals of denied
claims).

18



--------------------------------------------------------------------------------



3.16     Environmental Matters

. To Seller's Knowledge, except as set forth on Schedule 3.16:

Each Company and STMV is in compliance in all material respects with all
Environmental Laws.

All material Environmental Permits of each Company and STMV are valid and in
full force and effect. A list of such material Environmental Permits as of the
Execution Date is set forth on Schedule 1.1(b).

Neither Company nor STMV has, since January 1, 2007, received any official and
binding written notice from a Governmental Authority lawfully exercising its
powers under any applicable Environmental Laws and alleging that the business of
the Companies or STMV as currently operated does not comply in any material
respect with Environmental Laws and with Environmental Permits.

No Legal Proceeding relating to the violation by the Companies or STMV of any
applicable Environmental Laws is pending or, to the Knowledge of Seller,
threatened, as of the Closing Date.

A list of all letters of credit issued to the Companies or STMV for purpose of
securing the performance of their respective obligations under the Environmental
Laws or pursuant to the Environmental Permits is set forth in Schedule 1.1(e)
hereto (the "Letters of Credit"). The amount set forth in these Letters of
Credit does not necessarily reflect the surety amounts currently required under
the Environmental Laws or pursuant to the Environmental Permits, as those
amounts may change at any time due to a number of reasons, such as changes in
the status of operations or remediation, changes (including inflation
adjustments) in the estimated remediation costs, and changes required due to
review and direction of Government Authorities.

All representations and warranties of Seller relating to Environmental Laws and
Environmental Permits are exclusively set forth in the representations and
disclosures made pursuant to this Section 3.16. Notwithstanding any other
provision of this Agreement, Seller makes no representation or warranty with
respect to the Environmental Permits held by Everest Exploration, Inc.

3.17     Taxes

. Except as set forth on Schedule 3.17:

Since January 1, 2007, (i) each Company and, to the Knowledge of Seller, STMV,
has filed with the appropriate Tax Authority all Tax Returns required to be
filed by it under any applicable Laws, and (ii) neither Company nor, to the
Knowledge of Seller, STMV, is currently the beneficiary of any extension of time
within which to file any Tax Return.

19



--------------------------------------------------------------------------------



All Taxes due and owing by each Company and, to the Knowledge of Seller, by
STMV, (whether or not shown on any Tax Returns) have been paid.

No deficiencies for Taxes of either Company or, to the Knowledge of Seller, of
STMV, have been claimed or proposed or assessed in writing by any Tax Authority
that have not been settled without imposing any material continuing obligations
on either Company. To Seller's Knowledge, there are no pending or threatened
audits, assessments or other actions for or relating to any liability in respect
of Taxes of either Company or STMV. Neither Company nor, to the Knowledge of
Seller, STMV, has waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency,
made any request in writing for any such extension or waiver, or executed or
filed a power of attorney with respect to any Taxes with any Tax Authority.

3.18     Bank Accounts

. Schedule 3.18 sets forth a true, correct and complete list of each of the
Companies', and, to the Knowledge of Seller, STMV's, Bank Accounts and the names
of the persons authorized to effect transactions in such accounts and with
access to such boxes.

3.19     Absence of Certain Changes

. Except as set forth on Schedule 3.19, since June 30, 2009, to the Knowledge of
Seller (a) there has not been any event, occurrence, development or circumstance
that has had or that would reasonably be expected to have a Material Adverse
Effect on the Companies or STMV, taken as a whole; and (b) the operations of the
business of the Companies and STMV have been conducted only in the Ordinary
Course of Business.

3.20     Investor Representations

. Seller: (a) understands that the Purchase Consideration Shares have not been,
and will not be, registered under the Securities Act or under any state
securities laws, are being offered and sold in reliance upon federal and state
exemptions for transactions not involving any public offering and the
certificates representing the Purchase Consideration Shares will contain a
Securities Act legend restricting transfer; (b) is acquiring the Purchase
Consideration Shares solely for such Seller's own account for investment
purposes, and not with a view to the distribution thereof; (c) is an Accredited
Investor and a sophisticated investor with knowledge and experience in business
and financial matters; and (d) is able to bear the economic risk and lack of
liquidity inherent in holding the Purchase Consideration Shares.

3.21     Survival.

The representations and warranties contained in this Article III (as modified by
the Schedules hereto as supplemented or amended),will survive the Closing, and
notwithstanding the Closing will continue in full force and effect for the
benefit of Buyer for a period of twelve (12) months from the Closing Date,
except for those representations in Sections (a), (b), (b), (d), 0, 1.1(a),
1.1(b), 3.5(c) and 0 which will continue in full force and effect until two
months after the expiration of the applicable statute of limitations.

20



--------------------------------------------------------------------------------



3.22     No Other Representations or Warranties; Schedules

. Except for the representations and warranties contained in this Article 0 (as
modified by the Schedules hereto as supplemented or amended), neither the Seller
nor any other Person makes any express or implied representation or warranty
with respect to the Seller, the Companies, STMV, their respective assets,
properties, businesses, operations, results of operations, financial condition
or liabilities, or the transactions contemplated by this Agreement, and the
Seller disclaims any other representations or warranties, express or implied,
whether made by the Seller, the Companies, STMV or any other Person. Except for
the representations and warranties contained in this Article 0 (as modified by
the Schedules hereto, as supplemented or amended), the Seller hereby disclaims
all liability and responsibility for any representation, warranty, projection,
forecast, statement, or information made, communicated, or furnished (orally or
in writing) to Buyer or its Affiliates or Representatives (including any
opinion, information, projection, or advice that may have been or may be
provided to Buyer by any Representative of Seller, either Company, STMV or any
other Person) with respect to Seller, either Company or STMV, their respective
assets, properties, businesses, operations, results of operations, financial
condition or liabilities, or the transactions contemplated by this Agreement.
Seller makes no representations or warranties regarding the probable success or
profitability of either Company or STMV.

IV.    REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that, as of the date of this Agreement
and as of the Closing Date:

4.1     Corporate Status

Buyer.

Buyer is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Nevada. UEC Sub is a corporation duly organized,
validly existing and in good standing under the Laws of the Province of British
Columbia, Canada. Buyer has full corporate power and authority to enter into
this Agreement and to perform the transactions contemplated hereby.

Interest in Other Persons. Buyer does not own, directly or indirectly, any
Securities in any corporation, partnership, or other Person, and is not a member
of or a participant in any partnership, joint venture or similar enterprise,
except that Buyer has a wholly-owned Subsidiary, UEC Sub, and except as set
forth on Schedule 1.1(b).

Organizational Documents

. Buyer has made available to Seller true, correct and complete copies of the
Organizational Documents of Buyer and UEC Sub.



4.2     Capitalization

21



--------------------------------------------------------------------------------



The authorized capital of the Buyer consists of 750,000,000 shares of common
stock, of which, as of October 5, 2009, 56,718,016 are issued and outstanding as
fully paid and non-assessable shares in the capital of Buyer; and none of such
shares was issued in violation of preemptive or other similar rights. Stock
options to purchase an aggregate of 7,234,100 shares of common stock and
warrants to purchase an aggregate of 8,338,375 shares of common stock were
outstanding as of October 5, 2009. Except as set forth on Schedule 4.2, Buyer
does not have outstanding any options to purchase, or any preemptive rights or
other rights to subscribe for or to purchase, or any securities or obligations
convertible or exchangeable or exercisable for, or any contracts or commitments
to issue or sell, shares of its capital stock or any such options, rights,
convertible, exchangeable or exercisable securities or obligations other than
options granted under Buyer's stock option plans. The capital stock of Buyer,
including the common stock, conforms to the description thereof contained in the
SEC Documents. The issue and sale of the Purchase Consideration Shares will not
obligate Buyer to issue shares of common stock or any other securities to any
Person (other than Seller) and will not result in a right of any holder of Buyer
securities to adjust the exercise, conversion, exchange or reset price under
such securities. All of the outstanding shares of capital stock of Buyer are
validly issued, fully paid and nonassessable, have been issued in compliance
with all United States federal and state and Canadian provincial securities
Laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities.
Except as set forth in Schedule 4.2, there are no stockholders agreements,
voting agreements, registration rights agreements or other similar agreements
with respect to Buyer's capital stock to which Buyer is a party or, to the
Knowledge of the Buyer, any agreement between or among any of the Buyer's
stockholders relating to the voting of securities of Buyer.

4.3     Purchase Consideration Shares

. The Purchase Consideration Shares are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by Buyer other
than restrictions on transfer provided for in this Agreement. No further
approval or authorization of any stockholder, the board of directors of Buyer or
others is required for the issuance and sale of the Purchase Consideration
Shares.

4.4     No Shell Company

. Neither Buyer nor any of its predecessors is currently, or has previously
been, a Shell Company.

4.5     No Investment Company

. Buyer is not, and as a result of the sale of the Purchase Consideration Shares
contemplated hereby will not be, an open-end investment company, a unit
investment trust or a face-amount certificate company registered or required to
be registered or a closed end investment company required to be registered, but
not registered under the United States Investment Company Act of 1940, as
amended.

4.6     Exchange Act Registration; No Stop Order. The Buyer's common stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and Buyer has
taken no action

22

--------------------------------------------------------------------------------



designed to, or that to its Knowledge is likely to have the effect of,
terminating the registration of the common stock under the Exchange Act nor has
Buyer received any notification that the Commission is contemplating terminating
such registration. No order ceasing, halting or suspending trading in securities
of Buyer nor prohibiting the sale of such securities has been issued to and is
outstanding against Buyer or its directors or officers, and, to the best of
Buyer's Knowledge, no investigations or proceedings for such purposes are
pending or threatened.

4.7     SEC Documents; Canadian Disclosure Documents. Buyer is a "reporting
issuer" in British Columbia, Canada, and has timely filed since the date that is
eighteen (18) months preceding the Execution Date all annual information forms,
prospectuses, material change reports, shareholder communications, press
releases, and financial statements and other documents required to be filed by
it under the securities Laws of such province (the foregoing materials being
collectively referred to herein as the "Canadian Disclosure Documents"). Buyer
has timely filed all SEC Documents required to be filed by it with the
Commission since the date that is eighteen (18) months preceding the Execution
Date pursuant to the reporting requirements of the Exchange Act, including,
without limitation, the provisions of the Sarbanes-Oxley Act of 2002 that are
applicable to the Buyer. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act or
the Securities Act, as the case may be, and the rules and regulations of the
Commission promulgated thereunder applicable to the SEC Documents, and the
Canadian Disclosure Documents complied in all material respects with the
applicable requirements of Canadian securities Laws and the rules and
regulations. None of the SEC Documents or the Canadian Disclosure Documents, at
the time they were filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. All agreements that were required to be filed as
exhibits to the SEC Documents under Item 601 of Regulation S-K to which the
Buyer, UEC Sub or any Subsidiary of the Buyer is a party, or the property or
assets of the Buyer, UEC Sub or any Subsidiary of Buyer are subject, have been
filed as exhibits to the SEC Documents. On the Execution Date and on the Closing
Date, the SEC Documents and the Canadian Disclosure Documents do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.

4.8     Financial Statements. As of their respective dates, the financial
statements of Buyer included in the SEC Documents ("Buyer Financials") and the
related notes complied in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission with
respect thereto and the financial statements of Buyer included in the Canadian
Disclosure Documents complied in all material respects with the applicable
accounting requirements and published rules and regulations of Canadian
securities Laws. The Buyer Financials and the related notes have been prepared
in accordance with GAAP, consistently applied, during the periods involved
(except (i) as may be otherwise indicated in the Buyer Financials or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes, may be condensed or summary statements or may conform
to the Commission's rules and instructions for reports on Form 10-Q) and fairly
present in all material respects the consolidated financial position of the
Buyer as of the dates thereof and the consolidated results of its operations and
cash flows for the periods then

23

--------------------------------------------------------------------------------



ended (subject, in the case of unaudited statements, to normal and recurring
year-end audit adjustments).

4.9     Amex. The common stock of Buyer is duly listed on Amex, and, to Buyer's
Knowledge, there are no proceedings to revoke or suspend such listing or the
listing of Buyer's common stock thereon. Buyer is in compliance with the
requirements of Amex for continued listing of its common stock thereon and any
other Amex listing and maintenance requirements. At the Closing, the Purchase
Consideration Shares will have been duly listed on Amex. Buyer has not taken any
action which would be reasonably expected to result in the delisting or
suspension of quotation of the Purchase Consideration Shares on or from Amex.

4.10     Authority and Binding Effect

. This Agreement and the transactions contemplated hereby have been duly
approved by the relevant corporate bodies of Buyer and constitute the valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
respective terms.

4.11     No Conflicts

. To Buyer's Knowledge, except set forth in Schedule 0 neither the execution and
delivery of this Agreement by Buyer, nor the performance of Buyer's obligations
hereunder, will (a) violate any applicable Law or require any filing with,
consent, approval or authorization of, or notice to, any Governmental Authority;
(b) (i) result in the creation of any Lien upon any of the Purchase
Consideration Shares or any assets or properties of Buyer or UEC Sub or (ii)
constitute an event which, after notice or lapse of time or both, would result
in any such creation of a Lien upon any of the Purchase Consideration Shares or
any assets or properties of Buyer or UEC Sub; or (c) conflict with, result in a
breach of, constitute (with or without due notice or lapse of time) a default
under, result in the acceleration of obligations under, create in any Third
Person the right to terminate, accelerate, modify or cancel, or require any
notice, consent or waiver, under any Contract to which Buyer or UEC Sub is a
party, by which Buyer or UEC Sub is bound or to which the assets of Buyer or UEC
Sub are subject.

4.12     Litigation

. Except as disclosed on Schedule 4.12, to the Knowledge of Buyer, there is no
Legal Proceeding pending against Buyer or UEC Sub, except as would not, in the
aggregate, have a Material Adverse Effect.

4.13     Compliance with Law

To Buyer's Knowledge, except with respect to (a) matters set forth on
Schedule 1.1(a); (b) compliance with Environmental Laws (as to which certain
representations and warranties are made pursuant to Section 0); and (c)
compliance with Laws concerning Taxes (as to which certain representations and
warranties are made pursuant to Section 0), Buyer and UEC Sub are in compliance
in all material respects with all applicable Laws.

24



--------------------------------------------------------------------------------



To Buyer's Knowledge, Buyer and UEC Sub each possess all such Permits necessary
to conduct the business operations thereof as currently conducted except where
the failure to possess such Permit would not reasonably be expected to have a
Material Adverse Effect, and all such Permits are in full force and effect and
there are no Legal Proceedings pending or, to Buyer's Knowledge, threatened,
seeking the revocation, cancellation, suspension or adverse modification
thereof, except as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.14     Brokers, Finders and Agents

. No broker, finder or investment banker is entitled to any brokerage, finder's
or other fee or commission in connection with this Agreement or the transactions
contemplated hereby based upon arrangements made by Buyer.

4.15     Intellectual Property

Buyer and UEC Sub own, possess, or have the right to use pursuant to a license
all patents, trademarks, trade names, and copyrights currently used in and
material to the operations of their respective businesses (the "Buyer
Intellectual Property").

To Buyer's Knowledge, none of the Buyer Intellectual Property is the subject of
any current or threatened Legal Proceeding.

4.16     Insurance

. Buyer, UEC Sub and the operations of their respective businesses (as currently
conducted) are insured under various policies of general liability and other
forms of insurance, which policies when taken together are of the type and in
the amounts customary and adequate for Buyer, UEC and the operations of their
respective businesses (as currently conducted) in all material respects.

4.17     Employees and Labor Matters

. Neither Buyer nor UEC Sub is a party to any Collective Bargaining Agreement
and no union or labor organization has been recognized by Buyer or UEC Sub as an
exclusive bargaining representative for Employees. There is no current union
representation question involving Employees of Buyer or UEC Sub, nor does Buyer
have Knowledge of any activity or proceeding of any labor organization or
employee group to organize any such Employees.

4.18     Environmental Matters

. To Buyer's Knowledge, except as set forth on Schedule 0:

Buyer and UEC Sub are in compliance in all material respects with all
Environmental Laws.

25



--------------------------------------------------------------------------------



Neither Buyer nor UEC Sub has since January 1, 2007 received any official and
binding written notice from a Governmental Authority lawfully exercising its
powers under any applicable Environmental Laws and alleging that the business of
Buyer or UEC Sub as currently operated does not comply in any material respect
with Environmental Laws and with Environmental Permits.

No Legal Proceeding relating to the violation by Buyer or UEC Sub of any
applicable Environmental Laws is pending at the Closing Date.

All representations and warranties of Buyer relating to Environmental Laws and
Environmental Permits are exclusively set forth in the representations and
disclosures made pursuant to this Section 0.

4.19     Taxes

. Except as set forth on Schedule 0:

Since January 1, 2007, Buyer and UEC Sub have each filed with the appropriate
Tax Authority all Tax Returns required to be filed by it under any applicable
Laws. Neither Buyer nor UEC Sub are currently the beneficiary of any extension
of time within which to file any Tax Return.

All Taxes due and owing by Buyer and UEC Sub (whether or not shown on any Tax
Returns) have been paid.

No deficiencies for Taxes of Buyer or UEC Sub have been claimed or proposed or
assessed in writing by any Tax Authority that have not been settled without
imposing any material continuing obligations on Buyer. There are no pending or,
to Buyer's Knowledge, threatened audits, assessments or other actions for or
relating to any liability in respect of Taxes of Buyer or UEC Sub. Neither Buyer
nor UEC have waived any statute of limitations in respect of Taxes or agreed to
any extension of time with respect to a Tax assessment or deficiency, made any
request in writing for any such extension or waiver, or executed or filed a
power of attorney with respect to any Taxes with any Tax Authority.

4.20     Absence of Certain Changes

. Except as set forth on Schedule 0, since April 30, 2009, to the Knowledge of
Buyer (a) there has not been any event, occurrence, development or circumstance
that has had or that would reasonably be expected to have a Material Adverse
Effect on Buyer; and (b) the operations of the business of Buyer and UEC Sub
have been conducted only in the Ordinary Course of Business.

4.21     Investor Representations

. Buyer: (a) understands that the Company Securities have not been, and will not
be, registered under the Securities Act or under any state securities laws, are
being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering

26



--------------------------------------------------------------------------------



and the certificates representing the Company Securities will contain a
Securities Act legend restricting transfer; (b) is acquiring the Company
Securities solely for such Buyer's own account for investment purposes, and not
with a view to the distribution thereof; (c) is an Accredited Investor and a
sophisticated investor with knowledge and experience in business and financial
matters; (d) is able to bear the economic risk and lack of liquidity inherent in
holding the Company Securities; and (e) received and accepted the offer to
purchase the Company Securities in the State of Texas.

4.22     Survival.

The representations and warranties contained in this Article IV (as modified by
the Schedules hereto as supplemented or amended), will survive the Closing, and
notwithstanding the Closing will continue in full force and effect for the
benefit of the Seller for a period of twelve (12) months from the Closing Date,
except for those representations in Sections 4.1(a), 4.2, 4.3 and 4.10 which
will continue in full force and effect until two months after the expiration of
the applicable statute of limitations.

4.23     No Other Representations or Warranties; Schedules

. Except for the representations and warranties contained in this Article 0 (as
modified by the Schedules hereto as supplemented or amended), neither Buyer nor
any other Person makes any express or implied representation or warranty with
respect to the Buyer, UEC Sub, their respective assets, properties, businesses,
operations, results of operations, financial condition or liabilities, or the
transactions contemplated by this Agreement, and Buyer disclaims any other
representations or warranties, express or implied, whether made by Buyer or any
other Person. Except for the representations and warranties contained in this
Article 0 (as modified by the Schedules hereto, as supplemented or amended),
Buyer hereby disclaims all liability and responsibility for any representation,
warranty, projection, forecast, statement, or information made, communicated, or
furnished (orally or in writing) to Seller or its Affiliates or Representatives
(including any opinion, information, projection, or advice that may have been or
may be provided to Seller by any Representative of Buyer, Buyer or any other
Person) with respect to Buyer or UEC Sub, their respective assets, properties,
businesses, operations, results of operations, financial condition or
liabilities, or the transactions contemplated by this Agreement. Buyer makes no
representations or warranties regarding the probable success or profitability of
Buyer or UEC Sub.

V.     AGREEMENTS

5.1     Conditions.

Buyer will use its reasonable efforts to cause the conditions in Section 0, and
the applicable conditions that must be satisfied by Buyer in Section 0, to be
satisfied and to consummate the transactions contemplated by this Agreement as
soon as reasonably possible and in any event prior to the Closing Date.

Seller will use its reasonable efforts to cause the conditions in Section 0, and
the applicable conditions that must be satisfied by Seller in Section 0, to be

27



--------------------------------------------------------------------------------



satisfied and to consummate the transactions contemplated by this Agreement as
soon as reasonably possible and in any event prior to the Closing Date.

5.2     Management of the Companies; Conduct of the Business

. During the period from the Execution Date through the earlier to occur of the
Closing or the termination of this Agreement in accordance with its terms,
except as set forth in Schedule 0, as expressly contemplated by this Agreement
or as consented to by Buyer (such consent not to be unreasonably withheld,
conditioned or delayed), Seller will use its commercially reasonable efforts to
cause the Companies to be managed and their operations to be conducted, in the
Ordinary Course of Business. In furtherance of the foregoing, during the period
from the Execution Date through the earlier to occur of the Closing or the
termination of this Agreement in accordance with its terms, Seller will not
permit, except with Buyer's prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed), either Company to:

amend its Organizational Documents;

liquidate, dissolve, recapitalize or otherwise wind up its business;

grant or increase any bonus, salary, severance, termination or other
compensation or benefits or other enhancement to the terms or conditions of
employment to any of its Employees or enter into or amend any Benefit Plan,
other than in the Ordinary Course of Business or as may be required by Law;

change its financial accounting methods, policies or practices, except as
required by GAAP, or change any Tax accounting methods, policies or practices,
except as required by applicable Law;

sell, assign, transfer, lease or otherwise dispose of any assets or properties
except for (i) sales of inventories in the Ordinary Course of Business or (ii)
sales of obsolete or excess assets in the Ordinary Course of Business;

merge or consolidate with, or purchase substantially all of the assets or
business of or equity interests in, any Person;

enter into any new Seller Material Contract or terminate any existing Seller
Material Contract other than in the Ordinary Course of Business;

(i) declare but not pay dividends on, or agree to make but not make other
distributions (whether in cash, securities or property) in respect of, any
Company Securities or other securities of either Company (except for dividends
or distributions among the Companies); (ii) adjust, split, combine or reclassify
the Company Securities or any other securities of either Company; (iii) issue or
authorize the issuance of any other securities or other interests in respect of,
in lieu of or in substitution for, the Company Securities or any other
securities of either Company; or (iv) permit the transfer of any Company
Securities;

28



--------------------------------------------------------------------------------



grant any Lien on assets or properties of either Company other than a Permitted
Lien or a Lien incurred in the Ordinary Course of Business or in connection with
a transaction permitted under this Section 0; or

agree, whether in writing or otherwise, to do any of the foregoing.

5.3     Mutual Notification Obligations

. In the event that either Buyer or Seller obtains Knowledge of any fact, event
or circumstance that makes any representation or warranty of such person under
this Agreement untrue, such person hereby agrees to promptly notify the other
party, in accordance with the notice provisions set forth in Section 10.4
hereof, of such fact, event or circumstance and the applicable representation or
warranty so affected. Buyer and Seller understand and agree that the respective
party's obligation to provide any such notification to the other shall in no way
relieve the notifying party of any liability for a breach by such party of any
of its representations or warranties under this Agreement.

5.4     Consulting Agreement Releases

. Buyer will use its commercially reasonable efforts to secure and obtain, on or
prior to the Closing Date, evidence acceptable to Seller in its sole discretion
that Uranium One Inc. and its Affiliates other than the Companies and STMV have
been released or will be released on the Closing Date from all of their
obligations under the consulting services agreement among Tom Crain, STMV and
Uranium One Inc., as amended, and the consulting services agreement among Jim
Clark, STMV and Uranium One Inc., as amended (the "Consulting Agreement
Releases"). Seller will use reasonable efforts to assist Buyer in obtaining the
Consulting Agreement Releases.

5.5     Insurance

. Buyer will use its commercially reasonable efforts to secure and obtain, on or
prior to the Closing Date, insurance applicable to each Company and STMV and
their respective businesses, to be effective commencing on the Closing Date, on
commercially reasonable terms, that is sufficient for compliance with all
requirements of applicable Law and of any Seller Material Contract to which each
respective Company or STMV is subject and that insures against risks of the kind
and in amounts for which each such Company and STMV was insured prior to Closing
(the "Required Insurance"). Seller will use reasonable efforts to assist Buyer
in obtaining the Required Insurance.

5.6     Bonding

. Buyer shall obtain and submit to the relevant Governmental Authority, no later
than two Business Days after the Closing Date, replacement letters of credit or
financial guarantees, or provide cash deposits or other collateral security (the
"Required Sureties"), in a manner acceptable to Seller in its reasonable
discretion and to the relevant Governmental Authority that issued any Permit or
Environmental Permit requiring either Company to provide the Letters of Credit
and in amounts and containing other terms and conditions (including drawing
conditions) that are or will be sufficient to replace the Letters of Credit at
Closing. Buyer will cooperate

29



--------------------------------------------------------------------------------



with Seller to cause the Letters of Credit to be released as soon as possible
after the Closing Date. From the Closing Date until such time as Seller and its
Affiliates (other than the Companies) are fully released from the Letters of
Credit, Buyer shall reimburse Seller and its Affiliates for actual costs and
expenses in any way related to the Letters of Credit, including any amounts
drawn on the Letters of Credit. The reimbursement described in this Section 0
shall not be subject to the limitations set forth in Article 0.

5.7     Release from Driscoll Agreements

. Buyer will use its commercially reasonable efforts to obtain, on or prior to
the earlier of December 31, 2009, or the date that is five (5) Business Days
prior to the Closing Date ("Release Deadline") evidence acceptable to Seller in
its sole discretion that Seller and its Affiliates other than the Companies and
STMV have been released or will be released on the Closing Date from all of
their obligations under the Driscoll Agreements, including any guarantees of the
obligations of any Company, STMV or Everest Exploration, Inc. provided by Seller
or its Affiliates other than the Companies and STMV under the Driscoll
Agreements (the "Required Releases"). Seller will use reasonable efforts to
assist Buyer in obtaining the Required Releases. In the event Buyer is unable to
obtain the Required Releases on or before the Release Deadline, Seller and its
Affiliates, including the Companies and STMV, shall have the right, at their
sole and absolute discretion, to terminate the Driscoll Agreements on or prior
to the Closing Date. In the event the Driscoll Agreements are terminated as
provided herein, Buyer hereby agrees to defend, indemnify and hold Seller and
its Affiliates, other than the Companies and STMV, harmless from any Loss
arising out of the termination of the Driscoll Agreements, which indemnification
shall not be subject to the limitations set forth in Article 0. Notwithstanding
any other provision of this Agreement, the termination of the Driscoll
Agreements as provided in this Section 0 shall not constitute the breach of any
of the provisions contained in this Agreement, including without limitation the
representations and warranties in Article 0 and the closing conditions in
Article 0.

5.8     High Plains Uranium Assignment

. On or prior to the Closing Date, Seller will cause the agreements described on
Schedule 0 in the form attached as Exhibit C hereto (the "Assignment") to be
assigned to Buyer. On or prior to the Closing Date, Buyer shall execute the
Assignment.

5.9     Use of Parent Company Names

. As soon as practicable after the Closing but in no event later than thirty
(30) days after the Closing, Buyer shall remove or cause to be removed the
names, marks and identifications used by the Companies or STMV and all
variations and derivatives thereof and logos relating thereto from all the
Companies' and STMV's respective assets, including all documentation or records
prepared after the Closing Date, to the extent that they include the words
"Uranium One", "Energy Metals" or "Standard Uranium." At no time shall Buyer or
any Subsidiary utilize any of the foregoing names or other tradename or
trademark of the Seller in connection with its ownership and operation of either
Company or STMV.

5.10     Post Closing Access

30



--------------------------------------------------------------------------------



. After the Closing Date, Buyer will afford to Seller, its Affiliates and their
accountants and counsel, during normal business hours, upon reasonable request,
reasonable access to the books and records of Buyer pertaining to the Companies
and STMV as to periods prior to the Closing Date.

5.11     Consents and Authorizations; Regulatory Filings

Buyer will use reasonable efforts to obtain the consents listed on Schedule
1.1(a) (the "Buyer Required Consents") and the approval of Amex with respect to
the Purchase Consideration Shares. Without limiting the foregoing, no later than
the fifth Business Day after the date of this Agreement, Buyer will make all
filings and submissions with Amex and required by it under any Law applicable to
Buyer required for the consummation of the transactions contemplated by this
Agreement. Buyer will keep Seller reasonably advised of the status of obtaining
such consents and approvals.

Seller will use reasonable efforts to obtain the consents listed on Schedule
1.1(b) (the "Seller Required Consents"). Seller will keep Buyer reasonably
advised of the status of obtaining such consents and approvals.

5.12     Intercompany Indebtedness

. At or prior to the Closing, Seller will cancel, or cause the cancellation of,
Indebtedness of either Company or STMV owed to Seller or any of its Affiliates
(other than the Companies and STMV).

5.13     Buyer Transaction

. If, prior to Closing, Buyer proposes to engage in any merger, consolidation or
other transaction that would result in the holders of Buyer's common stock
receiving in exchange therefor or with respect thereto, any consideration other
than consideration consisting solely of additional shares of Buyer common stock
(a "Buyer Transaction"), then Seller, in its sole discretion, may elect by
written notice to the Buyer either (i) to terminate this Agreement, or (ii) to
require as a condition to the Buyer Transaction that the parties to the Buyer
Transaction, and their respective parent companies, agree for the benefit of the
Seller that (A) at the Closing, Seller will receive, in lieu of the Purchase
Consideration Shares, the same consideration to which the Seller would have been
entitled had Seller owned the Purchase Consideration Shares immediately prior to
the Buyer Transaction and (B) if such consideration includes any securities, the
issuer of such securities will be bound by the provisions of the Registration
Rights Agreement as if such issuer was the Buyer.

5.14     Transfer of Equipment

. Buyer and Seller agree and acknowledge that the Companies and STMV have
transferred or will transfer to Uranium One Americas, Inc. (formerly Energy
Metals Corporation (US)) prior to the Closing Date the equipment described on
Schedule 0 (the "Equipment"). Notwithstanding any other provision of this
Agreement, the Equipment shall be excluded from

31



--------------------------------------------------------------------------------



the transaction contemplated by this Agreement and the transfer of the Equipment
to Uranium One Americas, Inc. as provided in this Section 0 shall not constitute
the breach of any of the provisions of this Agreement, including without
limitation Section 0, the representations and warranties in Article 0 and the
closing conditions in Article 0.

5.15     Employees

(a) Until the Closing, neither Buyer nor any of its Affiliates shall, without
the prior written consent of Seller, directly or indirectly, hire, recruit or
solicit the employment or services of any employee of STMV (whether as an
employee, officer, director, agent, consultant or independent contractor), or
encourage to change such person's relationship with STMV or any of its
Affiliates. Nothing in this Agreement shall prevent Seller or any of its
Affiliates from hiring, recruiting or soliciting the employment or services of
any employee of STMV, whether before or after the Closing.

(b) On the date that is sixty (60) days after the Closing Date, Buyer will
provide to Seller (i) a list of persons who (x) were employed by STMV
immediately prior to the Closing and (y) were subsequently terminated by STMV
(each such person, an "Eligible Terminated Person"); (ii) reasonable evidence
that STMV has delivered a severance payment in accordance with the Severance
Policy (as defined in Schedule 3.15(a)) to each such Eligible Terminated Person
(each such payment with respect to which reasonable evidence is so provided, a
"Severance Payment"); and (iii) reasonable evidence that such Eligible
Terminated Person has executed a waiver and release of claims in a form
satisfactory to Seller, acting reasonably. Within five Business Days after
Seller's receipt of such documentation from Buyer, Seller shall reimburse Buyer
for each Severance Payment delivered by Buyer to each Eligible Terminated
Person.

5.16     Office Lease

. Seller will use its reasonable commercial efforts to secure and obtain, on or
prior to the Closing Date, either (i) the written consent of Bank of America,
N.A. or its successor under the Office Lease (as defined in Schedule 3.5(a))
with respect to the indirect change of control of STMV, or (ii) written
confirmation satisfactory to Buyer, acting reasonably, that such consent is not
required.

5.17     Lessor Consents

. Buyer and Seller will cooperate and will use their reasonable commercial
efforts to secure and obtain, on or prior to the Closing Date, the consents
attached as Exhibit D hereto.

5.18     Everest Release

.  If each of the Everest Conditions (defined below) has been satisfied on or
prior to the Closing Date, Seller and Buyer will cause URN Ltd. and STMV, as
applicable, to release Everest Exploration Inc., effective on the Closing Date,
from any obligation to make any additional capital contributions with respect to
periods prior to the Closing Date or to repay to URN Ltd.

32

--------------------------------------------------------------------------------



any capital contributions that URN Ltd. funded to STMV on Everest Exploration
Inc.'s behalf with respect to periods prior to the Closing Date.  The term
"Everest Conditions" means: (a) Buyer has completed (i) its purchase of all of
the assets of Everest Exploration Inc., including, without limitation, its 1%
interest in STMV, and (ii) its assumption of certain liabilities of Everest
Exploration Inc., including, without limitation, Everest Exploration Inc.'s
obligations and liabilities as a partner in STMV and the obligation of Everest
Exploration Inc. to make additional capital contributions to STMV, (b) evidence
acceptable to Seller in its sole discretion that Uranium One Inc. and its
Affiliates have been released or will be released on the Closing Date from any
and all potential obligations to, or claims by, Everest Exploration Inc. of any
nature whatsoever and (c) Tom Clark and Jim Crain have executed and delivered to
Seller the Consulting Agreement Releases.

VI.     CONDITIONS TO CLOSING

6.1     Conditions to Buyer's Obligations

. The obligation of Buyer to take the actions required to be taken by it at the
Closing is subject to the satisfaction or waiver, in whole or in part, in
Buyer's sole discretion, of each of the following conditions at or prior to the
Closing:

The representations and warranties of Seller contained in this Agreement or in
any certificate delivered pursuant hereto will be true and correct in all
material respects, or if any representation and warranty is qualified as to
"materiality" or "Material Adverse Effect", such representation and warranty
will be true and correct in all respects, at and as of the Closing Date (except
to the extent such representations and warranties relate to an earlier date (in
which case such representations and warranties will be true and correct in all
material respects or in all respects, as applicable, as of such earlier date));
provided that in the event of a breach of a representation or warranty, the
condition set forth in this Section 1.1(a) will be deemed satisfied unless the
effect of all such breaches of representations and warranties, taken together,
result in or would be reasonably expected to result in, a Material Adverse
Effect;

Seller will have performed and complied with each of its agreements contained in
this Agreement in all material respects;

after the date of this Agreement, no Material Adverse Effect will have occurred;

the Seller will have delivered each of the agreements, certificates, instruments
and other items that it is obligated to deliver pursuant to Section 1.1(b)(i),
and so delivered will be in full force and effect; and

Buyer will have received certificates dated as of a date not earlier than the
fifth Business Day prior to the Closing as to the good standing of URN LLC, URN
Ltd. and STMV, executed by the appropriate officials of the State of Texas.

6.2     Conditions to Seller's Obligations

33

--------------------------------------------------------------------------------



The obligation of Seller to take the actions required to be taken by it at the
Closing is subject to the satisfaction or waiver, in whole or in part, in
Seller's sole discretion, of each of the following conditions at or prior to the
Closing:

The representations and warranties of Buyer contained in this Agreement or in
any certificate delivered pursuant hereto will be true and correct in all
material respects, or if any representation and warranty is qualified as to
"materiality" or "Material Adverse Effect", such representation and warranty
will be true and correct in all respects, at and as of the Closing Date (except
to the extent such representations and warranties relate to an earlier date (in
which case such representations and warranties will be true and correct in all
material respects or in all respects, as applicable, as of such earlier date));
provided that in the event of a breach of a representation or warranty, the
condition set forth in this Section 1.1(a) will be deemed satisfied unless the
effect of all such breaches of representations and warranties, taken together,
result in or would be reasonably expected to result in, a Material Adverse
Effect;

Buyer will have performed and complied with each of its agreements contained in
this Agreement in all material respects;

The Required Insurance will have been obtained and be in full force and effect
and such actions as Seller's counsel may reasonably require will have been taken
in connection therewith;

The Required Releases will have been obtained and be in full force and effect
and such actions as Seller's counsel may reasonably require will have been taken
in connection therewith, provided however, that in the event Seller has
terminated the Driscoll Agreements as provided in Section 0, the condition to
closing under this Section 1.1(d) shall be deemed waived by Seller;

The Consulting Agreement Releases will have been obtained and be in full force
and effect and such actions as Seller's counsel may reasonably require will have
been taken in connection therewith;

The Buyer will have delivered to Seller copies of the Required Sureties, in a
form reasonably satisfactory to Seller, to be submitted to the relevant
Governmental Authority in compliance with Section 0; and

Buyer will have delivered each of the certificates, instruments and other items
that it is obligated to deliver pursuant to Section 1.1(b)(ii), and so delivered
will be in full force and effect.

6.3     Mutual Conditions

. The obligations of Seller and Buyer to consummate the transactions provided
for by this Agreement are subject to the satisfaction, at or prior to the
Closing, of each of the following conditions:

34



--------------------------------------------------------------------------------



No Law or Governmental Order will have been enacted, entered, enforced,
promulgated, issued or deemed applicable to the transactions contemplated by
this Agreement by any Governmental Entity that prohibits the Closing;

The Seller Required Consents and the Buyer Required Consents will have been
obtained and will be in full force and effect; and

Buyer will have obtained Amex approval for the listing of the Purchase
Consideration Shares.

VII.     TERMINATION

7.1     Termination

. This Agreement may be terminated prior to the Closing:

by the mutual written consent of Buyer and Seller;

by Seller, if:

Buyer has breached any representation, warranty or agreement contained in this
Agreement in any material respect; provided, however, that, if such breach is
curable by Buyer through the exercise of its reasonable efforts and Buyer
continues to exercise such reasonable efforts, Seller may not terminate this
Agreement under this Section 1.1(b)(i) unless such breach is not cured in a
manner satisfactory to Seller in its reasonable discretion within the Buyer Cure
Period. The "Buyer Cure Period" shall mean the period beginning on the date on
which Seller delivers to Buyer written notice setting forth in reasonable detail
the circumstances giving rise to such breach and ending on the earlier of the
30th day thereafter, or March 31, 2010;

the transactions contemplated by this Agreement will not have been consummated
on or before March 31, 2010; provided, that Seller will not be entitled to
terminate this Agreement pursuant to this Section 1.1(b)(ii) if Seller's failure
to comply fully with its obligations under this Agreement has prevented the
consummation of the transactions contemplated by this Agreement;

a Law or Governmental Order will have been enacted, entered, enforced,
promulgated, issued or deemed applicable to the transactions contemplated by
this Agreement by any Governmental Entity that prohibits the Closing;

after the date of this Agreement, a Material Adverse Effect on the Buyer will
have occurred;

Buyer effects any Buyer Transaction prior to Closing; or

35



--------------------------------------------------------------------------------



any of the conditions set forth in Section 0 or 0 will have become impossible to
satisfy; or

by Buyer, if:

Seller has breached any representation, warranty or agreement contained in this
Agreement in any material respect; provided, however, that, if such breach is
curable by Seller through the exercise of its reasonable efforts and Seller
continues to exercise such reasonable efforts, Buyer may not terminate this
Agreement under this Section 1.1(c)(i) unless such breach is not cured in a
manner satisfactory to Buyer in its reasonable discretion within the Seller Cure
Period. The "Seller Cure Period" shall mean the period beginning on the date on
which Buyer delivers to Seller written notice setting forth in reasonable detail
the circumstances giving rise to such breach and ending on the earlier of the
30th day thereafter or March 31, 2010;

the transactions contemplated by this Agreement will not have been consummated
on or before March 31, 2010; provided, that Buyer will not be entitled to
terminate this Agreement pursuant to this Section 1.1(c)(ii) if Buyer's failure
to comply fully with its obligations under this Agreement has prevented the
consummation of the transactions contemplated by this Agreement;

a Law or Governmental Order will have been enacted, entered, enforced,
promulgated, issued or deemed applicable to the transactions contemplated by
this Agreement by any Governmental Entity that prohibits the Closing;

after the date of this Agreement, a Material Adverse Effect on the Companies or
STMV taken as a whole, will have occurred; or

any of the conditions set forth in Section 0 or 0 will have become impossible to
satisfy.

7.2     Effect of Termination

The right of termination under Section 0 is in addition to any other rights
Buyer or Seller may have under this Agreement or otherwise, and the exercise of
a right of termination will not be an election of remedies and will not preclude
an action for breach of this Agreement. If this Agreement is terminated, all
continuing obligations of the parties under this Agreement will terminate except
that Article 0 will survive indefinitely unless sooner terminated or modified by
the parties in writing.

VIII.     INDEMNIFICATION

8.1     Indemnification by Seller

36



--------------------------------------------------------------------------------



Seller will indemnify in full Buyer and hold it harmless against any Loss,
arising from or relating to:

any breach or inaccuracy in any of the representations and warranties of Seller
contained in this Agreement or in any closing certificate delivered by or on
behalf of Seller pursuant to this Agreement (the calculation of Loss resulting
from any such breach or inaccuracy to be determined without regard to any
qualification as to "materially", "in all material respects" or similar
qualification);

any breach of any of the agreements or covenants of Seller contained in this
Agreement; or

the Pending Barton Action (collectively, the "Buyer Losses").

Buyer shall not be entitled to recover from Seller for any Buyer Losses arising
pursuant to Sections 1.1(a)(i) or 1.1(a)(ii): (x) in respect of any individual
item, or group of items arising out of the same event, where the Buyer Losses
relating thereto are less than $25,000 (the "Sub-Basket Amount "); and (y) in
respect of each individual item, or group of items arising out of the same
event, where the Buyer Losses relating thereto are equal to or greater than the
Sub-Basket Amount, unless the total of all Buyer Losses exceeds $125,000 (the
"Basket Amount "), in which event the Buyer will be entitled to indemnification
only for such Buyer Losses in excess of the Basket Amount. Seller's liability
for Buyer Losses arising pursuant to Section 1.1(a)(i) or 1.1(a)(ii) or any Loss
arising pursuant to Section 1.1(a) will not exceed $500,000 (the "Cap" and,
together with the Sub-Basket Amount and the Basket Amount, the "Indemnity
Limitations"). For clarity, none of the Indemnity Limitations shall apply to
Seller's liability under Section 1.1(a)(iii).

If Buyer has a claim for indemnification under this Section 0, Buyer must
deliver to Seller one or more written notices of Buyer Losses (each a "Buyer
Claim") within twelve (12) months after the Closing Date, except for Buyer
Losses arising from a breach or inaccuracy in the representations and warranties
made in Sections (a), (b), (b), (d) and 0 or Buyer Losses arising from any
post-Closing breach of any of the agreements by Seller contained in this
Agreement, for which Buyer must deliver a Buyer Claim prior to two months after
the expiration of the applicable statute of limitations. Seller will have no
liability under this Section 0 unless the written notices required by the
preceding sentence are given by the date specified. Any Buyer Claim will state
in reasonable detail the basis for such Buyer Losses to the extent then known by
Buyer and the nature of Buyer Losses for which indemnification is sought, and it
may state the amount of Buyer Losses claimed. If such Buyer Claim (or an amended
Buyer Claim) states the amount of Buyer Losses claimed and Seller notifies Buyer
that Seller does not dispute the claim described in such notice or fails to
notify Buyer within forty-five (45) Business Days after delivery of such notice
by Buyer whether Seller disputes the claim described in such notice, Buyer
Losses in the amount

37



--------------------------------------------------------------------------------



specified in Buyer's notice will be admitted by Seller, and Seller will pay the
amount of such Buyer Losses to Buyer. If Seller has timely disputed the
liability of Seller with respect to a Buyer Claim (or an amended Buyer Claim)
stating the amount of Buyer Losses claimed, Seller and Buyer will proceed in
good faith to negotiate a resolution of such dispute. If a claim for
indemnification has not been resolved within thirty (30) calendar days after
delivery of the Seller's notice, Buyer may seek judicial recourse. If a Buyer
Claim does not state the amount of Buyer Losses claimed, such omission will not
preclude Buyer from recovering from Seller the amount of Buyer Losses described
in such Buyer Claim if any such amount is subsequently provided in an amended
Buyer Claim (although in that event, Seller will have the right to dispute the
claim in accordance with the provisions of this Section 1.1(c)). In order to
assert its right to indemnification under this Article 0, Buyer will not be
required to provide any notice except as provided in this Section 1.1(c).

Seller will pay the amount of any Buyer Losses to Buyer within ten (10) Business
Days following a determination of Seller's liability for and the amount of Buyer
Losses (whether such determination is made pursuant to the procedures set forth
in this Section 0, by agreement between Buyer and Seller, by arbitration award
or by final adjudication).

8.2     Indemnification by Buyer

Buyer will indemnify in full Seller and hold it harmless against any Loss,
arising from or relating to:

any breach or inaccuracy in any of the representations and warranties of Buyer
contained in this Agreement or in any closing certificate delivered by or on
behalf of Buyer pursuant to this Agreement (the calculation of Loss resulting
from any such breach or inaccuracy to be determined without regard to any
qualification as to "materially", "in all material respects" or similar
qualification);

any breach of any of the agreements or covenants of Buyer contained in this
Agreement; or

liability imposed pursuant to the Comprehensive Environmental Response,
Compensation, and Liability Act ("CERCLA"), 42 U.S.C. Section 9601 et seq., to
the extent that Seller or its Affiliates qualify or are alleged to qualify as an
operator (as defined in CERCLA) of any of the STMV Real Property (collectively,
"Seller Losses").

Seller shall not be entitled to recover from Buyer for any Seller Losses arising
pursuant to Sections 1.1(a)(i) or 1.1(a)(ii): (x) in respect of any individual
item, or group of items arising out of the same event, where the Seller Losses
relating thereto are less than the Sub-Basket Amount; and (y) in respect of each
individual item, or group of items arising out of the same event, where the
Seller Losses relating thereto are equal to

38



--------------------------------------------------------------------------------



or greater than the Sub-Basket Amount, unless the total of all Seller Losses
exceeds the Basket Amount, in which event the Seller will be entitled to
indemnification only for such Seller Losses in excess of the Basket Amount.
Buyer's liability for Seller Losses arising pursuant to Section 1.1(a)(i) or
1.1(a)(ii) or any Loss arising pursuant to Section 1.1(a) will not exceed the
Cap. For clarity, none of the Indemnity Limitations shall apply to Buyer's
liability under Section 1.1(a)(iii).

If Seller has a claim for indemnification under this Section 0, Seller must
deliver to Buyer one or more written notices of Seller Losses (each, a "Seller
Claim") within twelve (12) months after the Closing Date, except for Seller
Losses arising from a breach or inaccuracy in the representations and warranties
made in Sections (a), 0, 0 and 0 or Seller Losses arising from any post-Closing
breach of any of the agreements by Buyer contained in this Agreement, for which
Seller must deliver a Seller Claim prior to two (2) months after the expiration
of the applicable statute of limitations, and claims made under Section
8.2(a)(iii), which can be made at any time. Buyer will have no liability under
this Section 0 unless the written notices required by the preceding sentence are
given by the date specified. Any Seller Claim will state in reasonable detail
the basis for such Seller Losses to the extent then known by Seller and the
nature of Seller Losses for which indemnification is sought, and it may state
the amount of Seller Losses claimed. If such Seller Claim (or an amended Seller
Claim) states the amount of Seller Losses claimed and Buyer notifies Seller that
Buyer does not dispute the claim described in such notice or fails to notify
Seller within forty-five (45) Business Days after delivery of such notice by
Seller whether Buyer disputes the claim described in such notice, Seller Losses
in the amount specified in Seller's notice will be admitted by Buyer, and Buyer
will pay the amount of such Seller Losses to Seller. If Buyer has timely
disputed its liability with respect to a Seller Claim (or an amended Seller
Claim) stating the amount of a Seller Loss claimed, Seller and Buyer will
proceed in good faith to negotiate a resolution of such dispute. If a claim for
indemnification has not been resolved within thirty (30) calendar days after
delivery of Buyer's notice, the Seller may seek judicial recourse. If a Seller
Claim does not state the amount of Seller Losses claimed, such omission will not
preclude Seller from recovering from Buyer the amount of Seller Losses described
in such Seller Claim if any such amount is subsequently provided in an amended
Seller Claim (although in that event, Buyer will have the right to dispute the
claim in accordance with the provisions of this Section 1.1(c)). In order to
assert its right to indemnification under this Article 0, Seller will not be
required to provide any notice except as provided in this Section 1.1(c).

Buyer will pay the amount of any Seller Losses to Seller within ten (10)
Business Days following a determination of Buyer's liability for and the amount
of the Seller Losses (whether such determination is made pursuant to the
procedures set forth in this Section 0, by agreement between Seller and Buyer,
by arbitration award or by final adjudication).

8.3     Third Party Actions Against Buyer

39

--------------------------------------------------------------------------------





Seller agrees to indemnify, defend and hold harmless Buyer, the Companies and
their officers, directors, employees, agents, shareholders and Affiliates
(collectively, the "
Buyer Indemnified Parties
") against any Loss (i) for which Seller has agreed to indemnify Buyer pursuant
to Section 0 or (ii) arising out of the actions or inactions of Seller after the
Closing, in each case arising from any Litigation instituted by any third party
(any such third party action or proceeding being referred to as a "
Buyer Third Party Action
"). A Buyer Indemnified Party will give Seller prompt written notice of the
commencement of a Buyer Third Party Action. The complaint or other papers
pursuant to which the third party commenced such Buyer Third Party Action will
be attached to such written notice. The failure to give prompt written notice
will not affect any Buyer Indemnified Party's right to indemnification unless
such failure has materially and adversely affected Seller's ability to defend
successfully such Buyer Third Party Action.



Seller will contest and defend such Buyer Third Party Action on behalf of any
Buyer Indemnified Party that requests that they do so. Notice of the intention
to so contest and defend will be given by Seller to the requesting Buyer
Indemnified Party within twenty (20) Business Days after the Buyer Indemnified
Party's notice of such Buyer Third Party Action (but, in all events, at least
five (5) Business Days prior to the date that a response to such Buyer Third
Party Action is due to be filed). Such contest and defense will be conducted by
reputable attorneys retained by Seller. A Buyer Indemnified Party will be
entitled at any time, at its own cost and expense, to participate in such
contest and defense and to be represented by attorneys of its own choosing. If
the Buyer Indemnified Party elects to participate in such defense, the Buyer
Indemnified Party will cooperate with Seller in the conduct of such defense. A
Buyer Indemnified Party will cooperate with Seller to the extent reasonably
requested by Seller in the contest and defense of such Buyer Third Party Action,
including providing reasonable access (upon reasonable notice) to the books,
records and employees of the Buyer Indemnified Party if relevant to the defense
of such Buyer Third Party Action; provided, that such cooperation will not
unduly disrupt the operations of the business of the Buyer Indemnified Party or
cause the Buyer Indemnified Party to waive any statutory or common law
privileges, breach any confidentiality obligations owed to third parties or
otherwise cause any confidential information of such Buyer Indemnified Party to
become public.

If any Buyer Indemnified Party does not request that Seller contest and defend a
Buyer Third Party Action, or if after such request Seller does not contest and
defend a Buyer Third Party Action or if any Buyer Indemnified Party reasonably
determines that Seller is not adequately representing or, because of a conflict
of interest, may not adequately represent any interests of the Buyer Indemnified
Party at any time after requesting Seller to do so, such Buyer Indemnified Party
will be entitled to conduct its own defense and to be represented by attorneys
of its own choosing, all at Seller's cost and expense. Seller will pay as
incurred (no later than twenty five (25) days after presentation) the reasonable
fees and expenses of the counsel retained by such Buyer Indemnified Party
pursuant to this Section 1.1(c).

40



--------------------------------------------------------------------------------



Neither a Buyer Indemnified Party nor Seller may concede, settle or compromise
any Buyer Third Party Action without the consent of the other parties, which
consents will not be unreasonably withheld or delayed. Notwithstanding the
foregoing, (i) if a Buyer Third Party Action seeks the issuance of an
injunction, the specific election of an obligation or similar remedy or (ii) if
the subject matter of a Buyer Third Party Action relates to the ongoing business
of any Buyer Indemnified Party, which Buyer Third Party Action, if decided
against any Buyer Indemnified Party, would materially adversely affect the
ongoing business or reputation of any Buyer Indemnified Party, the Buyer
Indemnified Party alone will be entitled to settle such Buyer Third Party Action
in the first instance and, if the Buyer Indemnified Party does not settle such
Buyer Third Party Action, Seller will then have the right to contest and defend
(but not settle) such Buyer Third Party Action.

8.4     Third Party Actions Against Seller

Buyer agrees to indemnify, defend and hold harmless each of Seller and its
officers, directors, employees, agents, shareholders and Affiliates
(collectively, the "Seller Indemnified Parties") against any Loss (i) for which
Buyer have agreed to indemnify Seller pursuant to Section 0 or (ii) arising out
of the actions or inactions of the Buyer or the Companies after the Closing, in
each case arising from any Litigation instituted by any third party (any such
third party action or proceeding being referred to as a "Seller Third Party
Action"). A Seller Indemnified Party will give Buyer prompt written notice of
the commencement of a Seller Third Party Action. The complaint or other papers
pursuant to which the third party commenced such Seller Third Party Action will
be attached to such written notice. The failure to give prompt written notice
will not affect any Seller Indemnified Party's right to indemnification unless
such failure has materially and adversely affected Buyer's ability to defend
successfully such Seller Third Party Action.

Buyer will contest and defend such Seller Third Party Action on behalf of any
Seller Indemnified Party that requests that they do so. Notice of the intention
to so contest and defend will be given by Buyer to the requesting Seller
Indemnified Party within twenty (20) Business Days after the Seller Indemnified
Party's notice of such Seller Third Party Action (but, in all events, at least
five (5) Business Days prior to the date that a response to such Seller Third
Party Action is due to be filed). Such contest and defense will be conducted by
reputable attorneys retained by Buyer. A Seller Indemnified Party will be
entitled at any time, at its own cost and expense, to participate in such
contest and defense and to be represented by attorneys of its own choosing. If
the Seller Indemnified Party elects to participate in such defense, the Seller
Indemnified Party will cooperate with Buyer in the conduct of such defense. A
Seller Indemnified Party will cooperate with Buyer to the extent reasonably
requested by Buyer in the contest and defense of such Seller Third Party Action,
including providing reasonable access (upon reasonable notice) to the books,
records and employees of the Seller Indemnified Party if relevant to the defense
of such Seller Third Party Action; provided, that such cooperation will not
unduly disrupt the operations of the business of the Seller

41



--------------------------------------------------------------------------------



Indemnified Party or cause the Seller Indemnified Party to waive any statutory
or common law privileges, breach any confidentiality obligations owed to third
parties or otherwise cause any confidential information of such Seller
Indemnified Party to become public.

If any Seller Indemnified Party does not request that Buyer contest and defend a
Seller Third Party Action, or if after such request Buyer does not contest and
defend a Seller Third Party Action or if any Seller Indemnified Party reasonably
determines that Buyer is not adequately representing or, because of a conflict
of interest, may not adequately represent any interests of the Seller
Indemnified Party at any time after requesting Buyer to do so, such Seller
Indemnified Party will be entitled to conduct its own defense and to be
represented by attorneys of its own choosing, all at Buyer's cost and expense.
Buyer will pay as incurred (no later than twenty five (25) days after
presentation) the reasonable fees and expenses of the counsel retained by such
Seller Indemnified Party pursuant to this Section 1.1(c).

Neither a Seller Indemnified Party nor Buyer may concede, settle or compromise
any Seller Third Party Action without the consent of the other party, which
consents will not be unreasonably withheld or delayed. Notwithstanding the
foregoing, (i) if a Seller Third Party Action seeks the issuance of an
injunction, the specific election of an obligation or similar remedy or (ii) if
the subject matter of a Seller Third Party Action relates to the ongoing
business of any Seller Indemnified Party, which Seller Third Party Action, if
decided against any Seller Indemnified Party, would materially adversely affect
the ongoing business or reputation of any Seller Indemnified Party, the Seller
Indemnified Party alone will be entitled to settle such Seller Third Party
Action in the first instance and, if the Seller Indemnified Party does not
settle such Seller Third Party Action, Buyer will then have the right to contest
and defend (but not settle) such Seller Third Party Action.

8.5     Pending Barton Action

Notwithstanding any other provision of this Agreement:

Seller or its Affiliates, other than the Companies and STMV, shall have the
right to contest, defend and settle, at their own expense and by their own
counsel, the Pending Barton Action. Such contest, defense and settlement will be
conducted by reputable attorneys retained by Seller or its Affiliates, other
than the Companies and STMV. Buyer shall cooperate with Seller and its
Affiliates and their counsel in all commercially reasonable respects in the
defense of the Pending Barton Action and the settlement thereof, including
furnishing any books, records and other information reasonably requested by
Seller or its Affiliates and in Buyer's possession or control.

Buyer will be entitled at any time, at its own cost and expense, to participate
in the contest, defense and settlement of the Pending Barton Action and to be
represented by attorneys of its own choosing. If Buyer elects to participate in
such

42



--------------------------------------------------------------------------------



defense, Seller will cooperate with Buyer to the extent reasonably requested by
Buyer in the contest, defense and settlement of the Pending Barton Action,
including providing reasonable access (upon reasonable notice) to the books,
records and employees of Seller if relevant to the defense thereof, provided,
that such cooperation will not unduly disrupt the operations of the business of
Seller or cause Seller to waive any statutory or common law privileges, breach
any confidentiality obligations owed to third parties or otherwise cause any
confidential information of Seller to become public.

Seller and/or its Affiliates, other than the Companies and STMV, may concede,
settle or compromise the Pending Barton Action without the consent of Buyer,
provided that Buyer is completely released from liability in respect thereof.
Buyer shall not concede, settle or compromise the Pending Barton Action without
the prior written consent of Seller or of an Affiliate of Seller (other than the
Companies and STMV) engaged in the defense and settlement of the Pending Barton
Action.

8.6     Sole and Exclusive Remedy

. Prior to or in connection with the Closing, the parties will have available to
them all remedies available at law or in equity, including specific performance
or other equitable remedies except as expressly limited elsewhere in this
Agreement. After the Closing, the rights set forth in Sections 0 and 0, Article
0 and, to the extent applicable, Sections 0 and 0 will be the exclusive remedy
for breach or inaccuracy of any of the representations and warranties contained
in Article 0 through 0 of this Agreement and for breach of the pre-Closing
covenants contained in this Agreement and will be in lieu of contract remedies.
In the event such action is brought, the prevailing party's attorneys' fees and
costs will be paid by the nonprevailing party.

8.7     Tax Adjustment

. Any payment under this Article 0, Section 0 or Section 0 will be, for Tax
purposes, to the extent permitted by Law, an adjustment to the Purchase Value.
Each such payment shall be calculated on a net after tax basis, taking into
account (i) any Tax savings actually realized by the recipient in the year of
receipt of the payment resulting from the payment and (ii) any Tax liability
actually imposed on the recipient in the year of receipt of the payment
resulting from receipt of the payment.

8.8     Gross-up

. Buyer agrees that the amount of any Seller Losses will be grossed up to the
extent necessary and appropriate such that the damages and costs that Seller
actually recovers with respect to a Seller Claim fully reflect the fact that the
payment by Buyer of those damages and costs will further impact the value of
Seller's shareholding in Buyer.

IX.     ALLOCATION OF TAXES; TAX RETURN

9.1     Allocation of Tax Liabilities

43



--------------------------------------------------------------------------------



Seller will be responsible for all Taxes of the Companies regardless of when due
and payable, (i) with respect to all Tax periods ending on or prior to the
Closing Date and (ii) with respect to all Tax periods beginning before the
Closing Date and ending after the Closing Date, but only with respect to the
portion of such period up to and including the Closing Date.

Buyer will be responsible for all Taxes of the Companies, regardless of when due
and payable, (i) with respect to all Tax periods beginning after the Closing
Date, (ii) with respect to all Tax periods beginning before the Closing Date and
ending after the Closing Date, but only with respect to the portion of such
period commencing after the Closing Date.

9.2     Tax Return

Seller will include the income or loss of the Companies for all Tax periods
ending on or before the Closing Date on Seller's timely filed income Returns and
will file all such Returns when due (including extensions). Seller shall include
the income of the Companies (including any deferred items triggered into income
by Treasury Regulation Section 1.1502 13 and any excess loss account taken into
income by Treasury Regulation Section 1.1502 19 or comparable provisions of
state and local income Tax regulations) on Seller's Tax Returns for all periods
through the Closing Date and pay any federal, state, and local income Taxes
attributable to such income. Seller will cause to be prepared, and will cause to
be filed when due (including any extensions), all other Returns of the Companies
for all Tax periods ending on or before the Closing Date for which Return have
not been filed as of such date. Where such other Return must be filed by the
Companies, upon the request of Seller, Buyer will cause such Return to be filed
when due (including any extensions). Seller will submit copies of all such
Returns to Buyer at least thirty (30) days prior to the due date, as it may be
extended, for Buyer's review and approval. Seller will cause all such Returns to
be accurate and complete in accordance with applicable Laws and to be prepared
on a basis consistent with the Returns filed by or on behalf of the Companies
for the preceding Tax periods.

Buyer will prepare and file when due (including any extensions) all Returns of
the Companies for Tax periods ending after the Closing Date; provided, however,
that Seller will have the right to review and approve prior to filing all
Returns for any Tax period that includes the Closing Date or any period prior to
the Closing Date. Buyer will cause all such Returns to be accurate and complete
in accordance with applicable Laws and to the extent permitted under applicable
Tax law, to be prepared on a basis consistent with the Returns filed by or on
behalf of the Companies for the preceding Tax periods.

9.3     Income and Loss Allocation

. For purposes of this Article 0, in the case of any Taxes that are imposed on a
periodic basis and are payable for a Tax period that includes (but does not end
on) the Closing Date, the

44



--------------------------------------------------------------------------------



portion of such Tax related to the Tax period ending on the Closing Date will
(i) in the case of Taxes other than Taxes based upon or related to income,
sales, gross receipts, wages, capital expenditures, expenses or any similar Tax
base, be deemed to be the amount of such Tax for the entire period multiplied by
a fraction, the numerator of which is the number of days in the Tax period
ending on the Closing Date and the denominator of which is the number of days in
the entire Tax period and (ii) in the case of any Tax based upon or related to
income, sales, gross receipts, wages, capital expenditures, expenses or any
similar Tax base, be deemed equal to the amount that would be payable if the
relevant Tax period had ended on the Closing Date. All determinations necessary
to give effect to the foregoing allocations will be made in a manner consistent
with prior practice of the Companies.

9.4     Cooperation

. After the Closing Date, Buyer and Seller will make available to the other, as
reasonably requested, all information, records or documents (including state
apportionment information) relating to Tax liabilities or potential Tax
liabilities of the Companies with respect to (i) Tax periods ending on or prior
to the Closing Date and (ii) Tax periods beginning before the Closing Date and
ending after the Closing Date, but only with respect to the portion of such
period up to and including the Closing Date. Buyer and Seller will preserve all
such information, records and documents until the expiration of any applicable
statute of limitations thereof. Buyer will prepare and provide to Seller any
information or documents reasonably requested by Seller for Seller's use in
preparing or reviewing the Returns referred to in Section 0.

9.5     Audits

. Each party will promptly notify the other in writing upon receipt by such
party (or any of its Tax Affiliates) of notice of any pending or threatened Tax
liabilities of the Companies for any (i) Tax period ending on or before the
Closing Date or (ii) Tax period ending after the Closing Date but which includes
the Closing Date. Seller will have the sole right to represent the interests of
the Companies in any Tax audit or administrative or court proceeding for Tax
periods ending on or prior to the Closing Date and to employ counsel of its
choice at its expense, and Buyer and Seller agree to cooperate in the defense of
any claim in such proceeding; provided, however, Seller shall not settle any
such audit or administrative or court proceeding in a manner that would
materially and adversely affect the Companies after the Closing Date without
Buyer's prior written consent which consent shall not be unreasonably withheld
or delayed. Seller will have the right to participate at its expense in
representing the interests of the Companies in any Tax audit or administrative
or court proceeding for any Tax period ending after the Closing Date, if and to
the extent that such period includes any Tax period before the Closing Date, and
to employ counsel of its choice at its expense. Seller and Buyer agree to
cooperate in the defense of any claim in such proceeding. Buyer shall not settle
any audit or administrative or court proceeding in a manner that would
materially and adversely affect the Seller without the Seller's prior written
consent, which consent may not be unreasonably withheld or delayed.

9.6     Tax Refunds

45

--------------------------------------------------------------------------------



All refunds of Taxes relating to the Companies received by Seller or any of its
Tax Affiliates with respect to Tax periods or partial periods ending on or
before the Closing Date will be for the account of Seller. At Seller's request
Buyer will take such action as reasonably requested by Seller to obtain such
refunds, provided such action will not materially adversely affect the Companies
or Buyer. Buyer will pay over to Seller any such refunds that Buyer may receive
immediately upon receipt of such request.

All other refunds of Taxes with respect to the Companies will be for the account
of Buyer. At Buyer's request, Seller will take such action as reasonably
requested by Buyer to obtain such refunds, provided such action will not
materially adversely affect the Seller, and will pay over to Buyer any such
refunds immediately upon receipt thereof.

9.7     Tax Sharing Agreements

. All tax sharing agreements between Seller, on the one hand, and the Companies,
on the other hand, will be terminated as of the Closing Date after normal
operations.

9.8     Tax Indemnification of Seller

. From and after the Closing Date, Seller shall protect, defend, indemnify and
hold harmless Buyer and the Companies from any and all Taxes which are imposed
on the Companies in respect of their income, business, property or operations or
for which the Companies may otherwise be liable (A) for the Tax liabilities the
Seller is responsible for under Section 0, (B) resulting by reason of the
several liability of the Companies pursuant to Treasury Regulations
Section 1.1502 6 or any analogous state, local or foreign law or regulation or
by reason of the Companies having been a member of any consolidated, combined or
unitary group on or prior to the Closing Date, (C) attributable to any deferred
income triggered into income by Treasury Regulation Section 1.1502 13, any
excess loss accounts taken into income under Treasury Regulation Section 1.1502
19 and other similar items resulting from the Companies ceasing to be a member
of any affiliated group (within the meaning of Code Section 1504(a)), (D) except
as otherwise provided in Section 9.1(b), in respect of any period ending after
the Closing Date, attributable to events, transactions, sales, deposits,
services or rentals occurring, received or performed in a period ending on or
prior to the Closing Date, (E) in respect of any period ending after the Closing
Date attributable to any change in accounting method employed by the Companies
during any of its previous taxable years, (F) attributable to any discharge of
indebtedness that may result from any capital contributions by the Seller (or an
affiliate of the Seller) to the Companies, or cancellation, of any intercompany
indebtedness owed by the Companies to Seller (or an Affiliate of Seller), and
(G) resulting from the breach of the Seller's covenants regarding Tax matters,
including, without limitation those set forth in this Article 0.

9.9     Tax Indemnification of Buyer

. From and after the Closing Date, Buyer shall protect, defend, indemnify and
hold harmless the Seller from any and all Taxes which are imposed on the
Companies in respect of its income, business, property or operations or for
which the Companies may otherwise be liable: (A) for any period or partial
period beginning after the Closing Date, (B) for the Taxes Buyer is

46

--------------------------------------------------------------------------------



responsible for under Section 9.1(b) and (C) resulting from the breach of
Buyer's covenants regarding Tax matters, including, without limitation those set
forth in this Article 0; provided, however, Buyer shall not indemnify Seller
with respect to any Taxes for which Seller is otherwise responsible under this
Agreement.

X.     GENERAL

10.1     Press Releases and Announcements

No party shall make any public disclosure or announcement relating to this
Agreement or the transactions contemplated by this Agreement without the prior
written consent of the other. Notwithstanding the foregoing, the parties and
their Affiliates may make any public disclosure required by the United States or
Canadian securities commissions or stock exchanges on which their securities are
traded, provided that the parties required to (or whose Affiliates are required
to) make any such disclosure shall use reasonable efforts to provide the other
parties with two (2) Business Days' prior notice and reasonable opportunity to
comment thereon. Buyer will have the right to be present for any in person
announcement by the Companies.

Buyer and Seller agree that the Confidentiality Agreement shall remain in
effect, and that Seller shall be deemed to hold the same obligations and
benefits as Uranium One Inc. thereunder.

10.2     Expenses

. Except as otherwise expressly provided for in this Agreement, Seller and Buyer
will each pay all expenses incurred by each of them in connection with the
transactions contemplated by this Agreement, including legal, accounting,
investment banking and consulting fees and expenses incurred in negotiating,
executing and delivering this Agreement and the other agreements, exhibits,
documents and instruments contemplated by this Agreement (whether the
transactions contemplated by this Agreement are consummated or not).

10.3     Amendment and Waiver

. This Agreement may not be amended, a provision of this Agreement or any
default, misrepresentation or breach of warranty or agreement under this
Agreement may not be waived, and a consent may not be rendered, except in a
writing executed by the party against which such action is sought to be
enforced. Neither the failure nor any delay by any Person in exercising any
right, power or privilege under this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. In
addition, no course of dealing between or among any Persons having any interest
in this Agreement will be deemed effective to modify or amend any part of this
Agreement or any rights or obligations of any Person under or by reason of this
Agreement. The rights and remedies of the parties to this Agreement are
cumulative and not alternative.

47

--------------------------------------------------------------------------------



10.4     Notices

. All notices, demands and other communications to be given or delivered under
or by reason of the provisions of this Agreement will be in writing and will be
deemed to have been given (i) when delivered if personally delivered by hand,
(ii) when received if sent by a nationally recognized overnight courier service
(receipt requested), (iii) five (5) Business Days after being mailed, if sent by
first class mail, return receipt requested, or (iv) when receipt is acknowledged
by an affirmative act of the party receiving notice, if sent by facsimile,
telecopy or other electronic transmission device (provided that such an
acknowledgement does not include an acknowledgment generated automatically by a
facsimile or telecopy machine or other electronic transmission device). Notices,
demands and communications to Buyer and Seller will, unless another address is
specified by such party in writing, be sent to the address indicated below:

If to Buyer:

Uranium Energy Corp.
9801 Anderson Mill Road, Suite 230
Austin, Texas 78750
Attention: Amir Adnani, President and CEO
E-mail: aadnani@uraniumenergy.com
Fax: (604) 682-3591

With a copy to:

Lang Michener LLP
Royal Centre, 1055 West Georgia Street, Suite 1500
Vancouver, B.C., Canada, V6E 4N7
Attention: Thomas J. Deutsch
E-mail: tdeutsch@LMLS.com
Fax: (604) 893-2679

If to Seller:

URN Resources Inc.
8055 East Tufts Avenue, Suite 500
Denver, Colorado, 80237
Attention: Dennis Stover
E-mail: Dennis.Stover@uranium1.com
Fax: (405) 285-9190

With a copy to:

Uranium One Inc.
900-1285 West Pender Street
Vancouver, B.C.
Canada V6E 4B1
Attention: Lloyd Hong
Email: loyd.hong@uranium1.com
Fax: (604) 601-5621

48



--------------------------------------------------------------------------------



And to:

Dorsey & Whitney LLP
1420 Fifth Avenue, Suite 3400
Seattle, Washington 98101-4010
Attention: Christopher Doerksen
E-mail: doerksen.chris@dorsey.com
Fax: (206) 903-8820



10.5     Assignment

. Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned by any party to this Agreement without the prior
written consent of the other party to this Agreement. Subject to the foregoing,
this Agreement and all of the provisions of this Agreement will be binding upon
and inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns.

10.6     No Third Party Beneficiaries

. Except as set forth in Article 0, this Agreement does not confer any rights or
remedies upon any Person that is not a party or permitted assign of a party to
this Agreement.

10.7     No Partnership and No Corporate Opportunity

. Nothing in this Agreement creates, or is intended to create, any partnership,
joint venture relationship, fiduciary relationship or relationship of confidence
and trust between Buyer and Seller. Each party shall have the right to engage
in, and receive full benefits from, any independent business activities or
operations, whether or not competitive with the business activities or
operations of the other parties, the Companies or STMV, without consulting with,
or obligation to, any of the other parties. The doctrines of corporate
opportunity or business opportunity that sometimes apply to persons engaged in a
joint venture or having a fiduciary relationship or a relationship of confidence
and trust shall not apply in the case of any of the parties to this Agreement.

10.8     Severability

. Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable Law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable Law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

10.9     Complete Agreement

49

--------------------------------------------------------------------------------



This Agreement and the Confidentiality Agreement contain the complete agreement
between the parties and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral.

10.10    Schedules

. In the event of any inconsistency between the statements in this Agreement and
statements in the Disclosure Schedule, the statements in this Agreement will
control and the statements in the Disclosure Schedule will be disregarded.

10.11     Signatures; Counterparts

. This Agreement may be executed in one or more counterparts, any one of which
need not contain the signatures of more than one party, but all such
counterparts taken together will constitute one and the same instrument. An
e-mail or facsimile signature will be considered an original signature.

10.12     Governing Law

. This Agreement will in all respects be governed by and construed in accordance
with the laws of the State of Colorado applicable to contracts made and
performed in such state, without giving effect to the choice of law principles
of such state that would require or permit the application of the laws of
another jurisdiction.

10.13     Dispute Resolution

Negotiation. The parties will make reasonable efforts to settle any and all
controversies, claims and disputes arising out of or in connection with this
Agreement (each, a "Dispute") within thirty (30) days (or any other period of
time that may be agreed upon between the parties according to the circumstances)
from its notification to the other party in accordance with Section 0, through
direct discussions between principals of the parties for the purpose of
resolving any such Dispute. For the purposes hereof, a "principal" means any
individual of Seller or Buyer, as applicable, who has the authority to negotiate
the settlement of the Dispute on behalf and in the name of Seller, or Buyer, as
applicable. Within fourteen (14) days after the date of the receipt by a party
of any notice of Dispute (which notice will request negotiations among
principals), the principals will meet at a mutually acceptable time and place to
exchange relevant information in an attempt to resolve the Dispute. If a
principal intends to be accompanied at the meeting by an attorney, the other
party's principal will be given written notice of such intention at least three
(3) Business Days in advance and may also be accompanied at the meeting by an
attorney.

Arbitration. Notwithstanding Section 1.1(a) above, any party may initiate
arbitration proceedings pursuant to this Section 1.1(b) concerning such Dispute
within thirty (30) days (or any other period of time that may have been agreed
upon between the parties pursuant to Section 1.1(a)) after the date of receipt
of the notice of Dispute, if such Dispute remains unsettled at the end of the
thirty (30)-day period in Section 1.1(a) above. Any such Dispute will be finally
settled under the then-current

50



--------------------------------------------------------------------------------



Commercial Arbitration Rules of the American Arbitration Association (the "CAR
Rules") by three (3) arbitrators appointed in accordance with the CAR Rules, and
judgment upon the award of the arbitrators may be entered in any court of
competent jurisdiction. The party against whom the award has been made will pay
or otherwise satisfy the award in accordance with the terms of the award. Any
laws allowing or providing for judicial review de novo of such arbitration are
hereby waived, and the award of the arbitrator or arbitrators will be final,
binding and not subject to de novo review. Pursuant to Section 1.1(c), the
arbitrators will, if requested by the party submitting the controversy, claim or
dispute (and such party prevails), grant specific performance as a remedy for
any breach of a party's covenant under this Agreement, without regard to the
availability of specific performance as a remedy in a court of competent
jurisdiction. The place of the arbitration will be Denver, Colorado. Nothing
herein will prevent either party from filing an action to obtain injunctive
relief in an action in any court having jurisdiction thereof. The costs of
arbitration (including the fees and expenses of the arbitrator) will be borne in
their entirety by the party whom the arbitrator determines. Except as expressly
provided otherwise in this Agreement, arbitration shall be the sole, exclusive
and final remedy for any Dispute.

Specific Performance. Each of the parties acknowledges and agrees that the
subject matter of this Agreement, including the business, assets and properties
of the Companies and STMV, is unique, that the other parties would be damaged
irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached, and
that the remedies at law would not be adequate to compensate such other parties
not in default or in breach. Accordingly, each of the parties agrees that the
other party will be entitled to an injunction or injunctions to prevent breaches
of the provisions of this Agreement and to enforce specifically this Agreement
and the terms and provisions of this Agreement in addition to any other remedy
to which they may be entitled, at law or in equity. The parties waive any
defense that a remedy at law is adequate and any requirement to post bond or
provide similar security in connection with actions instituted for injunctive
relief or specific performance of this Agreement.

10.14     Construction

. The parties and their respective counsel have participated jointly in the
negotiation and drafting of this Agreement. In addition, each of the parties
acknowledges that it is sophisticated and has been advised by experienced
counsel and, to the extent it deemed necessary, other advisors in connection
with the negotiation and drafting of this Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Agreement will be construed
as if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. The parties intend that each representation,
warranty and agreement contained in this Agreement will have independent
significance. If any party has breached any representation, warranty or
agreement in any respect, the fact that there exists another representation,
warranty or agreement relating to the same subject matter (regardless of the
relative levels of specificity) that the party has not breached will not detract
from or mitigate the fact that the party is in breach of the first
representation, warranty or agreement. Any reference to any Law will be deemed
to refer to all

51



--------------------------------------------------------------------------------



rules and regulations promulgated thereunder, unless the context requires
otherwise. The headings preceding the text of articles and sections included in
this Agreement and the headings to the schedules and exhibits are for
convenience only and are not be deemed part of this Agreement or given effect in
interpreting this Agreement. References to sections, articles, schedules or
exhibits are to the sections, articles, schedules and exhibits contained in,
referred to or attached to this Agreement, unless otherwise specified. The word
"including" means "including without limitation." A statement that an action has
not occurred in the past means that it is also not presently occurring. When any
party may take any permissive action, including the granting of a consent, the
waiver of any provision of this Agreement or otherwise, whether to take such
action is in its sole and absolute discretion. The use of the masculine,
feminine or neuter gender or the singular or plural form of words will not limit
any provisions of this Agreement. A statement that an item is listed, disclosed
or described means that it is correctly listed, disclosed or described, and a
statement that a copy of an item has been delivered means a true and correct
copy of the item has been delivered. Unless the context otherwise requires, the
term "material" when used with reference to the Companies or their assets refers
to the Companies or their assets, taken as a whole, and when used with reference
to the Buyer and UEC Sub or their assets refers to the Buyer and UEC Sub or
their assets, taken as a whole.

10.15     Currency

. All references in this Agreement to "$" are references to United States
dollars.

10.16     Time of Essence

. With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

10.17     Consequential or Special Damages

. IN NO EVENT SHALL ANY PARTY HERETO BE LIABLE FOR ANY LOST PROFITS, BUSINESS
INTERRUPTION OR FOR ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY
OR PUNITIVE DAMAGES ARISING OUT OF OR RELATING TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.



52



--------------------------------------------------------------------------------



IN WITNESS WHEREOF

, Buyer and Seller have executed this Securities Purchase Agreement as of the
date first above written.



BUYER:

URANIUM ENERGY CORP.

By: /s/ Harry L. Anthony
Name: Harry L. Anthony
Title: COO & Director

SELLER:

URN RESOURCES INC.

By: /s/ Dennis E. Stover
Name: Dennis E. Stover
Title: President





 

53



--------------------------------------------------------------------------------



Schedules to the Securities Purchase Agreement among
Uranium Energy Corp. and URN Resources Inc.

The following schedules are provided pursuant to the Securities Purchase
Agreement entered into as of October 13, 2009 (the "Agreement") among Uranium
Energy Corp., a Nevada corporation ("Buyer"), and URN Resources Inc., a Nevada
corporation ("Seller") Capitalized terms used and not otherwise defined herein
have the meaning ascribed to such terms in the Agreement.

These Schedules (as implemented or amended from the Execution Date through the
Closing Date) are qualified by reference to the Agreement and should be read in
their entirety. These Schedules are subject to the following terms and
conditions:

- The fact that any item of information is disclosed in any section of these
Schedules may not be construed to mean that such disclosure is required by the
Agreement or that such item is "material," would or would reasonably be expected
to have a Material Adverse Effect, or is or was outside of the Ordinary Course
of Business for purposes of the Agreement or otherwise.

- Seller may, at its option, include in the Schedules items that are not
material in order to avoid any misunderstanding, and such inclusion, or any
references to dollar amounts, will not be deemed to be an acknowledgement or
representation that such items are material, to establish any standard of
materiality, or to define further the meaning of such terms for purposes of this
Agreement.

- These Schedules and the information and disclosures contained herein are
intended only to qualify and limit the representations, warranties and covenants
contained in the Agreement and will not be deemed to expand in any way the scope
or effect of any such representations, warranties or covenants.

- Any reference in these Schedules to a contract, statement, plan, report or
other document of any kind will be deemed to refer to all the provisions thereof
and to include any and all exhibits, schedules and other attachments thereto.

- Whenever any matter is disclosed in any section of these Schedules in such a
way that its relevance to any non-corresponding section of the Agreement is
reasonably apparent, such matter will be deemed to have been disclosed for the
purposes of such other section, notwithstanding the omission of any appropriate
cross-reference thereto.

- The headings and subheadings contained in these Schedules are for descriptive
purposes and convenience of reference only and have no substantive effect.

* * * *



--------------------------------------------------------------------------------



Schedule 3.2(f)
Exceptions to Interest in STMV



The STMV Interests are subject to the transfer restrictions set forth in Article
9 of the STMV Joint Venture Agreement and the withdrawal, winding up and
liquidation provisions of Article 9 thereof.

* * * *



--------------------------------------------------------------------------------



Schedule 3.4
Seller''s Conflicts

Reference is made to all matters set forth on Schedule 5.11(b).

The Office Lease (defined in Schedule 3.5(a)) may require consent.

* * * *



--------------------------------------------------------------------------------



Schedule 3.5
Seller -- Exceptions to Real Property and Leases

All matters set forth in the following described Title Opinions, Title Reports,
Documents and Databases:

1. Original Title Opinion dated December 16, 2005 by Price, Pierce & Taylor PLLC
to Standard Uranium, Inc. regarding In-Situ Uranium Mining Lease dated March 24,
1995.

2. Supplemental Title Opinion dated May 28, 2008 by Branscomb PC to South Texas
Mining Venture, L.L.P. regarding In-Situ Uranium Mining Lease dated March 24
2005.

3. Original Title Opinion dated December 20, 2005 by Price, Pierce & Taylor PLLC
to Standard Uranium, Inc. regarding In-Situ Uranium Mining Lease dated January
14, 2005.

4. Supplemental Title Opinion dated June 25, 2008 by Branscomb PC to South Texas
Mining Venture, L.L.P. regarding In-Situ Uranium Mining Lease dated January 14,
2005.

5. Limited Title Report dated June 25, 2007 prepared by Steven Waters and Randy
Browne of Haynes & Boone, LLP, San Antonio, Texas regarding the Hobson Tract.

6. Limited Title Report dated June 26, 2007 prepared by Steven Waters and Randy
Browne of Haynes & Boone, LLP, San Antonio, Texas, covering and relating to the
Cadena Prospect, Sweeny Switch, Broyles Prospect, Palagana Prospect and the
DeHoyos Prospect.

7. Title Opinion dated June 18, 1979 rendered by Gary, Thomasson, Hall & Marks
for Everest Exploration Company covering a 156 acre tract of land of which the
Hobson Tract is a part.

8. Owner Policy of Title Insurance dated January 10, 2006 issued by First
American Title Insurance Company pertaining to Hobson Plant Site and the WDW-168
Deep Waste Disposal Well Site.

9. Deed of Trust dated January 6, 2006, from South Texas Mining Venture, L.L.P.
to H. Scott Taylor, Trustee for the benefit of Everest Exploration, Inc,
recorded in Volume 828, Page 469, Official Records of Karnes County, Texas.

10. Deed of Trust, Security Agreement and Financing Statement dated January 6,
2006, from South Texas Mining Venture, L.L.P. to William M. Sheriff, Trustee,
recorded in Volume 411, Page 445, Official Records of Duval County, Texas.

11. Production payment reserved in Special Warranty Deed with Vendors Lien,
dated January 6, 2006, from Everest Exploration, Inc., to South Texas Mining
Venture, L.L.P., recorded in Volume 828, Page 453, Official Records of Karnes
County, Texas.



--------------------------------------------------------------------------------



12. Overriding royalty interest in Leased Substances retained in the Assignment
of In-Situ Uranium Mining Leases dated January 6, 2006 from Everest Resource
Company and KDH Operations, Ltd. to South Texas Mining Venture, L.L.P.

13. Assignment dated April 7, 2006 from Everest Resource Company to James T.
Clark, Tom M. Craine, Jr., and Stephen Thomas recorded in Volume 427 at Page 376
in Duval County covering and relating to the interests reserved in the
Assignment of In-Situ Uranium Mining Leases dated January 6, 2006 from Everest
Resource Company and KDH Operations, Ltd. to South Texas Mining Venture, L.L.P.

14. Overriding royalty interest pursuant to Overriding Royalty Assignment from
South Texas Mining Venture, L.L.P. to James T. Clark, dated July 16, 2009.

15. Overriding royalty interest pursuant to Overriding Royalty Assignment from
South Texas Mining Venture, L.L.P. to Tom M. Crain, Jr., dated July 16, 2009.

16. Agreement Regarding Area of Interest and Overriding Royalty Interest, dated
August 1, 2006, between High Plains Uranium, Inc. and International Nuclear,
Inc.

17. Option To Purchase Assets, dated July 27, 2006, between Uranium Energy Corp.
and High Plains Uranium, Inc.

18. Data Sale Agreement, dated October 24, 2005, between John S. Wold and Energy
Metals Corporation (US), which the latter has assigned or will assign to URN
LLC.

19. Database of title materials maintained by Standard Uranium Inc. in 2005 and
2006 and obtained by Energy Metals Corporation.

The prior written consent of the lessors, grantors or other parties under the
deeds, leases, assignments and agreements listed on Schedule 3.5(a) and Schedule
3.6(a) was not obtained when such deeds, leases, assignments and agreements were
transferred to STMV or its predecessors.

Subject to the obligations set forth in Section 5.15 of the Agreement, the
Companies and STMV will not be obtaining written consent from any of the
lessors, grantors or other parties under the deeds, leases, assignments and
agreements listed on Schedule 3.5(a) and Schedule 3.6(a) for the change of
ownership and control of STMV provided in this Agreement prior to the Closing of
this Agreement.

Any and all terms and conditions contained in the deeds, leases, assignments and
agreements listed on Schedule 3.5(a) and Schedule 3.6(a).

* * * *



--------------------------------------------------------------------------------



Schedule 3.5(a)
Seller -- Real Property and Leases

STMV Owned Real Property

:



The WDW-168 Deep Waste Disposal Well Site

:





That certain 10.30 acres tract of land, more or less, out of an 145.50 acre
tract of land conveyed from Julius Radke, et ux, to H.L. Kunkel by deed dated
June 16, 1928, and recorded in Volume 83, Page 346 of the Deed Records of Karnes
County, Texas;



Said 10.30 acre tract is comprised of a portion of the Don Erasmo Seguin Grant,
Abstract 10, is situated in Karnes County, Texas, approximately 2 1/2 miles
southwest of the town of Falls City, and is described by metes and bounds as
follows:



Beginning at a point in the south right-of-way line of a 40 foot County Road,
for the northeast corner of said 145.50 acre tract and the northeast corner of
this tract;



Thence S 02̊ 39' 00" W along the east line of said 145.50 acre tract and the
east line of this tract, a distance of 628.47 feet to a point for the southeast
corner of this tract;



Thence N 87̊ 35' 04" W along the south line of this tract, a distance of 561.66
feet to a point for the southwest corner of this tract;



Thence N 06̊ 12' 09" W along the west line of this tract, a distance of 834.70
feet to a point in the south right-of-way line of said 40 foot County Road and
the north line of said 145.50 acre tract, for the northwest corner of this
tract;



Thence S 71̊ 39' 00" E along the south line of a 40 foot County Road, the north
line of said 145.50 acre tract, and the north line of this tract, a distance of
716.86 feet to the place of beginning, containing 10.30 acres of land, more or
less.



Swap Tract Undeveloped Land (Hobson)



Undivided one-half (1/2) interest in and to that certain 12.00 acre tract of
land, more or less, out of an 145.50 acre tract of land conveyed from Julius
Radke, et ux, to H. L. Kunkel by deed dated June 16, 1928, and recorded in
Volume 83, Page 346 of the Deed Records of Kames County, Texas;

Said 12.00 acre tract is comprised of a portion of the Don Erasmo Seguin Grant,
Abstract 10, is situated in Kames County, Texas, approximately 2-1/2 miles
southwest of the town of Falls City, and is described by metes and bounds as
follows:

Commencing at a point in the south right-of-way line of a 40ft. County Road and
at the northeast corner of said 145.50 acre tract;



--------------------------------------------------------------------------------



Thence S 02&248; 39' 00" W along the east line of said 145.50 acre tract, a
distance of 1596.03 feet to a point for the PLACE OF BEGINNING and northeast
comer of this tract;

Thence S 02&248; 39' 00" W continuing along the east line of said 145.50 acre
tract and along the east line of this tract, a distance of 809.11 feet to a
point for the southeast comer of said 145.50 acre tract and the southeast corner
of this tract;

Thence N 72&248; 45' 00" W along the south line of said 145.50 acre tract and
the south line of this tract, a distance of 669.96 feet to a point for the
southwest comer of this tract;

Thence N 02&248; 39' 00" E along the west line of this tract, a distance of
809.11 feet to a point for the northwest comer of this tract;

Thence S 72&248; 45' 00" E along the north line of this tract, a distance of
669.96 feet to the PLACE OF BEGINNING containing 12.00 acres of land, more or
less, subject to all easements of record.

As described in and limited by the following documents:

1. Mineral Deed dated May 30, 2007 from South Texas Mining Venture, L.L.P. to
James David Kruciak and Mary Catherine Flori.

2. Special Warranty Deed dated May 30, 2007 from James David Kruciak to South
Texas Mining Venture, L.L.P.

3. Special Warranty Deed With Vendor''s Lien dated January 6, 2006 from Everest
Exploration, Inc. to South Texas Mining Venture, L.L.P. conveying an undivided
99% interest in and to the Hobson Plant Site, the WDW-168 Deep Waste Disposal
Well Site, and an undivided one-half interest in and to the Swap Tract
Undeveloped Land.

4. Special Warranty Deed With Vendor''s Lien dated January 6, 2006 from Everest
Exploration, Inc. to South Texas Mining Venture, L.L.P. relating to an undivided
1% interest in and to the Hobson Plant Site, the WDW-168 Deep Waste Disposal
Well Site, and an undivided one-half interest in and to the Swap Tract
Undeveloped Land.



STMV Leased Real Property

:



Hobson Plant Site Leasehold

7.286 acres of land, more or less, out of a 156 acre tract of land as described
in that certain instrument recorded in Volume 165, Page 448 of the Deed Records
of Karnes County, Texas, also being located within the Erasmo Seguin Survey,
A-l0, Kames County, Texas.



This 7.286 acre tract of land is more particularly described by metes and bounds
as follows:





--------------------------------------------------------------------------------



Beginning at a point in the west right of way line of FM Highway 81 for the
southeast corner of this tract from which the southeast comer of said 156 acre
tract bears South 01&248; 38' 51" West; 3439.34 feet;



Thence North 88&248; 14' 0 1" West, generally with a fence and with the south
line of this tract, at 0.43 feet pass a comer fence post in all a distance of
627.16 feet to a corner fence post found for the southwest corner of this tract
from which a found 5/8" iron rod bears North 09&248; 00' 15" East, 0.48 feet;



Thence North 01&248; 45' 18" East, generally with a fence and with the west line
of this tract, 495.00 feet to a corner fence post found at the northwest comer
of this tract from which a found 5/8" iron rod bears South 55&248; 40' 51" West,
0.65 feet;



Thence North 89&248; 40' 15" East, generally with a fence and with the north
line of this tract 626.62 feet to a comer fence post found in the west right of
way line of said FM Highway 81 for the Northeast corner of this tract;



Thence South 01&248; 38' 51" West, generally with a fence and with the west
right of way line of said FM Highway 81, at 82.30 feet pass a found 5/8" iron
rod, at 5.17.31, feet pass a found 5/8" iron rod, in all a distance of 517.92
feet to the point of beginning and containing 7.286 acres

of land, more or less.



As described in and limited by the following documents:

1. Plant Site Surface Lease dated May 30, 2007 between James David Kruciak and
Mary Catherine Flori as Lessors and South Texas Mining Venture L.L.P. as Lessee
and Memorandum of Plant Site Surface Lease dated May 30, 2007 between James
David Kruciak, Mary Catherine Flori and South Texas Mining Venture L.L.P.

2. Special Warranty Deed dated May 30, 2007 from South Texas Mining Venture,
L.L.P. to Mary Catherine Flori.

3. Mineral Deed dated May 30, 2007 from Mary Catherin Flori to James David
Kruciak

4. Warranty Deed dated September 12, 2002 from Mary M. Moczygemba, individually
and as the sole beneficiary under the Last Will and Testament of Anton J.
Moczygemba and as the Executrix of the estate of Anton J. Moczygemba.

5. Special Warranty Deed With Vendor''s Lien dated January 6, 2006 from Everest
Exploration, Inc. to South Texas Mining Venture, L.L.P. conveying an undivided
99% interest in and to the Hobson Plant Site, the WDW-168 Deep Waste Disposal
Well Site, and an undivided one-half interests in and to the Swap Tract
Undeveloped Land.

6. Special Warranty Deed With Vendor''s Lien dated January 6, 2006 from Everest
Exploration, Inc. to South Texas Mining Venture, L.L.P. conveying an undivided
1% interest in and to the Hobson Plant Site, the WDW-168 Deep Waste Disposal
Well Site, and an undivided one-half interests in and to the Swap Tract
Undeveloped Land.



--------------------------------------------------------------------------------



Hobson Plant Right of Way

Pipeline Right of Way Agreement dated February 8, 2007 from Valerian S. Foegelle
and Sally P. Foegelle to Everest Exploration, Inc., provided however, that
STMV''s rights to the Right of Way is by virtue of Everest Exploration, Inc.
acquiring such Right of Way in its capacity as Operating Partner of STMV on
behalf of such joint venture partnership and/or under doctrine of after acquired
title pursuant to the Special Warranty Deeds from Everest Exploration, Inc. to
STMV dated January 6, 2006.



La Palangana Leaseholds

Solution Mining Lease dated September 1, 2005 by and between Alvaro de Hoyos and
Delores Hyde, individually and as trustees under the Last Will and Testament of
Luis de Hoyas as Lessors and Everest Resource Company as Lessee.

Replacement Solution Mining Lease dated effective January 14, 2005 by and
between Zulema DeHoyos Estrada, individually and as Executrix of the Estate of
Zulema G. DeHoyos as Lessor and South Texas Mining Venture L.L.P. as Lessee and
Memorandum of Replacement In-Situ Uranium Solution Mining Lease dated effective
January 14, 2005 by and between Zulema DeHoyos Estrada, individually and as
Executrix of the Estate of Zulema G. DeHoyos and South Texas Mining Venture
L.L.P.

Ratification Agreement dated December 16, 2005 by and between Zulema Dehoyos as
Trustee of the Zulema G. DeHoyos Living Trust and Deloia DeHoyos O''Keefe as
Lessor and Everest Resource Company as Lessee

In-Situ Uranium Mining Lease dated March 24, 2005 by and between La Palangana
Ranch Management, L.L.C. as Lessor and Everest Resource Company and KDH
Operations Ltd. as Lessee

Ratification of In-Situ Uranium Lease dated December 22, 2005 by La Palangana
Ranch Mineral, Ltd. ratifying Everest Resource Company and KDH Operations, Ltd.
as Lessee

Assignment of In Situ Uranium Mining Leases dated January 6, 2006 from Everest
Resource Company and KDH Operations Ltd. to South Texas Mining Venture, L.L.P.
covering and relating to the following leases: (i) In Situ Uranium Mining Lease,
dated March 24, 2005, as amended, between La Palangana Ranch Management, L.L.C.
as Lessor and Everest Resource Company and KDH Operations Ltd. as Lessees; (ii)
In Situ Uranium Mining Lease dated January 14, 2005 between Zulema DeHoyos,
trustee of the Zulema G. DeHoyos Living Trust, et al as Lessor and Everest
Resource Company as Lessee; (iii) Solution Mining Lease dated September 1, 2005
by and between Alvaro de Hoyos, individually and as trustees under the Last Will
and Testament of Luis de Hoyos as Lessors and Everest Resource Company as
Lessee; and (iv) Solution Mining Lease dated September 1, 2005 by and between
Delores Hyde, individually



--------------------------------------------------------------------------------



and as trustees under the Last Will and Testament of Luis de Hoyos as Lessors
and Everest Resource Company as Lessee.

In Situ Uranium Mining Lease dated February 15, 2006 by and between Edward
Steelhammer as Lessor and Everest Resource Company as Lessee and Memorandum of
In-Situ Uranium Mining Lease dated February 15, 2006 by and between Edward
Steelhammer and Everest Resource Company.

Assignment of In Situ Uranium Mining Lease dated effective April 1, 2006 from
Everest Resource Company to South Texas Mining Venture, L.L.P. relating to In
Situ Uranium Mining Lease dated February 15, 2006 by and between Edward
Steelhammer as Lessor and Everest Resource Company as Lessee

Assignment of Uranium Mining Lease Options dated April 15, 2006 from Everest
Resources Company to South Texas Mining Venture, L.L.P. as recorded in Volume
425 at Page 796 of the Official Records of Duval County, Texas.

Assignment of Uranium Mining Lease dated March 23, 2006 from Everest Resources
Company to South Texas Mining Venture, L.L.P. as recorded in Volume 446 at Page
38 of the Official Records of Duval County, Texas.

Agreement between South Texas Mining Venture, L.L.P. and Corpus Christi Brine
Services, L.P. providing a stipulated subordination, ratification and consent to
South Texas Mining Venture, L.L.P.''s January 14, 2005 and September 1, 2005
In-Situ Uranium Mining Leases as to the "Memorandum of Owner Use Agreement"
between Zulema de Hoyos, et al and Corpus Christi Brine Services, L.P. dated
January 26, 1998 as recorded in Volume 244 at Page 715 of the Official Records
of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated October
24, 2006, from Robert S. Singer, Individually and as Trustee of the I.M. Singer
Trust covering that certain In Situ Uranium Mining Lease dated January 14, 2005,
recorded in Volume 397, Page 586 of the Official Records of Duval County, Texas,
and that certain In Situ Uranium Mining Lease dated September 1, 2005, recorded
in Volume 408, Page 419 of the Official Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated
November 7, 2006, from I.M. Singer, Jr., Individually and as Trustee of the I.M.
Singer Trust covering that certain In Situ Uranium Mining Lease dated January
14, 2005, recorded in Volume 397, Page 586 of the Official Records of Duval
County, Texas, and that certain In Situ Uranium Mining Lease dated September 1,
2005, recorded in Volume 408, Page 419 of the Official Records of Duval County,
Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated October
27, 2006, from W.M. Singer, Individually and as Trustee of the I.M. Singer
Trust, covering that certain In Situ Uranium Mining Lease dated January 14,
2005, recorded in Volume 397, Page 586 of the Official Records of Duval County,
Texas, and that certain In Situ Uranium Mining Lease dated September 1, 2005,
recorded in Volume 408, Page 419 of the Official Records of Duval County, Texas.



--------------------------------------------------------------------------------



Acknowledgement of In Situ Uranium Mining Lease, dated November 27, 2006,
between Mary Ann Cray Ballard and South Texas Mining Venture, LLP, covering that
certain In Situ Uranium Mining Lease dated January 14, 2005, recorded in Volume
397, Page 586 of the Official Records of Duval County, Texas, and that certain
In Situ Uranium Mining Lease dated September 1, 2005, recorded in Volume 408,
Page 419 of the Official Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated October
30, 2006, from Margaret Ann Pletz, covering that certain In Situ Uranium Mining
Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the Official
Records of Duval County, Texas, and that certain In Situ Uranium Mining Lease
dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated January
4, 2007, from Roger Scott Timm, covering that certain In Situ Uranium Mining
Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the Official
Records of Duval County, Texas, and that certain In Situ Uranium Mining Lease
dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated January
11, 2007, from William Cray, covering that certain In Situ Uranium Mining Lease
dated January 14, 2005, recorded in Volume 397, Page 586 of the Official Records
of Duval County, Texas, and that certain In Situ Uranium Mining Lease dated
September 1, 2005, recorded in Volume 408, Page 419 of the Official Records of
Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated October
24, 2006, from Norman L. Oates, covering that certain In Situ Uranium Mining
Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the Official
Records of Duval County, Texas, and that certain In Situ Uranium Mining Lease
dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated October
23, 2006, from Ethel Ruth Oates Pope, covering that certain In Situ Uranium
Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the
Official Records of Duval County, Texas, and that certain In Situ Uranium Mining
Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated January
10, 2007, from Betty Carolyn McCaskill, covering that certain In Situ Uranium
Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the
Official Records of Duval County, Texas, and that certain In Situ Uranium Mining
Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated
November 29, 2006, from William E. Tickel III, covering that certain In Situ
Uranium Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of
the Official Records of Duval County, Texas, and that certain In Situ Uranium
Mining Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the
Official Records of Duval County, Texas.



--------------------------------------------------------------------------------



Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated
November 1, 2006, from Victoria Tickel Vance, covering that certain In Situ
Uranium Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of
the Official Records of Duval County, Texas, and that certain In Situ Uranium
Mining Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the
Official Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated
November 28, 2006, from Gilbert Winne Jr., covering that certain In Situ Uranium
Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the
Official Records of Duval County, Texas, and that certain In Situ Uranium Mining
Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated
December 11, 2006, from Charles A. Hudson, covering that certain In Situ Uranium
Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the
Official Records of Duval County, Texas, and that certain In Situ Uranium Mining
Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated
December 4, 2006, from Bruce Ihrig, covering that certain In Situ Uranium Mining
Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the Official
Records of Duval County, Texas, and that certain In Situ Uranium Mining Lease
dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated
December 5, 2006, from Bayou Minerals, Inc., covering that certain In Situ
Uranium Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of
the Official Records of Duval County, Texas, and that certain In Situ Uranium
Mining Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the
Official Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated October
25, 2006, from Verlene Wilkinson Lucas, covering that certain In Situ Uranium
Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the
Official Records of Duval County, Texas, and that certain In Situ Uranium Mining
Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated October
26, 2006, from Jonnie M. Loessin, covering that certain In Situ Uranium Mining
Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the Official
Records of Duval County, Texas, and that certain In Situ Uranium Mining Lease
dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated
November 13, 2006, from Lorence L Bracenec, covering that certain In Situ
Uranium Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of
the Official Records of Duval County, Texas, and that certain In Situ Uranium
Mining Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the
Official Records of Duval County, Texas.



--------------------------------------------------------------------------------



Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated January
24, 2007, from Benjamin B. Bravenec, covering that certain In Situ Uranium
Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the
Official Records of Duval County, Texas, and that certain In Situ Uranium Mining
Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated
November 28, 2006, from Robert R. Bracenec, covering that certain In Situ
Uranium Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of
the Official Records of Duval County, Texas, and that certain In Situ Uranium
Mining Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the
Official Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated
December 6, 2006, from Otto E. Crenwelge, covering that certain In Situ Uranium
Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the
Official Records of Duval County, Texas, and that certain In Situ Uranium Mining
Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated October
25, 2006, from Clarence C. Crenwelge, covering that certain In Situ Uranium
Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the
Official Records of Duval County, Texas, and that certain In Situ Uranium Mining
Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated
November 1, 2006, from Charles J. Faigle, covering that certain In Situ Uranium
Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the
Official Records of Duval County, Texas, and that certain In Situ Uranium Mining
Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated October
28, 2006, from Roy A. Crenwelge, covering that certain In Situ Uranium Mining
Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the Official
Records of Duval County, Texas, and that certain In Situ Uranium Mining Lease
dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated October
26, 2006, from Jerry F. Faigle, Jr., covering that certain In Situ Uranium
Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the
Official Records of Duval County, Texas, and that certain In Situ Uranium Mining
Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated
November 3, 2006, from Mary Ann Minto, covering that certain In Situ Uranium
Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the
Official Records of Duval County, Texas, and that certain In Situ Uranium Mining
Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.



--------------------------------------------------------------------------------



Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated October
25, 2006, from James L. Malinak, covering that certain In Situ Uranium Mining
Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the Official
Records of Duval County, Texas, and that certain In Situ Uranium Mining Lease
dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated October
24, 2006, from Sharon M. Reed, covering that certain In Situ Uranium Mining
Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the Official
Records of Duval County, Texas, and that certain In Situ Uranium Mining Lease
dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated October
27, 2006, from Gary Lynn Singer, covering that certain In Situ Uranium Mining
Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the Official
Records of Duval County, Texas, and that certain In Situ Uranium Mining Lease
dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated
November 13, 2006, from Norma Jean Singer Winder, covering that certain In Situ
Uranium Mining Lease dated January 14, 2005, recorded in Volume 397, Page 586 of
the Official Records of Duval County, Texas, and that certain In Situ Uranium
Mining Lease dated September 1, 2005, recorded in Volume 408, Page 419 of the
Official Records of Duval County, Texas.

Acknowledgement of In Situ Uranium Mining Lease, dated November 27, 2006,
between Mary Ann Cray Ballard and South Texas Mining Venture, LLP, covering that
certain In Situ Uranium Mining Lease dated January 14, 2005, recorded in Volume
397, Page 586 of the Official Records of Duval County, Texas, and that certain
In Situ Uranium Mining Lease dated September 1, 2005, recorded in Volume 408,
Page 419 of the Official Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated March
26, 2007, from Lydia A. Bravenec, covering that certain In Situ Uranium Mining
Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the Official
Records of Duval County, Texas, and that certain In Situ Uranium Mining Lease
dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated July
30, 2007, from Samuel Dibrell, covering that certain In Situ Uranium Mining
Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the Official
Records of Duval County, Texas, and that certain In Situ Uranium Mining Lease
dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.

Ratification and Bonus, Rental and Shut-In Royalty Division Order, dated July
20, 2007, from Alfred Sheppard, covering that certain In Situ Uranium Mining
Lease dated January 14, 2005, recorded in Volume 397, Page 586 of the Official
Records of Duval County, Texas, and that certain In Situ Uranium Mining Lease
dated September 1, 2005, recorded in Volume 408, Page 419 of the Official
Records of Duval County, Texas.



--------------------------------------------------------------------------------



La Palangana East Leaseholds

Designation of Election To Acquire Uranium Mining Lease dated effective May 24,
2008 by and between White Bell Ranch as Lessor and South Texas Mining Venture,
L.L.P. as Lessee, as recorded in Volume 476 at Page 32 of the Official Records
of Duval County, Texas.

Uranium Mining Lease dated August 1, 2007 by and between Angelina R. Garcia,
Individually and as the Executrix of the Estate of J.S. Garcia, as Lessor and
South Texas Mining Venture, L.L.P. as Lessee, as recorded at Volume 459 at Page
339 of the Official Records of Duval County, Texas.

In-Situ Uranium Mining Lease dated May 15, 2009 by and between Patricia A. Booth
as Lessor and South Texas Mining Venture, L.L.P. as Lessee, as recorded at
Document No. 2009-104520 of the Official Records of Duval County, Texas.

In-Situ Uranium Mining Lease dated March 16, 2009 by and between Paul E.
Megerle, Stephanie M. Megerle and Robert P. Megerle as Lessor and South Texas
Mining Venture, L.L.P. as Lessee, as recorded at Document No. 2009-104517 of the
Official Records of Duval County, Texas.

In-Situ Uranium Mining Lease dated March 16, 2009 by and between Claudia J.
Megerle Reno as Lessor and South Texas Mining Venture, L.L.P. as Lessee, as
recorded at Document No. 2009-104518 of the Official Records of Duval County,
Texas.

In-Situ Uranium Mining Lease dated March 16, 2009 by and between Howard W.
Whitaker as Lessor and South Texas Mining Venture, L.L.P. as Lessee, as recorded
at Document No. 2009-104516 of the Official Records of Duval County, Texas.

In-Situ Uranium Mining Lease dated March 16, 2009 by and between Troy M. King as
Lessor and South Texas Mining Venture, L.L.P. as Lessee, as recorded at Document
No. 2009-104519 of the Official Records of Duval County, Texas.

In-Situ Uranium Mining Lease dated August 1, 2007 by and between Fructoso H.
Canales, Jr. as Lessor and South Texas Mining Venture, L.L.P. as Lessee, as
recorded at Volume 464 at Page 229 of the Official Records of Duval County,
Texas.

In-Situ Uranium Mining Lease dated August 1, 2007 by and between Albino F.
Canales as Lessor and South Texas Mining Venture, L.L.P. as Lessee, as recorded
at Volume 464 at Page 220 of the Official Records of Duval County, Texas.

In-Situ Uranium Mining Lease dated August 1, 2007 by and between Liborio
Canales, Jr. and Maria Alicia Canales Garcia as Lessor and South Texas Mining
Venture, L.L.P. as Lessee, as recorded at Volume 464 at Page 193 of the Official
Records of Duval County, Texas.



--------------------------------------------------------------------------------



In-Situ Uranium Mining Lease dated August 1, 2007 by and between Alicia Canales
Carrillo as Lessor and South Texas Mining Venture, L.L.P. as Lessee, as recorded
at Volume 464 at Page 184 of the Official Records of Duval County, Texas.

In-Situ Uranium Mining Lease dated August 20, 2007 by and between Lydia Canales
as Lessor and South Texas Mining Venture, L.L.P. as Lessee, as recorded at
Volume 464 at Page 203 of the Official Records of Duval County, Texas.

In-Situ Uranium Mining Lease dated August 1, 2007 by and between Angel Saenz,
Jr. and Azalia Perez as Lessor and South Texas Mining Venture, L.L.P. as Lessee,
as recorded at Volume 464 at Page 247 of the Official Records of Duval County,
Texas.

Surface Lease dated March 28, 2007 be and between Oscar Ruiz as Lessor and South
Texas Mining Venture, L.L.P. as Lessee, Unrecorded, Duval County, Texas.

Agreement between Corpus Christi Brine Services, L.P. and South Texas Mining
Venture LLP dated effective February 2, 2007 to define and clarify the
respective rights of the parties with respect to the STMV de Hoyos Leases and to
clarify STMV''s rights to conduct certain uranium mining activities on the
Property, Unrecorded, Duval County, Texas.



Cadena Leaseholds

In-Situ Uranium Mining Lease dated August 20, 2007 by and between Matilde
Martinez, Jr., as Lessor and South Texas Mining Venture, L.L.P. as Lessee, as
recorded at Volume 464 at Page 238 of the Official Records of Duval County,
Texas.

In-Situ Uranium Mining Lease dated August 20, 2007 by and between David
Martinez., as Lessor and South Texas Mining Venture, L.L.P. as Lessee, as
recorded at Volume 464 at Page 211 of the Official Records of Duval County,
Texas.

Uranium Mining Lease dated January 28, 2008 by and between Alberto Martinez and
Cynthia E. Martinez, as Lessor and South Texas Mining Venture, L.L.P. as Lessee,
as recorded at Volume 473 at Page 185 of the Official Records of Duval County,
Texas.

Uranium Mining Lease Amendment (Lease Description and Acreage Covered) dated
November 24, 2008 by and between Alberto Martinez and Cynthia E. Martinez, as
Lessor and South Texas Mining Venture, L.L.P. as Lessee, as recorded at Document
2009-104515 of the Official Records of Duval County, Texas.

Uranium Mining Lease dated January 28, 2008 by and between Humberto Martinez, as
Lessor and South Texas Mining Venture, L.L.P. as Lessee, as recorded at Volume
473 at Page 205 of the Official Records of Duval County, Texas.

Uranium Mining Lease dated January 28, 2008 by and between Norberto Jesus Pena
and Beverly V. Pena, as Lessor and South Texas Mining Venture, L.L.P. as Lessee,
as recorded at Volume 473 at Page 216 of the Official Records of Duval County,
Texas.



--------------------------------------------------------------------------------



In-Situ Uranium Mining Lease dated February 1, 2008 by and between Marta
Valerio, as Lessor and South Texas Mining Venture, L.L.P. as Lessee, Memorandum
of In-Situ Uranium Mining Lease recorded at Volume 473 at Page 227 of the
Official Records of Duval County, Texas.

In-Situ Uranium Mining Lease dated February 1, 2008 by and between Ana Cristina
Perez, as Lessor and South Texas Mining Venture, L.L.P. as Lessee, Memorandum of
In-Situ Uranium Mining Lease recorded at Volume 473 at Page 236 of the Official
Records of Duval County, Texas.

In-Situ Uranium Mining Lease dated February 1, 2008 by and between Clarissa A.
Villa, as Lessor and South Texas Mining Venture, L.L.P. as Lessee, Memorandum of
In-Situ Uranium Mining Lease recorded at Volume 473 at Page 245 of the Official
Records of Duval County, Texas.

In-Situ Uranium Mining Lease dated February 1, 2008 by and between Evaristo
Valerio, Jr., as Lessor and South Texas Mining Venture, L.L.P. as Lessee,
Memorandum of In-Situ Uranium Mining Lease recorded at Volume 473 at Page 254 of
the Official Records of Duval County, Texas.

In-Situ Uranium Mining Lease dated February 1, 2008 by and between Juan Antonio
Valerio, as Lessor and South Texas Mining Venture, L.L.P. as Lessee, Memorandum
of In-Situ Uranium Mining Lease recorded at Volume 473 at Page 263 of the
Official Records of Duval County, Texas.

In-Situ Uranium Mining Lease dated November 25, 2008 by and between Coy Randall
Dyer, as Lessor and South Texas Mining Venture, L.L.P. as Lessee, recorded at
Document Number 2009-104514 of the Official Records of Duval County, Texas.



Sejita Leaseholds

In-Situ Uranium Mining Lease dated November 12, 2007 by and between Hector E.
Ramirez and wife Ceciia M. Ramirez, as Lessor and South Texas Mining Venture,
L.L.P. as Lessee, Memorandum of In-Situ Uranium Mining Lease recorded at Volume
464 at Page 152 of the Official Records of Duval County, Texas.



Driscoll Foundation Options and Leaseholds

In-Situ Uranium Mining Lease, dated November 30, 2008 by and between Robert
Driscoll and Julia Driscoll and Robert Driscoll, Jr. Foundation, South Texas
Mining Venture, L.L.P., Energy Metals Corporation (US), Uranium One Inc. and
Everest Exploration, Inc., a memorandum of which was recorded in Duval County,
Texas as Instrument Number 2008-102588.

Uranium Mining Lease Option, dated November 30, 2008 by and between Robert
Driscoll and Julia Driscoll and Robert Driscoll, Jr. Foundation, South Texas
Mining Venture, L.L.P., Energy



--------------------------------------------------------------------------------



Metals Corporation (US), Uranium One Inc. and Everest Exploration, Inc., a
memorandum of which was recorded in Duval County, Texas as Instrument Number
2008-102587.



Office Space Leasehold

Office Lease Agreement dated February 1, 2007 by and between Bank of America,
N.A. and South Texas Mining Venture, LLP, as amended by Acceptance of Premises
dated October 17, 2007 and the First Amendment to Lease Agreement executed
November 19, 2007 (the "Office Lease").

Building Lease Agreement dated commencing April 1, 2006 by and between La
Palangana Ranch Mgmt LLC and South Texas Mining Venture LLP.



* * * *



--------------------------------------------------------------------------------



Schedule 3.6(a)
Seller -- Assets

Asset

Description 1

Description 2

Location









Vehicles

Ford Truck F150 (2007)

VIN - 1FTPW14V77KD26952

License Plate - 08HZW6

Corpus Christi

Ford Explorer SUV (2006)

VIN - 1FMEU63E06ZA18714

License Plate - 121RCS

Corpus Christi

Ford Truck 150 (2006)

VIN - 1FTPW14V36FB43569

License Plate - 33XZH4

Corpus Christi

Ford Truck F150 (2006)

VIN - 1FTPX125X6FA10811

License Plate - 34ZPX3

Corpus Christi

Toyota Tundra Truck (2006)

VIN - 5TBDT44176S532766

License Plate - 17FYG4

Corpus Christi

GMC 1/2 ton Truck (2005)

VIN - 2GTEK13T251134659

License Plate - 50WUG1

Corpus Christi

 

 

 

 

Furniture

Furniture 8th Floor

8th floor office Furniture

174 pcs No S/N

Corpus Christi

Furniture 7th Floor

7th Floor Office Furniture

52 pcs No S/N

Corpus Christi









Computers

Dell Latitude D610

Laptop Computer

S/N DXN7P91

Corpus Christi

Dell Latitude D820

Laptop Computer

S/N BYPSQC1

Corpus Christi

Dell Latitude D820

Laptop Computer

S/N 90DZRC1

Corpus Christi

Dell Latitude D820

Laptop Computer

S/N 3HR9CC1

Corpus Christi

Dell Latitude D820

Laptop Computer

S/N 211JWC1

Corpus Christi

Dell Latitude D820

Laptop Computer

S/N 15JBZC1

Corpus Christi

Dell Latitude D820

Laptop Computer

S/N JTVJVC1

Corpus Christi

Dell Latitude D830

Laptop Computer

S/N 49N5LH1

Corpus Christi

Dell Optiplex 745

Computer - IT Room

S/N 6L45QC1

Corpus Christi

Dell Optiplex GX620

Computer

S/N 3KRH3B1

Corpus Christi

Dell Optiplex GX620

Computer

S/N 1XVCLB1

Corpus Christi

Dell Optiplex GX620

Desk Top

S/N 9XVC1B1

Corpus Christi

Dell Optiplex GX620

Computer - 7th Floor

S/N 3W0TK91

Corpus Christi

Dell Optiplex GX620

Computer - 7th Floor

S/N 6W0TK91

Corpus Christi

Dell Precision D820

Laptop Computer

S/N 90DZRC1

Corpus Christi

Dell Precision M65

Laptop Computer

S/N 4D8VXB1

Corpus Christi

Dell Precision M70

Laptop Computer

S/NCR2ZK91

Corpus Christi

Dell Precision T3400

Computer

S/N BJLKWG1

Corpus Christi

Dell XPSM1710

Laptop Computer

S/N 9BTQPC1

Corpus Christi

 

 

 

 

Software, Server, Scanners and Ploters

Micromine License

Computer Software

License No. MM0234

Corpus Christi

NeuraScanner Gold and Neura Log Software

Geophysical log scanner

 S/N 894

Corpus Christi

24U Short Rack for Dell Power Edge

Server

S/N FYNQBB1

Corpus Christi

Crystal SL 42

Scanner - 7th Floor

S/N GP67D61028M

Corpus Christi

Asset

Description 1

Description 2

Location

HP Design Jet 5500

Plotter

S/N SG61J3401C

Corpus Christi

i Terra Lite Plotter

Geo Instruments

S/N 30840

Corpus Christi

Power Edge 2950

Server

S/N DC852C1

Corpus Christi

Power Edge 860

Server

S/N 29932C1

Corpus Christi

Power Vault 124T

Server

S/N 89R6Z91

Corpus Christi

PowerEdge Rock Console 15FP

Server - IT Room

 S/N 29932C1

Corpus Christi

Smart UPS 1500 VA USB

Server

S/N A50620233031

Corpus Christi

ARC View

mapping software maint

ESRI, Inc No S/N

Corpus Christi

SQL Server Software & Backup Exec

Computer Software

S/N 60832990ZZS0807

Corpus Christi

Toshiba EStudio 351C

Color Copier

S/N CEH727527

Corpus Christi





Misc

Sony Bravia 46" Flat Panel HDTV

TV

S/N 0180079950

Corpus Christi









Vehicles and Rolling Stock

Ford Truck F150 (2007)

VIN - 1FTPX14V47NA41878

License Plate - 89NKW5

Hobson

Ford Truck F250 (2006)

VIN - 1FTSX20P46ED80680

License Plate - 35ZPX3

Hobson

Ford Truck F250 (2006)

VIN - 1FTNF20546ED59052

License Plate - 33ZPX3

Hobson

Ford Truck F576 (2007)

VIN - 1FDAF57P47EA87333

License Plate - 25LZL5

Hobson

Toyota Tundra Truck (2002)

VIN - 5TBRT34102S229502

License Plate - 6CPY77

Hobson

Nissan Titan Truck (2008)

VIN - 1N6BA07D28N334475

License Plate - 30RSX6

Hobson

Massey Ferguson 4WD Tractor (2005)

Model 1428V

S/N K-P5101

Hobson

Hose Reel Trailer (1986)

Lic. No. 52M834

S/N 5012

Hobson

CAT Telehandler Forklift TH360B (2007)

-

S/N SLE04773

Hobson

MIT Trailer

Kotara gooseneck trl

Lic. No. 90ZXYP

Hobson

Generator Trailer (1983)

Model No. 24M

Lic.No. 98YPMX

Hobson

Red Utility Trailer (1990)

Lic. No. 31YPMY

S/N 90TWHJ

Hobson

Toyota Forklift 7FDU25

ToyotaLift of So TX

S/N 60466

Hobson

Shop Gooseneck(3 Axle)Trailer (1985)

Lic. No. 10YPMY

S/N TR159761

Hobson

Shopmade Cementer (1983)

Green Cementer

No S/N

Hobson

Welding Trailer Shop Built

Trlr S/N RDG1

Welder S/N LG076047

Hobson

Vermeer chipper

Model # BC1800XL

Ser# 1VRY131Z361001399

Hobson









Buildings and Furniture

Building #1

"

"New"" office building

Dimensions 67'

'4"" X 40""3""

Hobson

Building #2

"

"Old"" office building

Dimensions 80'

'7"" X 40''3""

Hobson

Warehouse Building

Storage

Dimensions 40'

'4"" X 30''4""

Hobson

Hot Oil Building

"

"Lean-to next to dryer building

Dimensions 14'

' X 6''

Hobson

Shop Building

Maintenance Shop

Dimensions 54'

'4"" X 30''4""

Hobson

Asset

Description 1

Description 2

Location

Dryer Building

Dryer Building

Dimensions 39'

'4"" X 30''2""

Hobson

Flammable Building

Paint/other flammable storage

Dimensions 21'

'8"" X 13''4""

Hobson

Furniture

80 pcs Hobson Office Furniture

 No S/N

Hobson









Computers

Dell 5110CN

Color Printer

S/N FJP7B91

Hobson

Dell Dimension 4700

Computer

S/N 9KDVG81

Hobson

Dell Flat Panel Monitor 30"

Computer Monitor

S/N BGPGWC1

Hobson

Dell Flat Panel Monitor 30"

Computer Monitor

S/N GFPGWC1

Hobson

Dell Flat Panel Monitor 30"

Computer Monitor

S/N 9Y4GWC1

Hobson

Dell Flat Panel Monitor 30"

Computer Monitor

S/N 2JPGWC1

Hobson

Dell Latitude D820

Laptop Computer

S/N DRVYRC1

Hobson

Dell Latitude D820

Laptop Computer

S/N 5P88MC1

Hobson

Dell Latitude D830

Laptop Computer

S/N 6BQSGF1

Hobson

Dell Optiplex GX620

Computer

S/N 4MDP1C1

Hobson

Dell Optiplex GX620

Computer

S/N 357YQB1

Hobson

Dell Optiplex GX620

Computer

S/N H47YQB1

Hobson

Dell Optiplex GX620

Computer

S/N 8LDP1C1

Hobson

Dell Precision 690

Computer

S/N 9Y17YD1

Hobson

Dell Precision 690

Computer

S/N 6Y17YD1

Hobson

HP Design Jet 800

Plotter

Model C7780B

Hobson

Panasonic Toughbook 52

Laptop Computer

S/N CF-52AJCBDBM

Hobson

UPS System

Emerson UPS with battery rack

No S/N

Hobson

UPS System

APC 3,000 XL

No S/N

Hobson









Mics.

Canon Image Class MF7280

Copier

S/N SGM02080

Hobson

Emergency Generator

Detroit Diesel; 350 KW; Standby

 

Hobson

Emergency Generator

Diesel; 250 KW; Standby

 

Hobson

Control Box

Automated control station pumps and valves

No S/N

Hobson

Control Box

Control pump start; valve control

No S/N

Hobson

Control Panels

3 ea

 No S/N

Hobson

Factory Talk Software

Computer Software

 No S/N

Hobson

Field I/O

Two Allen Bradley Control logix Field I/O cabinet and associated control network

-

Hobson

Heater (Inline)

one flow meter; one temp indicator; one control valve

-

Hobson

Propane Tank

1000 gallon

 No S/N

Hobson

Peroxide Chemical Pumps

Quantity 2

 No S/N

Hobson

Sump Pump

one level switch; one filter housing

 

Hobson

Asset

Description 1

Description 2

Location

T-3 A/B

Two level transmitters; two temp indicators; two control valves; one agitator

 

Hobson

T-30

One level transmitter; two pumps; one filter

 

Hobson

T-31 A/B

Two level transmitters; two temp indicators; two pumps;two control valves

 

Hobson

T-32 A/B

Two level transmitters; two pumps; one control valve

 

Hobson

T-33 A/B

Two Level transmitters; two pumps

 

Hobson

T-34

Two control valves, one level transmitter; one tem indicator; two pumps; one
flow transmitter

 

Hobson

T-4

One level transmitter; one temp indicator; two control valves; one agitator

 

Hobson

T-5

Two control valves; one level transmitter; one temp indicator; two pumps; one
agitator

 

Hobson

T-6 A/B

Six control valves; two ph meters; two level transmitters; two temp indicators;
two pumps; one flow transmitter; two agitators

 

Hobson

Vostro 200

Communication

S/N 6L0KTG1

Hobson

Water Softener

one control valve; one flow meter

 

Hobson

Various Radiation Survey Instruments:

 

 

Hobson









MCCs

Motor Control Building

Motor control center

Located on Plant Pad 30'

'4"" X 15''3""

Hobson

Motor Control Center

Allen Bradley Centerline 2100; 800 amp bus; seven vertical sections; 600 amp
main; twenty starters; two transformers

 

Hobson

Motor Control Center

Allen Bradley Centerline 2100; 1200 amp bus; nine vertical sections; 600 amp
transfer switch; thirty-eight starters

 

Hobson

Motor Control Center

Allen Bradley Centerline 2100; 1200 amp bus; nine vertical sections; 1000 amp
main; thirty-six starters; one transformers

 

Hobson



 















Asset

Description 1

Description 2

Location

Hobson Dryer

Boiler

Fulton

Model FT-0240-C

Hobson - Dryer

Condenser

Package including E-25B

And Pump K-26B

Hobson - Dryer

Cooling Tower

Marsley

 No S/N

Hobson - Dryer

Drumming Assembly

Package including DF-02

 No S/N

Hobson - Dryer

Pump

Sump

Diaphragm -

- 1.5""

Hobson - Dryer

Pump

P-25B

Condensate Pump HP 7.5

Hobson - Dryer

Pump (2 ea)

Oil circulation

HP 15.0 No S/N

Hobson - Dryer

Pump (2 ea)

Circulation Pumps

HP 3.0 No S/N

Hobson - Dryer

Tank

T-25B

Condensate Drum

Hobson - Dryer

Vacuum Dryer

Cogeim

S/N 624-627

Hobson - Dryer









Hobson-Lab

Analytical Balance

Mettler XS203S

S/N 1129362323

Hobson-Lab

Analytical Water System

Fisher Barnstead NanoPure

Model No. D11911

Hobson-Lab

Automated Moisture Determination

Mettler HB-43-S

S/N 1229311840

Hobson-Lab

Centrifuge

Eppendorf 5702

S/N 0016002

Hobson-Lab

Conductivity meter

Metler/Toledo

S/N 291413

Hobson-Lab

Dell Optiplex 755

Computer

S/N 3LGCPH1

Hobson-Lab

Elan DRC II ICP-MS

Perkin Elmer

S/N AL14340811

Hobson-Lab

Fume Hood

Labconco

Protector XL No S/N

Hobson-Lab

Ion Analyzer

Lachat QC8500 Series 2

S/N 81000001031

Hobson-Lab

Laboratory Balance

Ohaus Pioneer 0-1500g .01g

S/N 8329200026

Hobson-Lab

Laboratory Information Management System (LIMS)

MC-LIMS Computer Software

Version 3.2.0

Hobson-Lab

Laboratory Oven

Fisher Forced-air Oven

No S/N

Hobson-Lab

Laboratory Water System

Fisher Barnstead RO

Model No. D12651

Hobson-Lab

pH Meter

Oakton PC10

S/N 256934

Hobson-Lab

Spectrophotometer

Spectronic 20D+

S/N 3DUL248001

Hobson-Lab

Spectrophotometer

Spectronic 20D+

S/N 3DUL248002

Hobson-Lab

Spectrophotometer

Spectronic 20D+

S/N 3DUL248004

Hobson-Lab

Turbidimeter

Hach Micro 1000

S/N 200809289

Hobson-Lab

Ultrasonic Cleaner

Branson 3510

S/N RMC090853982F

Hobson-Lab









Hobson-Precipitate

Agitator

A-7A

Precipitate Tank Agitator

Hobson-Precipitate

Agitator

A-7B

Precipitate Tank Agitator

Hobson-Precipitate

Agitator

A-7C

Precipitate Tank Agitator

Hobson-Precipitate

Agitator

A-7D

Precipitate Tank Agitator

Hobson-Precipitate

Agitator

A-7E

Precipitate Tank Agitator

Hobson-Precipitate

Agitator

A-14

Floc Tank Agitator

Hobson-Precipitate

Asset

Description 1

Description 2

Location

Pump

P7-A

HP 2.0

Hobson-Precipitate

Pump

P7-B

HP 2.0

Hobson-Precipitate

Pump

P-14

HP 1.0

Hobson-Precipitate

Tank

T-7A

Precipitate Tank

Hobson-Precipitate

Tank

T-7B

Precipitate Tank

Hobson-Precipitate

Tank

T-7C

Precipitate Tank

Hobson-Precipitate

Tank

T-7D

Precipitate Tank

Hobson-Precipitate

Tank

T-7E

Precipitate Tank

Hobson-Precipitate

Tank

T-14

Floc Tank

Hobson-Precipitate









Hobson-Resin

Pump

P-1

HP 7.5

Hobson-Resin

Pump

P-3A

HP 3.0

Hobson-Resin

Pump

P-3B

HP 3.0

Hobson-Resin

Pump

P-20B

HP 5.0

Hobson-Resin

Pump

p-20A

HP 5.0

Hobson-Resin

Pump

P-120

HP 10.0

Hobson-Resin

Pump

P-21A

HP 5.0

Hobson-Resin

Pump

P-21B

HP 5.0

Hobson-Resin

Sand Filter

F-20A

Resin Transfer Water Filter

Hobson-Resin

Sand Filter

F-20B

Resin Transfer Water Filter

Hobson-Resin

Shaker

SO1-A

Resin Screen

Hobson-Resin

Shaker

SO1-B

Resin Screen

Hobson-Resin

Sump Pump

P-56

HP 7.5

Hobson-Resin

Tank

V1

Elution Vessel

Hobson-Resin

Tank

V2

Elution Vessel

Hobson-Resin

Tank

T-20A

Dirty Resin Transfer Water

Hobson-Resin

Tank

T-20B

Dirty Resin Transfer Water

Hobson-Resin

Tank

T-17

Resin Holding Tank

Hobson-Resin

Tank

T-18

Settling Tank

Hobson-Resin

Tank

T-21A

Resin Transfer Water

Hobson-Resin

Tank

T-21B

Resin Transfer Water

Hobson-Resin









Hobson-Yellowcake

Filter Press

F-12

Yellowcake Filter Press

Hobson-Yellowcake

Pump

P-08

2.5"

" Hose Pump Filter Press Feed

Hobson-Yellowcake

Pump

P-12

.5"

" Hose Pump Yellowcake

Hobson-Yellowcake

Pump (2 ea)

Fybroc

HP 7.5

Hobson-Yellowcake

Pump (2 ea)

Sump pumps w/sock filter

HP 7.5

Hobson-Yellowcake

Tank

T-08

32"

" Thickener

Hobson-Yellowcake

Tank (4 ea)

Fiberglass

Yellowcake circuit

Hobson-Yellowcake









Asset

Description 1

Description 2

Location

Palangana Equipment Stored at Hobson

Flow Meters:

4" mag meter assembly

6 ea

Hobson (Palangana Equipment Stored at Hobson)

Flow Meters:

8" mag meter assembly

2 ea

Hobson (Palangana Equipment Stored at Hobson)

Motor Control Centers:

3 section double

1 ea

Hobson (Palangana Equipment Stored at Hobson)

Motor Control Centers:

2 section double

1 ea

Hobson (Palangana Equipment Stored at Hobson)

Motor Control Centers:

3 section single

2 ea

Hobson (Palangana Equipment Stored at Hobson)

Motor Control Centers:

2 section single

8 ea

Hobson (Palangana Equipment Stored at Hobson)

Pressure Transmitters - 16 total

3051TG3A2B21ASSM5B4 Pressure Transmitter

16 total pressure and differential trans.

Hobson (Palangana Equipment Stored at Hobson)

Differential Pressure Transmitter

3051CD3A07A1AsSM5 Differential Pressure Transmitter

16 total pressure and differential trans

Hobson (Palangana Equipment Stored at Hobson)

Pumps

4" x 3" x 8"

5hp 1750 rpm - 2 ea

Hobson (Palangana Equipment Stored at Hobson)

Pumps

4" x 3" x 8"G

5hp 1750 rpm - 1ea

Hobson (Palangana Equipment Stored at Hobson)

Pumps

4" x 3" x 8" G

5hp 1750 rpm - 2 ea

Hobson (Palangana Equipment Stored at Hobson)

Pumps

3" x 1 1/2" x 13

15hp 1750 rpm - 2 ea

Hobson (Palangana Equipment Stored at Hobson)

Pumps

1 1/2" x 1" x 8"

1.5hp 1750 rpm - 2 ea

Hobson (Palangana Equipment Stored at Hobson)

Pumps

3" x 1 1/2" x 8"

3hp 1750 rpm - 2 ea

Hobson (Palangana Equipment Stored at Hobson)

Pumps

3" x 2" x 6"

2hp 1750 rpm - 1 ea

Hobson (Palangana Equipment Stored at Hobson)

Pumps

1 1/2" x 1" x 8"

2hp 1750 rpm - 2 ea

Hobson (Palangana Equipment Stored at Hobson)

Pumps

6" x 4" x 13"

60hp 1750 rpm - 2 ea

Hobson (Palangana Equipment Stored at Hobson)

Pumps

6" x 4" x 13"

50 hp 1750 rpm 3 ea

Hobson (Palangana Equipment Stored at Hobson)

3" x 5" Fig K Packer (SDR17 PVC)

240 ea

No S/N

Hobson (Palangana Equipment Stored at Hobson)

5" PVC wellhead Flanges

150 ea

No S/N

Hobson (Palangana Equipment Stored at Hobson)

5"steel wellhead plates

100 ea

No S/N

Hobson (Palangana Equipment Stored at Hobson)

1 1/2" SDR 11 PE4710 HDPE

Approx. 30000 ft

No S/N

Hobson (Palangana Equipment Stored at Hobson)

1"BI BUTT WELD O2

Approx. 1000 ft

No S/N

Hobson (Palangana Equipment Stored at Hobson)

10" SDR 11 PE4710 HDPE

Approx. 3000 ft

No S/N

Hobson (Palangana Equipment Stored at Hobson)

















Asset

Description 1

Description 2

Location

14" SDR 11 PE4710 HDPE

Approx. 6000 ft

No S/N

Hobson (Palangana Equipment Stored at Hobson)

2" SDR 11 PE4710 HDPE

Approx. 75000 ft

No S/N

Hobson (Palangana Equipment Stored at Hobson)

2" SDR 11 PE4710 HDPE

Approx. 30000 ft

No S/N

Hobson (Palangana Equipment Stored at Hobson)

2"BI BUTT WELD O2

Approx. 5000 ft

No S/N

Hobson (Palangana Equipment Stored at Hobson)

3" SDR 11 PE4710 HDPE

Approx. 11000 ft

No S/N

Hobson (Palangana Equipment Stored at Hobson)

4"SDR 11 PE4710 HDPE

Approx. 33000 ft

No S/N

Hobson (Palangana Equipment Stored at Hobson)

8" SDR 11 PE 4710 HDPE

Approx. 4000 ft

No S/N

Hobson (Palangana Equipment Stored at Hobson)

Connectra 14M fusion machine

3/4" thru 4"

1 ea

Hobson (Palangana Equipment Stored at Hobson)

Connectra 414-SC fusion machine

4" thru 14"

1 ea

Hobson (Palangana Equipment Stored at Hobson)

Connectra socket fusion kit

1", 1 1/2", 1 1/4", 2"

1 ea

Hobson (Palangana Equipment Stored at Hobson)

Submersible pumps

Mod. No. 25S30-15 3 hp pumps and motors

Approx. 50 ea

Hobson (Palangana Equipment Stored at Hobson)

Submersible pumps

Mod. No. 40S100-30 10 hp pumps w/ 4" motors

Approx. 40 ea

Hobson (Palangana Equipment Stored at Hobson)

Various Butterfly Valves

8"

45 ea

Hobson (Palangana Equipment Stored at Hobson)

Various Butterfly Valves

4"

10 ea

Hobson (Palangana Equipment Stored at Hobson)

Various Butterfly Valves

3"

3 ea

Hobson (Palangana Equipment Stored at Hobson)

Various Butterfly Valves

2"

12 ea

Hobson (Palangana Equipment Stored at Hobson)

Various fitting for IC and PC Headers

 Stainless Steel flanges and pipe

No S/N

Hobson (Palangana Equipment Stored at Hobson)

Wire 10/3 W GRND

Approx. 60000 ft

No S/N

Hobson (Palangana Equipment Stored at Hobson)

Wire 6/3 W GRND

Approx. 19000 ft

No S/N

Hobson (Palangana Equipment Stored at Hobson)

Wire 8/3 W GRND

Approx. 20000 ft

No S/N

Hobson (Palangana Equipment Stored at Hobson)

Wellhead electrical disconnects

 No S/N

45 ea

Hobson (Palangana Equipment Stored at Hobson)









Vehicles and Rolling Stock

Chevrolet Truck 3/4 (2004)

VIN - 1GCHK23U04F116728

License Plate - 30YLM7

La Palangana

Ford Truck 150 (2006)

VIN - 1FTPX12506FA10784

License Plate - 36ZPX3

La Palangana

Ford Truck 250 (1999)

VIN - 1FTNW21S2XEC92313

License Plate - 71BFZ5

La Palangana

Ford Truck 350 (1999)

VIN - 1FDWF375X6ED82198

License Plate - 01YTS4

La Palangana

Ford Truck F576 (2007)

VIN - 1FDAF57P37EB20015

License Plate - 74LZT5

La Palangana

GMC Truck 3/4 (2007)

VIN - 1GTHK24U77E178555

License Plate - 38GTR6

La Palangana

Asset

Description 1

Description 2

Location

Generator Trailer (1986)

Lic. No. 52M837

S/N AK122

La Palangana

Gooseneck Trailer (1983)

-

S/N29221Y

La Palangana

Hose Reel Trailer (1988)

-

S/N 52M833

La Palangana

Freightliner Water Truck (1999)

VIN - 1FUYFEDBOXPA15069

License Plate - 2DP399

La Palangana

14' Superior Utility Trailer (1988)

S/N STS236

Lic. No.45YPMX

La Palangana

CAT Backhoe Loader 420D (2005)

-

S/N C32966

La Palangana

CAT Backhoe Loader 420D (2006)

-

S/N C34995

La Palangana

CAT Telehandler Forklift TH360B (2004)

-

S/N SLE01527

La Palangana

Cementer

No. 1 Home Made

No S/N

La Palangana

Cementer

No. 2 Home Made

No S/N

La Palangana

Cementer

No. 3 Home Made

No S/N

La Palangana

Red Ewald Tilt Trailer (1988)

Lic. No. 93ZJWK

S/N 88038

La Palangana

Red Ewald Tilt Trailer (1988)

Lic. No. 94ZJWK

S/N 88042

La Palangana









Logging trucks

Ford Truck F450 (2006)

VIN - 1FDXF47P86EB64580

License Plate - 82DNW5

La Palangana

Ford Truck F450 (2006)

VIN - 1FDXF47P76EB64490

License Plate - 83DNW5

La Palangana

Ford Truck F450 (2007)

VIN - 1FDXF47P57EB27861

License Plate - 15DNY5

La Palangana

PFN Tool #1

-

S/N 1003

La Palangana

PFN Tool #2

-

S/N1004

La Palangana

PFN Tool #4

-

S/N 1007

La Palangana

Upgrade Drift Sensor

in logging truck

-

La Palangana

Upgrade Drift Sensor

in logging truck

-

La Palangana

Upgrade Drift Sensor

in logging truck

-

Corpus Christi

Upgrade Drift Sensor

in logging truck

 

La Palangana









Buildings

Steel Building

logging truck garage

Amer Steel Building

La Palangana

Steel Shed

Mud and Cement Storage

-

La Palangana









Computers

Dell Latitude D820

-

S/N 51DHMC1

La Palangana

Dell Latitude D820

-

S/N 50QS4D1

La Palangana









Misc

3" Jayco Screens

Approx 1500 ft

No S/N

La Palangana

5" Centralizers

Approx 600

No S/N

La Palangana

Asset

Description 1

Description 2

Location

5" SDR17 Cert-lok

Approx. 55000. ft.

No S/N

La Palangana

Dowex 21K XLT (Cl-)

3,000 cf

No S/N

La Palangana





--------------------------------------------------------------------------------



Schedule 3.6(b)
Seller -- Exceptions to Assets

Jim Clark is in possession of the following STMV equipment at the Mt. Lucas
Project:



NAME OF ITEM

SERIAL NUMBER







1)

Case 590 backhoe Model 590



J1G0205201

2)

GPS Unit Model GeoXH



4640404458

3)

950 ft #6 3 conductor wire bundle with ground wire



Not applicable

4)

Ludlum 3030E



242688

5)

Ludlum Thorium 230 source



5935-08

6)

LudlumTechnetium 99 source



5759-07

7)

Ludlum Model 2241 with 43-5 alpha detector



238886

8)

Ludlum Model 3 with 44-40 beta/gamma detector



8254

9)

Ludlum Model 2241-3 with 44-10 2X2 NaI detector and a 44-2 1X1 NaI detector



220133





--------------------------------------------------------------------------------



Schedule 3.7(a)
Seller -- Contracts

(i) Each written Contract which involves the purchase or sale of goods or the
rendering of services outside the Ordinary Course of Business and involves
aggregate payments in excess of $100,000 in any single year:

None.

(ii) Each loan or credit agreement, security agreement, mortgage, pledge or
other agreement or instrument evidencing Indebtedness of each of the Companies
and STMV in excess of $100,000:

The Uranium One Credit Agreements.

(iii) Any material Contract or agreement which includes a covenant from any of
the Companies or STMV not to compete in any geographic area with respect to
business operations:

None.

(iv) Any joint venture agreement, partnership agreement or similar agreement
relating to a common enterprise with any Person (other than one of the Companies
or STMV):

The South Texas Mining Venture, L.P.P. Joint Venture Agreement executed January
6, 2006 by and between URN South Texas Project, Ltd. and Everest Exploration,
Inc.



Mining and Operating Agreement, dated January 6, 2006 by and between URN South
Texas Project, Ltd., South Texas Mining Venture, L.L.P., Everest Exploration,
Inc., Everest Resource Company, as amended by that certain Supplement and
Extension to Mining and Operating Agreement dated May 1, 2006 and that certain
Second Supplement and Amendment to Mining and Operating Agreement dated
September 20, 2006 and that certain Third Supplement and Amendment to Mining and
Operating Agreement dated December 2, 2008.



(v) Any agreement for capital expenditures of more than $100,000 during the
twelve (12) months following the Execution Date:

None.

(vi) Any agreement between any of the Companies or STMV and its respective
Affiliates which is in full force and effect on the date hereof:

No others, except as disclosed above.



(vii) Any non Ordinary Course of Business agreement valued at more than $100,000
that cannot be terminated within ninety (90) days of termination notice or
without material termination fees or penalties:



No others, except as disclosed above.



* * * *





--------------------------------------------------------------------------------



Schedule 3.7(b)
Seller -- Exceptions to Contracts

 

The claim disclosed in Schedule 3.9 is referenced to the extent, if any, that
such claim alleges a breach of contract or is ultimately determined to involve a
breach of contract.



* * * *



--------------------------------------------------------------------------------



Schedule 3.8
Seller -- Exceptions to Financial Statements



STMV''s interim financial statements as of June 30, 2009 are subject to a
material adjustment.  Specifically, STMV recorded the transfer of  La Palangana
equipment to an affiliate during June 2009, the value of which was recorded at
$4,274,470.60 for financial statement purposes; in July 2009, STMV reversed
$2,488,541.22 of the $4,274,470.60.



Everest Exploration Inc. has disputed the amount owed by it to STMV. The parties
have discussed but not resolved this matter.



* * * *



--------------------------------------------------------------------------------



Schedule 3.9
Seller -- Litigation

To Seller''s Knowledge, (a) there are no legal proceedings pending against
either of the Companies, and (b) the only legal proceeding pending against STMV
is the matter known as Cause No. DC-09-127; Peter Barton v. Michael O''Leary, et
al, currently venued in the 229th Judicial District Court of Duval County,
Texas.



* * * *



--------------------------------------------------------------------------------



Schedule 3.10(a)
Seller -- Compliance with Law

None

* * * *



--------------------------------------------------------------------------------



Schedule 3.10(b)
Seller -- Permits

None





--------------------------------------------------------------------------------



Schedule 3.15

Seller -- Exceptions to Benefit Plans

None

* * * *



--------------------------------------------------------------------------------



Schedule 3.15(a)
Seller -- Benefit Plans

Neither URN LLC nor URN Ltd. has any Benefit Plans. To Seller''s Knowledge,
following is a list of the Benefit Plans that are currently in effect as of the
Execution Date in which STMV''s Employees are eligible to participate:

PLAN

NAME

PROVIDER / CARRIER

COMPANY HOLDING PLAN

401(K) Retirement

401(K) Retirement Savings Plan

The Standard

Uranium One Americas, Inc.*

Health Insurance

BlueCross BlueShield - Preferred Provider Organization Plan

BlueCross BlueShield of Oklahoma

Uranium One Americas, Inc.

Dental Insurance

Delta Dental PPO -

- Plus

Delta Dental Plan of Oklahoma

Uranium One Americas, Inc.

Vision Insurance

Vision Service Plan - Network Vision

Vision Service Plan - VSP

Uranium One Americas, Inc.

Life and Accident Insurance

Unum Term Life and AD&D Insurance Plan

Unum

Uranium One Americas, Inc.

Disability Coverage

Short Term Disability

Unum

Uranium One Americas, Inc.

Disability Coverage

Long Term Disability

Unum

Uranium One Americas, Inc.

Flexible Spending Account

Flexible Benefit Plan

CABA

Uranium One Americas, Inc.

Work / Life

Employee Assistance Program

CABA

Uranium One Americas, Inc.

Severance Guidelines

Employee Handbook

N/A

Uranium One Americas, Inc. / STMV

Severance Guidelines

Severance Guidelines

N/A

Uranium One Inc.



*Formerly

Energy Metals Corporation (US)



With respect to the severance payments to be made to Eligible Terminated Persons
(as defined in the Agreement) pursuant to Section 5.13(b) of the Agreement, such
payments shall be paid by Seller in accordance with the following (the
"Severance Policy"):

The amount of the severance allowance awarded to each Eligible Terminated Person
shall be as follows:

2 week's base salary will be the minimum amount provided.

2 week's base salary will be provided for each year of service over 1 year
through 26 years.

Partial years of service will be rounded up to the next nearest year.

The gross amount of severance payment to each Eligible Terminated Person shall
not exceed one year''s annual base compensation on the date of termination.



An employee is not eligible for severance pay if he/she does not sign a waiver
and release of claims.



 

* * * *



--------------------------------------------------------------------------------



Schedule 3.16
Seller -- Exceptions Environmental Permits

The Hobson Project uranium processing facility, the Tex-1 Project mining site
and the Mt. Lucas Project mining site are licensed together as one project under
Texas Radioactive Materials License No. L03626. This combined project has been
subject to a Texas Commission on Environmental Quality ("TCEQ") enforcement
action and Agreed Order #A9826-876-2007 relating to Radioactive Materials
License L03626 ("Agreed Order") since June 2002. Pursuant to the Mining and
Operating Agreement dated January 6, 2006, STMV assumes restoration obligations
for the Hobson Project, and Everest Exploration, Inc. ("EEI") covenants to
perform restoration and reclamation obligations with respect to the Tex-1
Project and the Mt. Lucas Project. EEI has postponed performance of its
restoration and reclamation obligations by obtaining extensions to the Agreed
Order from TCEQ.

EEI received correspondence dated December 19, 2008 from TCEQ in connection with
the Acknowledgment of Receipt and Agreement of the Extension of Agreed Order
#A9826-876-2007 setting forth a specific decommissioning timeline with respect
to the Hobson Project, Tex-1 Project and Mt. Lucas Project. This correspondence
and extension from TCEQ indicated that TCEQ will not allow further extensions of
the decommissioning timeline. Subsequent to the December 19, 2008
correspondence, EEI informed STMV that EEI will not be able to meet one or more
of the deadlines in the decommissioning timeline with respect to the Mt. Lucas
Project. The Hobson Project and the Mt. Lucas Project are licensed as a single
project and the financial surety for restoration of both projects is one trust
account for the benefit of TCEQ. If EEI does not fulfill its reclamation and
restoration obligations as to the Mt. Lucas Project, TCEQ could revoke
Radioactive Materials License No. L03626, which is necessary for STMV to operate
its Hobson Project, and/or could exercise its rights to the trust account
financial surety capturing funds allocated to restoration of the Hobson Project
for restoration of the Mt. Lucas Project.

Seller understands that EEI has been given notice by TCEQ of a proposed fine in
excess of $15,000, which is due and payable on October 14, 2009. On September
29, 2009, in a meeting with the TCEQ Executive Director, it was agreed that EEI
and TCEQ would negotiate the amount of this proposed fine.

Location

Permit/License

Entity

Date

Issue

Hobson

L03626 Amendment
No. 13

EEI

Jun-08

A disgruntled employee complaint filed with the TCEQ. On Nov 24, 2008 and Dec.
11, 2008 TCEQ conducted an onsite investigation into complaint. On January 19,
2009 a report was issued that identified 4 license violations. One violation was
remedied at the time of the inspection and one was subsequently rescinded by the
TCEQ. Procedures have been adopted to prevent a reoccurrence of the remaining
two violations.

15-Dec-08

TCEQ annual inspection of Radioactive Material License at the closeout meeting
the inspector indicated one possible NOV but no official report received to date

17-Dec-08

Annual ALARA audit conducted no violations identified but several areas of
concern identified.

Hobson

WDW-168

EEI

14-Jun-07

NOV for failure to measure and record fluid specific gravity in February 2007

Ongoing

Quarterly Reports of Injection to TCEQ contain disclosure of operating condition
exceptions

Palangana

Exploration Permit No. 124B



 

 

 

 

 

STMV

2-Nov-07

Submitted revised annual Plugging Report for the period 6/06 to 6/07 and
identified two permit violations

1) eight wells were not plugged with in 48 hours as required by the permit

2) eight pilot holes were drilled deeper than the permit maximum of 600 feet.

No NOV was issued for these self identified violations.

Palangana

Exploration Permit No. 124C

STMV

Apr-09

Diesel spill 10 -15 gallons from a rupture in a drill rigs fuel line.

Soil cleaned up and quantity spilled was below any state reporting limit.

Not a violation of a permit.



 



--------------------------------------------------------------------------------



Schedule 3.16(b)
Seller -- Environmental Permits

 

Permits in the Name of South Texas Mining Venture, L.L.P.:

Location

Type

Name/Number

Status

Issuing Agency

Palangana

Class III UIC

Area Permit No. UR03070

Active

TCEQ

Palangana

Class III UIC

Production Area Authorization UR03070PAA1

Active

TCEQ

Palangana

Class I UIC

Waste Disposal Well WDW418

Active

TCEQ

Palangana

Class I UIC

Waste Disposal Well WDW419

Active

TCEQ

Palangana

Air Permit Exemption

Permit by Rule Registration No. 85564

Active

TCEQ

Palangana

Drilling Permit

Uranium Exploration Permit No. 124D-1

Active

RCT

Palangana

Sealed Source License

L06017 Amendment No. 3

Active

DSHS

Driscoll/La Gloria

Drilling Permit

Uranium Exploration Permit No. 140-1

Active

RCT



Notes and Comments

1. South Texas Mining Venture, L.L.P. has filed an application for a Radioactive
Materials License (R06062) with the TCEQ. The application is currently pending
approval from the TCEQ.

2. Several permits are held in the name of Everest Exploration Inc., the joint
venture partner of URN South Texas Project, Ltd. under the South Texas Mining
Venture, L.L.P. Joint Venture Agreement executed January 6, 2006.



Location

Type

Name/Number

Status

Issuing Agency

Hobson

Class I UIC

Waste Disposal Well WDW168

Active

(in Timely Renewal)

TCEQ

Hobson

Air Permit Exemption

Permit by Rule Registration No. 83436

Active

TCEQ

Hobson

Landfill Registration

Solid Waste Registration No.00023903

Active

TCEQ

Hobson

Radioactive Materials License

L03626 Amendment No. 15

Active

(in Timely Renewal)

TCEQ



3. Everest Exploration Inc. has filed an application for a Class I UIC Waste
Disposal Well (WDW425) with the TCEQ. The application is currently pending
approval from the TCEQ.

* * * *



--------------------------------------------------------------------------------



Schedule 3.16(e)
Seller -- Letters of Credit

Irrevocable Standby Letter of Credit No. 96921/80085, dated May 31, 2008, issued
by the Bank of Nova Scotia in an amount not exceeding USD $61,775.00. Applicant:
Uranium One Inc. on behalf of South Texas Mining Venture, LLP. Beneficiary:
Executive Director, Texas Commission on Environment Quality, Attn: Financial
Assurance Unit, MC-184.

Irrevocable Standby Letter of Credit No. 96922/80085, dated May 31, 2008, issued
by the Bank of Nova Scotia in an amount not exceeding USD $171,500.00.
Applicant: Uranium One Inc. on behalf of South Texas Mining Venture, LLP.
Beneficiary: Executive Director, Texas Commission on Environment Quality, Attn:
Financial Assurance Unit, MC-184.



Notes and Comments

1. Everest Exploration Inc. is a party to that certain Trust Agreement dated
June 26, 2009 by and between Everest Exploration Inc. as Grantor and Wells Fargo
Bank, N.A. as Trustee for the benefit of the Texas Commission on Environmental
Quality, relating to Radioactive Materials License L03626, with a current trust
balance of $2,347,625.20.

2. Everest Exploration Inc. is a party to that certain Trust Agreement dated
August 31, 1993 by and between Everest Exploration Inc. as Grantor and Wells
Fargo Bank, N.A. as Trustee for the benefit of the Texas Commission on
Environmental Quality, relating to Class I UIC Permit - Waste Disposal Well
WDW168, with a current trust balance of $149,324.01

* * * *



--------------------------------------------------------------------------------



Schedule 3.17
Seller -- Exceptions to Taxes

The Companies and STMV are currently the beneficiaries of the following
extensions of time within which to file the following Tax Returns:

Entity

Jurisdiction

Tax Form

Year end

Extended due date

URN South Texas Project, Ltd.

Texas

05-158-A

12/31/2008

11/16/2009

South Texas Mining Venture, L.L.P.

Texas

05-158-A

1/2/2009

11/16/2009



* * * *



--------------------------------------------------------------------------------



Schedule 3.18
Seller -- Bank Accounts

Neither URN LLC nor URN Ltd. has any bank accounts. To the knowledge of Seller,
STMV has only one bank account, which is held at Wells Fargo (account
#4121749238). The signers under the account are Elfida Williams (Jeff), Bryan
Soliz, Laurence McGonagle, Thanh Nguyen, Bruce Law and Brian Mazeski.

STMV maintains a safety deposit box at the Bank of America (#000845H00543),
which is generally used to hold back-up computer tapes and original permits. The
following employees have access to the safety deposit box: Elfida Williams
(Jeff), Bryan Soliz and Laurence McGonagle.



* * * *



--------------------------------------------------------------------------------



Schedule 3.19
Seller -- Exceptions to Absence of Changes

None

* * * *



--------------------------------------------------------------------------------



Schedule 4.1(b)
Buyer -- Exceptions to Interest in Other Persons

On April 27, 2007, the Buyer entered into a joint venture with Neutron Energy
Inc., a Wyoming corporation ("NEI") in connection with exploration of property
covering 6,717 acres located in Cibola County, New Mexico for uranium resources.
In connection with the Joint Venture, Cibola Resources LLC, a Delaware limited
liability company ("Cibola"), was formed for purposes of undertaking exploration
activities contemplated by the Joint Venture. NEI and the Buyer hold a 51% and
49% interest, respectively, in Cibola Resources.

On January 14, 2009, the Buyer entered into an option and joint venture
agreement with Uran Limited of Perth, Australia, in connection with the proposed
exploration and development of certain tenements comprising the Buyer's "Grants
Ridge" uranium project located in New Mexico.

On June 8, 2009 the Buyer entered into an option and joint venture agreement
with Strategic Resources Inc., a TSXV listed company to earn up to a 60%
interest in 20 lode mining claims located on Catron County, New Mexico.

* * * *



--------------------------------------------------------------------------------



Schedule 4.2
Buyer -- Capitalization

On December 12, 2007, the Buyer completed a private placement in the amount of
1,800,000 units. The private placement included a registration rights agreement,
requiring a registration statement respecting the investors' securities within
the Buyer declared effective by the SEC within four months from the original
date of issuance by the Buyer of the securities underlying the original
subscription agreements. Under the terms of the registration rights agreement,
the Buyer shall use its reasonable best efforts to maintain the effectiveness of
the registration statement for a period of not less than three years from the
original date of issuance. If the Buyer fails to maintain the effectiveness of
the registration statement for the three year period, additional warrants could
be issuable as liquidated damages. Any additional warrant issuance is provided
for under the terms of the registration rights agreement whereby 1/100 of an
additional warrant was issuable to each such investor for each $1.00 in
aggregate subscription price funds paid by the investor to the Buyer under the
private placement and in respect of each 30 day period (or partial period
thereof) of delay of the aforementioned registration statement effectiveness. As
the registration statement went effective, no additional warrants could be
issuable as liquidated damages through the three year period expiring December
12, 2010.

On July 7, 2008 and July 18, 2008, the Buyer completed private placements in the
aggregate amount of 6,476,916 units. The private placements included
registration rights agreements, requiring a registration statement respecting
the investors' securities within the Buyer declared effective by the SEC by
September 25, 2008. Under the terms of the registration rights agreements, the
Buyer shall use its reasonable best efforts to maintain the effectiveness of the
registration statement for a period of not less than two years from the original
date of issuance. If the Buyer fails to maintain the effectiveness of the
registration statement for the two year period, additional warrants could be
issuable as liquidated damages. Any additional warrant issuance is provided for
under the terms of the registration rights agreement whereby 1/100 of an
additional warrant was issuable to each such investor for each $1.00 in
aggregate subscription price funds paid by the investor to the Buyer under the
private placement and in respect of each 30 day period (or partial period
thereof) of delay of the aforementioned registration statement effectiveness. As
the registration statement went effective, no additional warrants could be
issuable as liquidated damages through the two year period expiring July 7, 2010
and July 18, 2010.

Effective after the close on June 26, 2009, the Buyer completed a private
placement financing involving the sale of an aggregate of 9,099,834 units. Each
Unit is comprised of one common share of the Buyer and one-half of one
transferable common stock purchase warrant of the Buyer, with each such whole
warrant being exercisable for one additional common share of the Buyer at an
exercise price of $3.10 per Warrant Share for a period of two years from
closing.

500,000 shares of the Buyer''s common stock may be issued upon the exercise of
warrants issued pursuant to consulting services agreements.

* * * *



--------------------------------------------------------------------------------



Schedule 4.11
Buyer''s Conflicts

None

* * * *



--------------------------------------------------------------------------------



Schedule 4.12
Buyer -- Litigation

None

* * * *



--------------------------------------------------------------------------------



Schedule 4.13(a)
Buyer -- Exceptions to Compliance with Laws

None

* * * *



--------------------------------------------------------------------------------



Schedule 4.18
Buyer -- Environmental Exceptions

None

* * * *



--------------------------------------------------------------------------------



Schedule 4.19
Buyer -- Exceptions to Taxes

None

* * * *



--------------------------------------------------------------------------------



Schedule 4.20
Buyer -- Exceptions to Absence of Changes

None

* * * *



--------------------------------------------------------------------------------



Schedule 5.2
Changes to the Business

None

* * * *



--------------------------------------------------------------------------------



Schedule 5.8
High Plains Uranium Inc. Agreements

Cadena

In-Situ Solution Mining Lease, dated August 1, 2005, by and between Ann Marie
Palacious Vaello and High Plains Uranium, Inc. and Memorandum of In-Situ
Solution Mining Lease, dated August 1, 2005, by and between Ann Marie Palacious
Vaello and High Plains Uranium, Inc. recorded at Volume 402 at Page 284 of the
Official Records of Duval County, Texas.

In-Situ Mining Solution Lease, dated August 15, 2005, by and between Jayne
Brantley, Patricia Matejowsky, Susan Henrichson, Robert Henrichson, Jr. and High
Plains Uranium, Inc. a memorandum of which was recorded in Volume 403 at Page
837 of the Official Records of Duval County, Texas.

In-Situ Solution Mining Lease, dated September 30, 2005, by and between Daniel
Pawelek, Josephine Pawelek Schueneman, a memorandum of which was recorded in
Volume 406 at Page 313 of the Official Records of Duval County, Texas.

In-Situ Uranium Mining Lease, dated September 1, 2008, by and between Maria S.
Valerio, as Lessor and High Plains Uranium, Inc. as Lessee, recorded at Volume
489 at Page 513 of the Official Records of Duval County, Texas.

In-Situ Uranium Mining Lease, dated September 1, 2008, by and between Maria S.
Valerio, Juan Antonio Valerio, Evaristo Valerio, Jr., Ana Cristina Valerio Perez
and Clarisa A. Valerio Villa as Lessor and High Plains Uranium, Inc. as Lessee,
recorded at Volume 489 at Page 531 of the Official Records of Duval County,
Texas.

In-Situ Uranium Mining Lease, dated September 1, 2008, by and between Gabriel V.
Gonzalez, as Lessor and High Plains Uranium, Inc. as Lessee, recorded at Volume
489 at Page 522 of the Official Records of Duval County, Texas.

In-Situ Uranium Mining Lease, dated September 1, 2008, by and between Adelina
Santos, as Lessor and High Plains Uranium, Inc. as Lessee, recorded at Volume
489 at Page 548 of the Official Records of Duval County, Texas.

Option To Purchase Assets, dated July 27, 2006, between Uranium Energy Corp. and
High Plains Uranium, Inc.

Segar Salvo

In-Situ Solution Mining Lease, dated May 25, 2005, between Angelina L. Trlica
and High Plains Uranium, Inc. and Memorandum of In-Situ Solution Mining Lease,
dated May 25, 2005, between Angelina L. Trlica and High Plains Uranium, Inc.
recorded at Document No. 145103 in the Official Records of Bee County, Texas.



--------------------------------------------------------------------------------



In-Situ Solution Mining Lease, dated May 25, 2005, between Billey Jean Hatley
and James Naylor, Jr., and High Plains Uranium, Inc. and Memorandum of In-Situ
Solution Mining Lease, dated May 25, 2005, between Billie Jean Hatley and James
Naylor, Jr., and High Plains Uranium, Inc. recorded at Volume 756 at Page 350 of
the Official Records of Bee County, Texas.

In-Situ Solution Mining Lease, dated May 25, 2005, between William R. Jancha,
and High Plains Uranium, Inc. recorded at Document No. 145105 in the Official
Records of Bee County, Texas.

In-Situ Solution Mining Lease, dated May 25, 2005, between Robert Allen Jancha,
as an independent Executor under the Will of George L. Jancha, Deceased, Abbey
Jancha Moore, Sally Jancha LaFour, Kimberly Ann Veselka, Debra Park Cox, Howard
Gene Park, Jr., and George L. Jancha, Jr., as Custodian for Nicholas Elliott
Jancha, under the Uniform Gifts to Minors Act, and High Plains Uranium, Inc. and
Memorandum of In-Situ Solution Mining Lease, dated May 25, 2005, between Robert
Allen Jancha, as an independent Executor under the Will of George L. Jancha,
Deceased, Abbey Jancha Moore, Sally Jancha LaFour, Kimberly Ann Veselka, Debra
Park Cox, Howard Gene Park, Jr., and George L. Jancha, Jr., as Custodian for
Nicholas Elliott Jancha, under the Uniform Gifts to Minors Act, and High Plains
Uranium, Inc. recorded at Document No. 145107 in the Official Records of Bee
County, Texas.

In-Situ Solution Mining Lease, dated May 25, 2005, between Frank A. Jancha and
wife, Ruby M. Jancha, and High Plains Uranium, Inc. recorded at Document No.
145104 in the Official Records of Bee County, Texas.

In-Situ Solution Mining Lease, dated June 16, 2005, between Edwin Wallek, Jr.,
and wife, Jessie H. Wallek, and High Plains Uranium, Inc. recorded at Document
No. 145102 in the Official Records of Bee County, Texas.

Sejita

In-Situ Solution Mining Lease, dated December 9, 2005, between Oscar Garcia,
Jr., et ux Rebecca G. Garcia, and High Plains Uranium, Inc., a memorandum of
which was recorded in Volume 428 at Page 368 of the Official Records of Duval
County, Texas.

In-Situ Solution Mining Lease, dated January 11, 2006, between Dorothy G. Haras,
and High Plains Uranium, Inc., a memorandum of which was recorded in Volume 428
at Page 382 of the Official Records of Duval County, Texas.

In-Situ Solution Mining Lease, dated January 11, 2006, between Juan Rafael
Garcia, and High Plains Uranium, Inc., a memorandum of which was recorded in
Volume 428 at Page 387 of the Official Records of Duval County, Texas.

In-Situ Solution Mining Lease, dated January 11, 2006, between Jesus Omar
Garcia, and High Plains Uranium, Inc., a memorandum of which was recorded in
Volume 428 at Page 377 of the Official Records of Duval County, Texas.



--------------------------------------------------------------------------------



In-Situ Solution Mining Lease, dated January 11, 2006, between Rolando G.
Garcia, and High Plains Uranium, Inc., a memorandum of which was recorded in
Volume 428 at Page 397 of the Official Records of Duval County, Texas.

In-Situ Solution Mining Lease, dated March 22, 2006, between H. J. Mosser, Jr.,
and wife Connie Mosser, and High Plains Uranium, Inc., a memorandum of which was
recorded in Volume 428 at Page 373 of the Official Records of Duval County,
Texas.

In-Situ Solution Mining Lease, dated January 11, 2006, between Ricardo A.
Garcia, and High Plains Uranium, Inc., a memorandum of which was recorded in
Volume 428 at Page 392 of the Official Records of Duval County, Texas.

Agreement Regarding Area of Interest and Overriding Royalty Interest, dated
August 1, 2006, between High Plains Uranium, Inc. and International Nuclear,
Inc.

Swinney Switch

In-Situ Solution Mining Lease, dated July 1, 2005, between Charles M. Reagan, a
child of Nannie Hatcher Regan (deceased), and High Plains Uranium, Inc. and
Memorandum of In-Situ Solution Mining Lease, dated July 1, 2005, between Charles
M. Reagan, a child of Nannie Hatcher Regan (deceased), and High Plains Uranium,
Inc. recorded at Volume 35 at Page 744 of the Official Records of Live Oak
County, Texas.

In-Situ Solution Mining Lease, dated July 7, 2005, between Deloris Springer, and
High Plains Uranium, Inc. and Memorandum of In-Situ Solution Mining Lease, dated
July 7, 2005, between Deloris Springer, and High Plains Uranium, Inc. recorded
at Volume 35 at Page 737 of the Official Records of Live Oak County, Texas.

In-Situ Solution Mining Lease, dated July 7, 2005, between Ruth Ann Law, and
High Plains Uranium, Inc. and Memorandum of In-Situ Solution Mining Lease, dated
July 7, 2005, between Ruth Ann Law, and High Plains Uranium, Inc. recorded at
Volume 35 at Page 739 of the Official Records of Live Oak County, Texas.

In-Situ Solution Mining Lease, dated July 7, 2005, between Jane Reagan Hardy, a
child of Nannie Hathcher Regan (deceased), and High Plains Uranium, Inc. and
Memorandum of In-Situ Solution Mining Lease, dated July 7, 2005, between Jane
Reagan Hardy, a child of Nannie Hathcher Regan (deceased), and High Plains
Uranium, Inc. recorded at Volume 35 at Page 721 of the Official Records of Live
Oak County, Texas.

In-Situ Solution Mining Lease, dated July 7, 2005, between Sue Reagan, a child
of Nannie Hathcher Regan (deceased), and High Plains Uranium, Inc. and
Memorandum of In-Situ Solution Mining Lease, dated July 7, 2005, between Sue
Reagan, a child of Nannie Hathcher Regan (deceased), and High Plains Uranium,
Inc. recorded at Volume 35 at Page 715 of the Official Records of Live Oak
County, Texas.

In-Situ Solution Mining Lease, dated July 8, 2005, between Beth Mock, a child of
Nannie Hathcher Regan (deceased), and High Plains Uranium, Inc. and Memorandum
of In-Situ Solution Mining Lease, dated July 8, 2005, between Beth Mock, a child
of Nannie Hathcher Regan (deceased), and High Plains Uranium, Inc. recorded at
Volume 35 at Page 727 of the Official Records of Live Oak County, Texas.



--------------------------------------------------------------------------------



In-Situ Solution Mining Lease, dated July 13, 2005, between Ray Annette Koritnik
et vir Charles M. Koritnik, known as the Koritnik Family Living Trust, and High
Plains Uranium, Inc. and Memorandum of In-Situ Solution Mining Lease, dated July
13, 2005, between Ray Annette Koritnik et vir Charles M. Koritnik, known as the
Koritnik Family Living Trust, and High Plains Uranium, Inc. recorded at Volume
40 at Page 306 of the Official Records of Live Oak County, Texas.

In-Situ Solution Mining Lease, dated July 13, 2005, between Jimmy Reagan, a
child of Nannie Hatcher Regan (deceased), and High Plains Uranium, Inc. and
Memorandum of In-Situ Solution Mining Lease, dated July 13, 2005, between Jimmy
Reagan, a child of Nannie Hatcher Regan (deceased), and High Plains Uranium,
Inc. recorded at Volume 36 at Page 390 of the Official Records of Live Oak
County, Texas.

Mound Creek

In-Situ Solution Mining Lease, dated May 16, 2006, by and between High Plains
Uranium, Inc., Bargmann Family Trust (William G. Bargmann III. Trustee) and
William G. Bargmann III and Memorandum of In-Situ Solution Mining Lease, dated
May 16, 2006, by and between High Plains Uranium, Inc., Bargmann Family Trust
(William G. Bargmann III. Trustee) and William G. Bargmann III, recorded at
Volume 843 at Page 162 of the Official Records of Karnes County, Texas.

In-Situ Solution Mining Lease, dated July 10, 2006, by and between Jack A. Holt
et ux Mary E. Holt and High Plains Uranium, Inc. and Memorandum of In-Situ
Solution Mining Lease, dated July 10, 2006, by and between Jack A. Holt et ux
Mary E. Holt and High Plains Uranium, Inc. recorded at Volume 843 at Page 166 of
the Official Records of Karnes County, Texas.

* * * *



--------------------------------------------------------------------------------



Schedule 5.11(a)
Buyer Required Consents

1. Texas Commission on Environmental Quality ("TCEQ") approval to transfer
control over (i) Texas Radioactive Materials License No. R06062; (ii) Class III
UIC Area Permit No. UR03070 and Production Area Authorization UR03070PAA1; and
(iiI) Class I UIC Waste Disposal Wells WDW418 and WDW419; to Buyer, or written
confirmation from the TCEQ that consummation of this Agreement requires no prior
approval by TCEQ.

2. Texas Department of State Health Services ("TDSHS") approval to transfer
control over Sealed Source License L06017, Amendment No. 3 to Buyer, or written
confirmation from the TDSHS that consummation of this Agreement requires no
prior approval by TDSHS.

* * * *



--------------------------------------------------------------------------------



Schedule 5.11(b)
Seller Required Consents

1. Texas Commission on Environmental Quality ("TCEQ") approval to transfer
control over (i) Texas Radioactive Materials License No. R06062; (ii) Class III
UIC Area Permit No. UR03070 and Production Area Authorization UR03070PAA1; and
(iii) Class I UIC Waste Disposal Wells WDW418 and WDW419; to Buyer, or written
confirmation from the TCEQ that consummation of this Agreement requires no prior
approval by TCEQ.

2. Texas Department of State Health Services ("TDSHS") approval to transfer
control over Sealed Source License L06017, Amendment No. 3 to Buyer, or written
confirmation from the TDSHS that consummation of this Agreement requires no
prior approval by TDSHS.

3. All required consents of the Administrative Agent and Lenders under the terms
of the Uranium One Credit Agreements, including those required consents
pertaining to (a) Financing Statement UCC filing number 08-0016073095 filed May
9, 2008, with URN LLC as the debtor and Bank of Montreal, as agent, as the
secured party and (b) Financing Statement UCC filing number 08-0016072963 filed
May 9, 2008, with URN Ltd. as the debtor and Bank of Montreal, as agent, as the
secured party.



* * * *



--------------------------------------------------------------------------------



Schedule 5.14
Equipment



NAME OF ITEM

SERIAL NUMBER







1)

IX Vessels

7134-1



IX Vessels

7134-2



IX Vessels

7134-3



IX Vessels

7134-4



IX Vessels

7134-5



IX Vessels

7134-6



IX Vessels

7134-7



IX Vessels

7134-8



IX Vessels

7134-9







2) *

Headers, Internals

Not available



Headers, Internals

Not available



Headers, Internals

Not available







3)

Logging Unit #4

1107071



Ford truck F450 (*)

1FD47P57EB27861



PFN Tool #4

0818081



Upgrade Drift Sensors (1)

0722082



Neutron Generators (1)

0818082







4)

600 Barrels of IX Resin
(5 cubic feet of IX Resin per barrel)

Not applicable







Note:

All items listed in #3 above comprise one PFN unit.



* Internal top and bottom flow distributors for the 9 IX vessels identified in
Item 1.

* * * *



--------------------------------------------------------------------------------





EXHIBIT A

Registration Rights Agreement



This REGISTRATION RIGHTS AGREEMENT (this "Agreement") between Uranium Energy
Corp., a Nevada corporation ("Buyer"), and URN Resources Inc., a Nevada
corporation ("Seller"), is made as of ____________________, 2009.

ARTICLE I - DEFINITIONS

The parties hereby agree as follows:

1.1 Definitions

As used in this Agreement, the following terms shall have the following
meanings:

"Business Day" means any day other than a Saturday, a Sunday, a United States or
Canadian federal holiday or a banking holiday in the State of Texas or the
Province of British Columbia.

"Closing Date" means the date on which the closing of the transactions
contemplated by the Securities Purchase Agreement occurs.

"Effectiveness Date" shall have the meaning ascribed thereto in Section 2.1(a).

"Final Prospectus" shall have the meaning ascribed thereto in Section
Article 1 - 2.4(a).

"Holder" means Seller or any person to whom the rights under Article II have
been transferred in accordance with Section Article 1 - 2.7 hereof.

"Indemnified Party" shall have the meaning ascribed thereto in Section
Article 1 - 2.4(c).

"Indemnifying Party" shall have the meaning ascribed thereto in Section
Article 1 - 2.4(c).

"Purchase Consideration Shares" shall mean the shares of common stock of Buyer
to be issued to Seller on the Closing Date of the transactions contemplated by
the Securities Purchase Agreement.

"Registrable Securities" means (i) the Purchase Consideration Shares, (ii) any
additional securities of Buyer received by a Holder as a result of being a
Holder of Registrable Securities, upon a stock split, stock dividend,
reorganization, exchange of securities or otherwise, and (iii) any other
securities deemed to be Registrable Securities pursuant to Section
Article 1 - 2.7; provided, however, that in each case securities shall only be
treated as Registrable Securities if and only for so long as they (A) have not
been disposed of pursuant to a registration statement that is effective under
the U.S. Securities Act, (B) have not been sold in a transaction exempt from the
registration and prospectus delivery requirements of the U.S. Securities Act so
that all transfer restrictions and restrictive legends with respect thereto are
removed upon the consummation of such sale, (C) are held by a Holder, including
any permitted transferee and (D) either (i) have been held by the Holder for
less than one year, or (ii) are not eligible to be sold pursuant to Rule
144(b)(1)(i) promulgated under the U.S. Securities Act.

"Registration Expenses" means all expenses incurred by Buyer in complying with
Section Article 1 - 2.1 hereof, including, without limitation, all registration,
qualification and filing fees, printing

A-1

--------------------------------------------------------------------------------

expenses, escrow fees, fees and expenses of counsel and auditors for Buyer, blue
sky fees and expenses and the expense of any special audits incident to or
required by any such registration (but excluding the fees of legal counsel for
any Holder).

"Registration Period" shall have the meaning ascribed thereto in Section
Article 1 - 2.3(a).

"Registration Statement" shall have the meaning ascribed thereto in Section
Article 1 - 2.1(a).

"Restricted Corporate Transaction" shall have the meaning ascribed thereto in
Section Article 1 - 2.7.

"SEC" means the U.S. Securities and Exchange Commission.

"Securities Purchase Agreement" means the securities purchase agreement made as
of October 13, 2009 between the Buyer and Seller with respect to the purchase
and sale of 1,000 units of membership interests in URN Texas GP, LLC, and 99
units of limited partnership interest in URN South Texas Project, Ltd.

"U.S. Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

"U.S. Exchange Act" means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

ARTICLE II - REGISTRATION

2.1 Registration Rights



As soon as reasonably practicable, but in no event later than thirty (30) days
after the Closing Date Buyer shall file a registration statement on Form S-3
(or, if Buyer is not eligible for Form S-3, on another form for which Buyer is
eligible) covering the resale of the Registrable Securities (the "Registration
Statement") with the SEC. As promptly as possible after the filing of the
Registration Statement, but in any event prior to the Effectiveness Date
(defined below), Buyer will use its best efforts to cause the Registration
Statement to be declared effective by the SEC and will otherwise effect all such
registrations, obtain all such qualifications and comply with all such laws,
rules and regulations as may be necessary in order to permit the sale, transfer
and other disposition of the Registrable Securities by the Holders thereof
pursuant to the Registration Statement (including, without limitation, the
execution of any required undertaking to file post-effective amendments,
appropriate qualifications or exemptions under applicable blue sky or other
state securities laws and appropriate compliance with applicable securities
laws, requirements or regulations). As used herein, "Effectiveness Date" means
the date which is (i) 60 days after the Closing Date if the Registration
Statement is not reviewed by the SEC, or (ii) 90 days after the Closing Date, if
the Registration Statement is reviewed by the SEC.



Seller shall not sell any Registrable Securities during the first 90 days
following the Closing Date without the consent of Buyer, not to be unreasonably
withheld; provided that, after the first 90 days following the Closing Date, up
to 1/6 of the Registrable

A-2

--------------------------------------------------------------------------------

Securities may be sold during each 30 day period thereafter without Buyer
consent, as set forth below:

up to a maximum of 1/6 of the Registrable Securities after the first 90 days
following the Closing Date;

up to a maximum of 1/3 of the Registrable Securities after the first 120 days
following the Closing Date;

up to a maximum of 1/2 of the Registrable Securities after the first 150 days
following the Closing Date;

up to a maximum of 2/3 of the Registrable Securities after the first 180 days
following the Closing Date;

up to a maximum of 5/6 of the Registrable Securities after the first 210 days
following the Closing Date;

up to all Registrable Securities after the first 240 days following the Closing
Date;

and provided further that sales of Registrable Securities in excess of the
foregoing maximums during each 30 day period may be completed with the consent
of Buyer, not to be unreasonably withheld.

2.2 Expenses

All Registration Expenses incurred in connection with any registration,
qualification, exemption or compliance pursuant to Section Article 1 - 2.1 shall
be borne by Buyer. All selling expenses relating to the sale of Registrable
Securities registered by or on behalf of any Holder, including, but not limited
to, all underwriting discounts, broker or similar commissions and all legal fees
or other costs of the Holder shall be borne by such Holder.

2.3 Duties of Buyer

In the case of the registration, qualification, exemption or compliance effected
by Buyer pursuant to this Agreement, Buyer shall, upon reasonable request,
inform each Holder as to the status of such registration, qualification,
exemption and compliance. At its expense Buyer shall:

except for such times as Buyer is permitted hereunder to suspend the use of the
prospectus forming part of the Registration Statement, use all commercially
reasonable efforts to keep such registration, and any qualification, exemption
or compliance under state securities laws which Buyer determines to obtain or
which Buyer obtains at the request of a Holder pursuant to Section
Article 1 - 2.3(g), continuously effective with respect to a Holder, and to keep
such Registration Statement and the related prospectus free of any material
misstatements or omissions, until all such securities cease to be Registrable
Securities. The period of time during which Buyer is required hereunder to

A-3

--------------------------------------------------------------------------------

keep the Registration Statement effective is referred to herein as the
"Registration Period".

advise the Holders:

within two (2) Business Days when the Registration Statement or any amendment
thereto has been filed with the SEC and when the Registration Statement or any
post-effective amendment thereto has become effective;

as promptly as practicable, and provide a copy to each Holder, of any request by
the SEC for amendments or supplements to the Registration Statement or the
prospectus included therein or for additional information;

as promptly as practicable of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for such purpose;

as promptly as practicable of the receipt by Buyer of any notification with
respect to the suspension of the qualification of the Registrable Securities
included therein for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; and

as promptly as practicable of the occurrence of any event or the existence of
any condition that requires the making of any changes in the Registration
Statement or the prospectus so that, as of such date, the statements therein are
not misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of the
prospectus, in the light of the circumstances under which they were made) not
misleading;

use its commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement as soon as reasonably
practicable;

if a Holder so requests in writing, promptly furnish to each such Holder,
without charge, at least one copy of such Registration Statement and any
post-effective amendment thereto, including financial statements and schedules,
and, if explicitly requested, all exhibits in the form filed with the SEC;

during the Registration Period, promptly deliver to each such Holder, without
charge, five (5) copies of the prospectus included in such Registration
Statement and any amendment or supplement thereto and such number of additional
copies thereof as such Holder may reasonably request in writing; and Buyer
consents to the use, consistent with the provisions hereof, of the prospectus or
any amendment or supplement thereto by each of the Holders in connection with
the offer and sale of the Registrable Securities covered by the prospectus or
any amendment or supplement thereto;

during the Registration Period, if a Holder so requests in writing, deliver to
each Holder, without charge, (i) one copy of the following documents, other than
those

A-4

--------------------------------------------------------------------------------

documents available via EDGAR (and excluding, in each case, exhibits thereto):
(A) its annual report to its stockholders, if any (which annual report shall
contain financial statements audited in accordance with generally accepted
accounting principles in the United States of America by a firm of certified
public accountants of recognized standing), (B) if not included in substance in
its annual report to stockholders, its annual report on Form 10-K (or similar
form), (C) its definitive proxy statement with respect to its annual meeting of
stockholders, (D) each of its quarterly reports to its stockholders, and, if not
included in substance in its quarterly reports to stockholders, its quarterly
report on Form 10-Q (or similar form), and (E) a copy of the full Registration
Statement; and (ii) if explicitly requested, any exhibits filed with respect to
the foregoing;

promptly take such actions as may be necessary to register or qualify or obtain
an exemption for offer and sale under the securities or blue sky laws of such
United States jurisdictions as any Holder reasonably request in writing,
provided that Buyer shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction, and do any and all other acts or things reasonably necessary
or advisable to enable the offer and sale in such jurisdictions of the
Registrable Securities covered by such Registration Statement;

upon the occurrence of any event contemplated by Section Article 1 - 2.3(b)(v)
above, except for such times as Buyer is permitted hereunder to suspend the use
of the prospectus forming part of the Registration Statement and has suspended
such use, Buyer shall use all commercially reasonable efforts to as soon as
reasonably practicable prepare a post-effective amendment to the Registration
Statement or a supplement to the related prospectus, or file any other required
document so that, as thereafter delivered to purchasers of the Registrable
Securities, the prospectus will not include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

otherwise use all commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the SEC which could affect
the sale of the Registrable Securities, including the applicable conditions of
Rule 172(c) under the U.S. Securities Act;

use all commercially reasonable efforts to cause all Registrable Securities to
be listed on NYSE Amex and each securities exchange or market on which equity
securities issued by Buyer have been listed;

use all commercially reasonable efforts to take all other steps necessary to (i)
effect the registration of the Registrable Securities contemplated hereby,
including the filing of any amendments to the initial Registration Statement or
additional Registration Statements necessary to register any Registrable
Securities not registered by the initial Registration Statement, (ii) enable
Buyer to be eligible for Form S-3 with respect to

A-5

--------------------------------------------------------------------------------

resale by the Holders of the Registrable Securities and (iii) enable the Holders
to sell Registrable Securities under Rule 144;

provide to each Holder and its representatives, if requested, the opportunity to
conduct a reasonable inquiry of Buyer's financial and other records during
normal business hours and make available its officers, directors and employees
for questions regarding information which such Holder may reasonably request in
order to fulfill any due diligence obligation on its part; and

permit a single counsel for the Holder to review the Registration Statement and
all amendments and supplements thereto, within two Business Days prior to the
filing thereof with the Commission, to give reasonable consideration to any
comments from such counsel and, without limitation to the foregoing, to make
such changes to the plan of distribution section of such Registration Statement
or any amendments or supplements thereto as may be reasonably requested by any
Holder;

provided that, in the case of clauses (l) and (m) above, Buyer shall not be
required (A) to delay the filing of the Registration Statement or any amendment
or supplement thereto as a result of any ongoing diligence inquiry by or on
behalf of a Holder, or (B) to provide, and shall not provide, any Holder or its
representatives with material, non-public information unless such Holder agrees
to receive such information and enters into a written confidentiality agreement
with Buyer in a form reasonably acceptable to Buyer.

Indemnification

To the extent permitted by law, Buyer shall indemnify each Holder and each
person controlling such Holder within the meaning of Section 15 of the U.S.
Securities Act or Section 20 of the U.S. Exchange Act, against all claims,
losses, damages and liabilities (or action in respect thereof), including any of
the foregoing incurred in settlement of any litigation, commenced or threatened
(subject to Section Article 1 - 2.4(c) below), arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
the Registration Statement, any prospectus, any amendment or supplement to any
such Registration Statement or prospectus, or any other document incident to any
such registration, qualification or compliance or arising out of or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
light of the circumstances in which they were made, or arising out of or based
on any violation by Buyer of any rule or regulation promulgated by the SEC
applicable to Buyer and relating to any action or inaction required of Buyer in
connection with any such registration, qualification or compliance, and will
reimburse each Holder and each person controlling such Holder, for legal and
other out-of-pocket expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action as
incurred; provided that Buyer will not be liable in any such case to the extent
that any untrue statement or omission or allegation thereof is made in reliance
upon and in conformity with written information furnished to Buyer by or on
behalf of such Holder for use in preparation of such Registration Statement,
prospectus, amendment or supplement; provided further that the foregoing
indemnity agreement is

A-6

--------------------------------------------------------------------------------

subject to the condition that, insofar as it relates to any such untrue
statement or alleged untrue statement or omission or alleged omission made in
the preliminary prospectus but eliminated or remedied in the prospectus on file
with the SEC at the time the Registration Statement becomes effective or in the
prospectus filed with the SEC pursuant to Rule 424(b) (the "Final Prospectus"),
such indemnity shall not inure to the benefit of any such Holder in connection
with the sale of Registrable Securities to any purchaser by such Holder, or any
such controlling person of such Holder, if a copy of the Final Prospectus was
furnished to such Holder by Buyer for delivery to the purchaser of such
Registrable Securities but was not furnished to the purchaser of such
Registrable Securities at or prior to the time such furnishing is required by
the U.S. Securities Act and the Final Prospectus would have cured the defect
giving rise to such loss, liability, claim or damage.

Each Holder will severally, and not jointly, indemnify Buyer, each of its
directors, each of its officers who signed the Registration Statement, and each
person who controls Buyer within the meaning of Section 15 of the U.S.
Securities Act or Section 20 of the U.S. Exchange Act, against all claims,
losses, damages and liabilities (or actions in respect thereof), including any
of the foregoing incurred in settlement of any litigation, commenced or
threatened (subject to Section Article 1 - 2.4(c) below), arising out of or
based on any untrue statement (or alleged untrue statement) of a material fact
contained in the Registration Statement, any prospectus, or any amendment or
supplement to any such Registration Statement or prospectus, or arising out of
or based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in light of the circumstances in which they were made, and will
reimburse Buyer, such directors and officers, and each person controlling Buyer
for legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action as
incurred, in each case to the extent, but only to the extent, that such untrue
statement or omission or allegation thereof is made in reliance upon and in
conformity with written information furnished to Buyer by or on behalf of the
Holder for use in preparation of the Registration Statement or such prospectus,
amendment or supplement; provided that the indemnity shall not apply to the
extent that such claim, loss, damage or liability results from the fact that a
current copy of the prospectus was not made available to the person or entity
asserting the loss, liability, claim or damage at or prior to the time such
furnishing is required by the U.S. Securities Act and the Final Prospectus would
have cured the defect giving rise to such loss, claim, damage or liability.
Notwithstanding the foregoing, a Holder's aggregate liability pursuant to this
subsection (b) and subsection (d) shall be limited to the net amount received by
the Holder from the sale of the Registrable Securities.

Each party entitled to indemnification under this Section Article 1 - 2.4 (the
"Indemnified Party") shall give notice to the party required to provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose

A-7

--------------------------------------------------------------------------------

approval shall not unreasonably be withheld), and the Indemnified Party may
participate in such defense at such Indemnified Party's expense, and provided
further that the failure of any Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this
Section Article 1 - 2.4, unless such failure is materially prejudicial to the
Indemnifying Party in defending such claim or litigation and in any event shall
not relieve the Indemnifying Party from any liability which it may have
otherwise then on account of this Article I. Notwithstanding the foregoing, the
Indemnified Party shall have the right to assume the defense at the Indemnifying
Party's expense of any such claim or any litigation resulting therefrom if (i)
the Indemnifying Party and the Indemnified Party shall have mutually agreed to
the retention of such counsel by the Indemnified Party or (ii) the named parties
to any such proceeding (including any impleaded parties) include both the
Indemnifying Party and the Indemnified Party and the Indemnified Party shall
have reasonably concluded that representation of both the Indemnifying Party and
the Indemnified Party by the same counsel would be inappropriate due to actual
or potential differing interests between them. It is understood that the
Indemnifying Party shall not, in respect of the legal expenses of any
Indemnified Party, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) and that all such fees and
expenses shall be reimbursed as they are incurred. An Indemnifying Party shall
not be liable for any settlement of an action or claim effected without its
written consent (which consent will not be unreasonably withheld). No
Indemnifying Party, in its defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to each Indemnified Party
of a release from all liability in respect to such claim or litigation.

If the indemnification provided for in this Section Article 1 - 2.4 is
unavailable to an Indemnified Party or is insufficient with respect to any loss,
liability, claim, damage or expense referred to therein, then the Indemnifying
Party, in lieu of indemnifying such Indemnified Party thereunder, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, liability, claim, damage or expense in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and of the Indemnified Party on the other in connection with the statements
or omissions or other matter that resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

2.3 Suspensions and Other Limitations

Each Holder agrees that, upon receipt of any notice from Buyer of the happening
of any event requiring the preparation of a supplement or amendment to a
prospectus relating

A-8

--------------------------------------------------------------------------------

to Registrable Securities so that, as thereafter delivered to the Holders, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, each Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the Registration Statement and
prospectus contemplated by Section Article 1 - 2.1 until its receipt of copies
of the supplemented or amended prospectus from Buyer or notice from Buyer that
the use of the existing prospectus may be resumed and, if so directed by Buyer,
each Holder shall deliver to Buyer all copies, other than permanent file copies
then in such Holder's possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.

Each Holder shall suspend, upon written request of Buyer, any disposition of
Registrable Securities pursuant to the Registration Statement and prospectus
contemplated by Section Article 1 - 2.1 during no more than two (2) periods of
no more than thirty (30) calendar days each during any twelve (12)-month period
to the extent that the Board of Directors of Buyer determines in good faith
based on the advice of counsel that the sale of Registrable Securities under the
Registration Statement would be reasonably likely to cause a violation of the
U.S. Securities Act or U.S. Exchange Act.

As a condition to the inclusion of its Registrable Securities, each Holder shall
furnish to Buyer such information regarding such Holder and the distribution
proposed by such Holder as Buyer may reasonably request in writing, including
completing a Registration Statement questionnaire in the form provided by Buyer;
provided, that Buyer requests such information prior to or within five (5) days
after the Closing Date.

Each Holder, severally and not jointly, hereby covenants with Buyer that such
Holder will not make any sale of the Registrable Securities without effectively
causing the prospectus delivery requirements under the U.S. Securities Act to be
satisfied unless such sale is exempt from registration.

Each Holder acknowledges and agrees that the Registrable Securities sold
pursuant to the Registration Statement are not transferable on the books of
Buyer unless the stock certificate submitted to the transfer agent evidencing
such Registrable Securities is accompanied by a certificate reasonably
satisfactory to Buyer to the effect that (i) the Registrable Securities have
been sold in accordance with such Registration Statement and (ii) the
requirement of delivering a current prospectus has been satisfied.

Each Holder, severally and not jointly, agrees not to take any action with
respect to any distribution deemed to be made pursuant to such Registration
Statement which would constitute a violation of Regulation M under the U.S.
Exchange Act or any other applicable rule, regulation or law.

At the end of the Registration Period the Holders shall discontinue sales of
shares pursuant to such Registration Statement upon receipt of notice from Buyer
of its intention to remove from registration the shares covered by such
Registration Statement which remain unsold, and such Holders shall notify Buyer
of the number of shares

A-9

--------------------------------------------------------------------------------

registered which remain unsold as soon as practical upon receipt of such notice
from Buyer.

2.4 Rule 144

With a view to making available to the Holders the benefits of certain rules and
regulations of the SEC which at any time permit the sale of the Registrable
Securities to the public without registration, so long as the Holders still own
Registrable Securities, Buyer shall use its reasonable best efforts to:

cause the disqualification set forth in Rule 144(i) under the U.S. Securities
Act not to apply to Buyer or its securities;

make and keep public information available, as those terms are understood and
defined in Rule 144 under the U.S. Securities Act, at all times;

file with the SEC in a timely manner all reports and other documents required of
Buyer under the U.S. Exchange Act; and

so long as a Holder owns any Registrable Securities, furnish to such Holder,
upon any reasonable request, a written statement by Buyer as to its compliance
with Rule 144 under the U.S. Securities Act, and of the U.S. Exchange Act, a
copy of the most recent annual or quarterly report of Buyer, and such other
reports and documents of Buyer as such Holder may reasonably request in availing
itself of any rule or regulation of the SEC allowing a Holder to sell any such
securities without registration.

2.5 Assignment of Rights

The Holder's right to cause Buyer to register Registrable Securities granted to
the Holder by Buyer under Section Article 1 - 2.1 will be deemed to be
transferred to a Holder in connection with a transfer by such Holder of all or a
portion of its Registrable Securities if the following conditions are satisfied:
(i) such transfer may otherwise be effected in accordance with applicable
securities laws; (ii) such Holder gives prior written notice to Buyer; (iii)
such transferee agrees to comply with the terms and provisions of this
Agreement; (iv) such transfer is otherwise in compliance with this Agreement;
and (v) such Registrable Securities continue to satisfy the definition of
Registrable Securities immediately following such transfer. Except as
specifically permitted by this Section Article 1 - 2.7, the rights of a Holder
with respect to Registrable Securities as set out herein shall not be
transferable to any other person, and any attempted transfer shall cause all
rights of such Holder therein to be forfeited.

If, pursuant to a merger, share exchange, tender offer, asset sale or other
corporate transaction involving Buyer or any of its affiliates, Registrable
Securities are converted into or exchanged for securities of any person other
than the Buyer or securities of any person other than the Buyer are issued or
delivered to a Holder of Registrable Securities, and such securities may not be
immediately resold by the Holder without restriction under the U.S. Securities
Act (a "Restricted Corporate Transaction"), such securities shall be deemed
"Registrable Securities" for purposes of this Agreement and the issuer of such
Registrable Securities shall be subject to the obligations of Buyer hereunder
with respect thereto (and Buyer shall procure such issuer's compliance with such
obligations).

A-10

--------------------------------------------------------------------------------

2.6 Waivers and Amendments

This Agreement may not be amended, a provision of this Agreement or any default,
misrepresentation or breach of warranty or agreement under this Agreement may
not be waived, and a consent may not be rendered, except in a writing executed
by the party against which such action is sought to be enforced. Neither the
failure nor any delay by any person in exercising any right, power or privilege
under this Agreement will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. In addition, no course of
dealing between or among any persons having any interest in this Agreement will
be deemed effective to modify or amend any part of this Agreement or any rights
or obligations of any person under or by reason of this Agreement. The rights
and remedies of the parties to this Agreement are cumulative and not
alternative.

ARTICLE III - MISCELLANEOUS

3.1 Further Assurances

Each of the parties hereto upon the request of each of the other parties hereto,
whether before or after the Closing Time, shall do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney and assurances as may reasonably be necessary or desirable to complete
the transactions contemplated herein.

3.2 Notices

All notices and other communications provided for or permitted hereunder shall
be made (i) as set forth in section 10.4 of the Securities Purchase Agreement
and (ii) to each other Holder as indicated in the notice contemplated by Section
Article 1 - 2.7(ii) hereof.

3.3 Governing Law

This Agreement will in all respects be governed by and construed in accordance
with the laws of the State of Colorado applicable to contracts made and
performed in such state, without giving effect to the choice of law principles
of such state that would require or permit the application of the laws of
another jurisdiction.

3.4 Entire Agreement

This Agreement constitutes the entire agreement between the parties with respect
to the transactions contemplated herein and cancels and supersedes any prior
understandings, agreements, negotiations and discussions between the parties.

3.5 Counterparts

This Agreement may be executed in one or more counterparts, any one of which
need not contain the signatures of more than one party, but all such
counterparts taken together will constitute

A-11

--------------------------------------------------------------------------------

one and the same instrument. An e-mail or facsimile signature will be considered
an original signature.

3.6 Enurement

This Subscription Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, successors (including
any successor by reason of a Restricted Corporate Transaction of Buyer or the
merger of any party), administrators and permitted assigns.



A-12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, Buyer and Seller have executed this Registration Rights Agreement as of the
date first above written.



BUYER:



URANIUM ENERGY CORP.



 

By:
Name:
Title:

SELLER:

URN RESOURCES INC.

By:
Name:
Title:





--------------------------------------------------------------------------------





EXHIBIT B
CERTIFICATE OF SELLER'S NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of the U.S. real property interest by URN Resources, Inc., the
undersigned hereby certifies the following on behalf of URN Resources Inc.:

1. URN Resources Inc. is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);

2. URN Resources Inc. is not a disregarded entity as defined in Treas. Reg.
Section 1.1445-2(b)(2)(iii);

3. URN Resources Inc.'s U.S. employer identification number is 90-0288451; and

4. URN Resources Inc.'s office address is 8055 E Tufts Ave, Suite 500, Denver,
CO 80237.

URN Resources Inc. understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalties or perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of URN
Resources Inc.



URN Resources Inc., a Nevada corporation



By: _______________________
Name: _______________________
Title: _______________________


Date: _______________________



 



--------------------------------------------------------------------------------



EXHIBIT C

Form of Assignment



STATE OF TEXAS

COUNTIES OF DUVAL,

LIVE OAK, BEE AND KARNES



 

 

ASSIGNMENT

     THIS ASSIGNMENT ("Assignment"), dated effective as of the ____ day of
_____________, 200__, is by and between High Plains Uranium, Inc., an Idaho
corporation, with an address of 8055 East Tufts Ave., Suite 500, Denver, CO
80237 ("Assignor") and Uranium Energy Corp., a Nevada corporation, with an
address of 9801 Anderson Mill Road, Suite 230, Austin, Texas 78750.
("Assignee").

     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Assignor hereby assigns to Assignee all of Assignor's
right, title and interest in and to the Leases and Agreements set forth and
described on Exhibit A attached hereto ("Agreements").

     Assignor makes no, and expressly disclaims any, representations or
warranties with respect to the Agreements or the lands covered by the
Agreements.

     Assignor assigns to Assignee, and Assignee assumes from and after the date
of this Assignment all duties, obligations and rights under, in and to the
Agreements. Assignee hereby fully and forever releases the Assignor (and each of
its officers, directors, representatives, employees, agents, contractors,
affiliates, parents, subsidiaries and all persons acting by, through and under
each of them) from any and all claims, of any type whatsoever, past, present or
future, known or unknown arising out of the Agreements.

     Assignee shall, within thirty (30) days of the date of this Assignment,
deliver to the parties of the Agreements a notice of this Assignment.

     This Assignment binds and inures to the benefit of Assignor and Assignee
and their respective successors and assigns.

     This Assignment may be executed in multiple counterparts, which together
shall be deemed to constitute one and the same document.



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF,

the Assignor and Assignee has hereunder executed
this
Lease Assignment effective the day and year first above written.





BY

THE ASSIGNOR:





 

 

High Plains Uranium, Inc.



By:_______________________________



Name:_____________________________



Title:______________________________



 

BY THE ASSIGNEE:







 

Uranium Energy Corp.



By:________________________________



Name:______________________________



Title:_______________________________







--------------------------------------------------------------------------------



ACKNOWLEDGEMENT

STATE OF _____________

)

   

)

SS

COUNTY OF _____________

)

 



     This instrument was acknowledged before me on this __________ day of

__________________, 2009, by ___________________________, ____________________
of High Plains Uranium, Inc., an Idaho corporation, on behalf of said
corporation.

     WITNESS my hand and official seal.





 

Notary Public Signature

(Seal)





ACKNOWLEDGEMENT

STATE OF _____________

)

   

)

SS

COUNTY OF _____________

)

 



     This instrument was acknowledged before me on this __________ day of

____________________, 2009, by __________________________, __________________ of

Uranium Energy Corp., a Nevada corporation, on behalf of said corporation.

     WITNESS my hand and official seal.





 

Notary Public Signature

(Seal)



AFTER RECORDING RETURN TO:

Uranium Energy Corp.
980 Anderson Mill Road, Suite 230
Austin, Texas 78750
Attention: Leonard Garcia



--------------------------------------------------------------------------------



EXHIBIT "A"

Attached to and made a part of that certain Lease Assignment dated the day of
________,___ 200__, from High Plains Uranium Inc. ("Assignor") to Uranium Energy
Corp. ("Assignee").



 



--------------------------------------------------------------------------------



EXHIBIT D

Form of Lessor Consents



CONSENT AND RATIFICATION

1. Reference is made to that Replacement Solution Mining Lease dated as of
January 14, 2005 from Zulema DeHoyos Estrada, Individually and as Exectrix of
the Estate of Zulema G. De Hoyos, Deceased, as Lessor ("Lessor") to South Texas
Mining Venture, LLP, as Lessee, a Memorandum thereof being recorded in Volume
481, Page 405 of the Official Records of Duval County, Texas ("Lease"), said
Lease being executed in replacement of that In-Situ Uranium Mining Lease dated
January 14, 2005 and recorded in Volume 397, Page 586 of the Official Records of
Duval County, Texas.

2. South Texas Mining Venture, LLP ("STMV") is a Texas Joint Venture General
Partnership comprised of Everest Exploration Inc., a Texas corporation ("EEI")
and URN South Texas Project, Ltd., a Texas limited partnership ("URN, Ltd.").
Lessor has been advised that the ownership and control of STMV will change as
follows: (a) EEI will assign and transfer its entire partnership interest in
STMV to Uranium Energy Corp., a Nevada corporation ("UEC"), or to one of its
affiliates, (b) the sole general partner of URN, Ltd. is a Texas limited
liability company and the entire membership interest in this limited liability
company will be assigned to UEC or its affiliate, and (c) the entire limited
partnership interest in URN, Ltd. will be assigned to UEC or its affiliate.
Lessor hereby consents to the above described changes in control and ownership
of STMV and agrees that same shall not constitute an assignment of the Lease.

3. Lessor (a) affirms its consent to the changes in ownership and control of
STMV as described above, (b) waives any provisions in the Lease that may have
prohibited any such assignment to STMV, and (c) ratifies the Lease with STMV as
the Lessee.

Executed as of the _________ day of ________________, 2009.

LESSOR:



Zulema DeHoyos Estrada, Individually and as Executrix of the Estate of Zulema G.
DeHoyos, Deceased



--------------------------------------------------------------------------------



CONSENT AND RATIFICATION

1. Reference is made to that Solution Mining Lease dated September 1, 2005, from
Alvaro de Hoyos and Dolores Hyde, Individually and as Trustees under the Last
Will and Testment of Luis de Hoyos, Deceased ("Lessor") to Everest Resource
Company, as Lessee, a Memorandum thereof being recorded in Volume 408, Page 424
of the Official Records of Duval County, Texas ("Lease").

2. Pursuant to Assignment (the "Assignment") dated January 6, 2006 from Everest
Resource Company and KDH Operations Ltd. to South Texas Mining Venture, LLP and
recorded in Volume 411, Page 438 of the Official Records of Duval County, Texas,
the Lease was assigned to South Texas Mining Venture, LLP ("STMV").

3. STMV is a Texas Joint Venture General Partnership comprised of Everest
Exploration Inc., a Texas corporation ("EEI") and URN South Texas Project, Ltd.,
a Texas limited partnership ("URN, Ltd."). Lessor has been advised that the
ownership and control of STMV will change as follows: (a) EEI will assign and
transfer its entire partnership interest in STMV to Uranium Energy Corp., a
Nevada corporation ("UEC"), or to one of its affiliates, (b) the sole general
partner of URN, Ltd. is a Texas limited liability company and the entire
membership interest in this limited liability company will be assigned to UEC or
its affiliate, and (c) the entire limited partnership interest in URN, Ltd. will
be assigned to UEC or its affiliate. Lessor hereby consents to the above
described changes in control and ownership of STMV and agrees that same shall
not constitute an assignment of the Lease.

4. Lessor (a) affirms its consent to the Assignment of the Lease to STMV,
together with the changes in ownership and control as described above, (b)
waives any provisions in the Lease that may have prohibited any such assignment
to STMV, and (c) ratifies the Lease as so assigned by STMV.

Executed as of the _________ day of ________________, 2009.

LESSOR:



Dolores Hyde, Individually and as Trustee under the Last Will and Testament of
Luis de Hoyos, Deceased



--------------------------------------------------------------------------------



CONSENT AND RATIFICATION

1. Reference is made to that Solution Mining Lease dated September 1, 2005 from
Alvaro de Hoyos and Dolores Hyde, Individually and as Trustees under the Last
Will and Testament of Luis de Hoyos, Deceased ("Lessor") to Everest Resource
Company, as Lessee, a Memorandum thereof being recorded in Volume 408, Page 419
of the Official Records of Duval County, Texas ("Lease").

2. Pursuant to Assignment (the "Assignment") dated January 6, 2006 from Everest
Resource Company and KDH Operations Ltd. to South Texas Mining Venture, LLP and
recorded in Volume 411, Page 438 of the Official Records of Duval County, Texas,
the Lease was assigned to South Texas Mining Venture, LLP ("STMV").

3. STMV is a Texas Joint Venture General Partnership comprised of Everest
Exploration Inc., a Texas corporation ("EEI") and URN South Texas Project, Ltd.,
a Texas limited partnership ("URN, Ltd."). Lessor has been advised that the
ownership and control of STMV will change as follows: (a) EEI will assign and
transfer its entire partnership interest in STMV to Uranium Energy Corp., a
Nevada corporation ("UEC"), or to one of its affiliates, (b) the sole general
partner of URN, Ltd. is a Texas limited liability company and the entire
membership interest in this limited liability company will be assigned to UEC or
its affiliate, and (c) the entire limited partnership interest in URN, Ltd. will
be assigned to UEC or its affiliate. Lessor hereby consents to the above
described changes in control and ownership of STMV and agrees that same shall
not constitute an assignment of the Lease.

4. Lessor (a) affirms its consent to the Assignment of the Lease to STMV,
together with the changes in ownership and control as described above, (b)
waives any provisions in the Lease that may have prohibited any such assignment
to STMV, and (c) ratifies the Lease as so assigned to STMV.

Executed as of the _________ day of ________________, 2009.

LESSOR:



Alvaro de Hoyos, Individually as Trustee under the Last Will and Testament of
Luis de Hoyos, Deceased



--------------------------------------------------------------------------------



CONSENT AND RATIFICATION

1. Reference is made to that In-Situ Uranium Mining Lease dated March 24, 2005,
from La Palangana Ranch Management, LLC to Everest Resource Company, a Texas
corporation and KDH Operations, Ltd., as Lessee, and recorded in Volume 393,
Page 474 of the Official Records of Duval County, Texas, together with the
Ratification of In-Situ Uranium Lease dated as of March 24, 2005 executed by La
Palangana Ranch Mineral, Ltd. ("Lessor") and recorded in Volume 411, Page 45 of
the Official Records of Duval County, Texas (the "Lease").

2. Pursuant to Assignment (the "Assignment") dated January 6, 2006 from Everest
Resource Company and KDH Operations, Ltd. to South Texas Mining Venture, LLP and
recorded in Volume 411, Page 438 of the Official Records of Duval County, Texas,
the Lease was assigned to South Texas Mining Venture, LLP ("STMV").

3. STMV is a Texas Joint Venture General Partnership comprised of Everest
Exploration Inc., a Texas corporation ("EEI") and URN South Texas Project, Ltd.,
a Texas limited partnership ("URN, Ltd."). Lessor has been advised that the
ownership and control of STMV will change as follows: (a) EEI will assign and
transfer its entire partnership interest in STMV to Uranium Energy Corp., a
Nevada corporation ("UEC"), or to one of its affiliates, (b) the sole general
partner of URN, Ltd. is a Texas limited liability company and the entire
membership interest in this limited liability company will be assigned to UEC or
its affiliate, and (c) the entire limited partnership interest in URN, Ltd. will
be assigned to UEC or its affiliate. Lessor hereby consents to the above
described changes in control and ownership of STMV and agrees that same shall
not constitute an assignment of the Lease.

4. Lessor (a) affirms its consent to the Assignment of the Lease to STMV,
together with the changes in ownership and control as described above, (b)
waives any provisions in the Lease that may have prohibited any such assignment
to STMV, and (c) ratifies the Lease as so assigned to STMV.

Executed as of the _________ day of ________________, 2009.

LESSOR:

La Palangana Ranch Mineral, Ltd.

By: La Palangana Ranch Management, LLC
Its General Partner

By:
Manager



--------------------------------------------------------------------------------



CONSENT AND RATIFICATION

1. Reference is made to that In-Situ Uranium Mining Lease dated February 15,
2006, from Edward Steelhammer ("Lessor") to Everest Resource Company, a Texas
corporation, as Lessee, a Memorandum thereof being recorded in Volume 417,
Page 271 of the Official Records of Duval County, Texas ("Lease").

2. Pursuant to Assignment (the "Assignment") dated effective as of April 1, 2006
from Everest Resource Company to South Texas Mining Venture, LLP., and recorded
in Volume 425, Page 802 of the Official Records of Duval County, Texas, the
Lease was assigned to South Texas Mining Venture, LLP ("STMV").

3. STMV is a Texas Joint Venture General Partnership comprised of Everest
Exploration Inc., a Texas corporation ("EEI") and URN South Texas Project, Ltd.,
a Texas limited partnership ("URN, Ltd."). Lessor has been advised that the
ownership and control of STMV will change as follows: (a) EEI will assign and
transfer its entire partnership interest in STMV to Uranium Energy Corp., a
Nevada corporation ("UEC"), or to one of its affiliates, (b) the sole general
partner of URN, Ltd. is a Texas limited liability company and the entire
membership interest in this limited liability company will be assigned to UEC or
its affiliate, and (c) the entire limited partnership interest in URN, Ltd. will
be assigned to UEC or its affiliate. Lessor hereby consents to the above
described changes in control and ownership of STMV and agrees that same shall
not constitute an assignment of the Lease.

4. Lessor (a) affirms its consent to the Assignment of the Lease to STMV,
together with the changes in ownership and control as described above, (b)
waives any provisions in the Lease that may have prohibited any such assignment
to STMV, and (c) ratifies the Lease as so assigned to STMV.

Executed as of the _________ day of ________________, 2009.

LESSOR:



Edward Steelhammer

 